Exhibit 10.1

LEASE

between

BOBSON NORWOOD COMMERCIAL, LLC, as Landlord

and

ORGANOGENESIS INC., as Tenant

333 Providence Highway

Norwood, Massachusetts

March 13, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   GRANT      1  

ARTICLE 2

   TERM      3  

ARTICLE 3

   COMPLETION AND OCCUPANCY OF THE PREMISES      4  

ARTICLE 4

   RENT AND SECURITY      4  

ARTICLE 5

   ADDITIONAL RENT FOR REAL ESTATE TAXES AND OPERATING EXPENSES      7  

ARTICLE 6

   LANDLORD SERVICES      12  

ARTICLE 7

   CONDUCT OF BUSINESS BY TENANT      14  

ARTICLE 8

   ALTERATIONS, IMPROVEMENTS AND SIGNAGE      21  

ARTICLE 9

   INSURANCE      25  

ARTICLE 10

   CASUALTY      27  

ARTICLE 11

   CONDEMNATION      28  

ARTICLE 12

   ASSIGNMENT AND SUBLETTING      29  

ARTICLE 13

   DEFAULTS AND REMEDIES      31  

ARTICLE 14

   SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS      35  

ARTICLE 15

   NOTICES      36  

ARTICLE 16

   EXTENSION RIGHT      37  

ARTICLE 17

   EARLY EXTENSION RIGHT      39  

ARTICLE 18

   INTENTIONALLY OMITTED      40  

ARTICLE 19

   MISCELLANEOUS      40  

List of Exhibits

 

Exhibit 1.1-1

   Premises

Exhibit 1.1-2

   Legal Description

Exhibit 1.3

   Parking Plan

Exhibit 2.1.1

   Existing FF&E

Exhibit 3.1

   Work Letter

Exhibit 7.4

   Rules and Regulations

Exhibit 7.6.1.1

   Environmental Questionnaire

Exhibit 8.4

   Excluded Tenant’s Property

Exhibit 14.1

   Form of SNDA

Exhibit 14.4

   Form of Estoppel



--------------------------------------------------------------------------------

LEASE

This Lease is effective as of March 13, 2019 (the “Effective Date”) by and
between BOBSON NORWOOD COMMERCIAL, LLC, a Massachusetts limited liability
company, with its principal place of business at c/o The Davis Companies, 125
High Street, 21st Floor, Boston, Massachusetts 02110 (“Landlord”), and
ORGANOGENESIS INC., a Delaware corporation, with its principal place of business
at 85 Dan Road, Canton, Massachusetts 02021 (“Tenant”).

ARTICLE 1 GRANT

1.1 Premises. Landlord, for and in consideration of the rents herein reserved
and of the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant and Tenant accepts from Landlord, the “South”
building located at 333 Providence Highway, Norwood, Massachusetts, containing
approximately 43,850 square feet of rentable area (the “Building”), as shown on
Exhibit 1.1-1 attached hereto and made a part hereof (the “Premises“). The
Premises, Building, and the land upon which the same are located, which is
legally described in Exhibit 1.1-2 (the “Land”), together with all other
buildings and improvements thereon and thereunder are collectively referred to
as the “Property.” The parties agree that the rentable square footage of the
Premises set forth above is conclusive and binding, subject to adjustment only
in connection with the expansion of the Premises or as otherwise set forth
herein. The Premises shall exclude Common Areas (as defined below) and the
exterior faces of exterior walls of the Building.

1.2 Common Areas. Landlord hereby grants to Tenant during the term of this
Lease, a license to use, in common with the others entitled to such use, the
Common Areas as they from time to time exist, subject to the rights, powers and
privileges herein reserved to Landlord. The term “Common Areas” as used herein
will include all areas and facilities that are provided and designated by
Landlord for general non-exclusive use and convenience of Tenant and other
tenants in the Project (as defined below). Common Areas include but are not
limited to the pedestrian sidewalks, landscaped areas, loading areas, parking
areas, drives, and rights of way serving the Premises in common with other parts
of the Project. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Property,
the Common Areas, and the Project, provided that, in connection therewith,
Landlord shall perform such closures, alterations, additions or changes in a
commercially reasonable manner and, in connection therewith, shall use
commercially reasonable efforts to minimize any material interference with
Tenant’s use of and access to the Premises. The “Project” means such buildings,
together with the land upon which the same are located, as may be owned by
Landlord or its affiliates from time to time in the vicinity of the Building,
including without limitation the garage and the “North” building adjacent to the
Premises at 333 Providence Highway, Norwood, Massachusetts.

1.3 Parking. During the term of this Lease, at no additional cost to Tenant
(other than to the extent included in Operating Expenses), Tenant shall be
entitled to use the parking facilities at the Project in common with other
Project tenants on a “first come, first serve” basis, but such right shall be
limited to 2 parking spaces per 1,000 rentable square feet of the Premises
(“Tenant’s Parking Ratio”). Tenant agrees not to overburden the parking
facilities and agrees to cooperate with Landlord and other tenants of the
Project in the use of parking facilities. Landlord may designate parking
facilities serving the Property for the handicapped, visitors to the Project and
for use by other tenants; provided however, so long as the entire Building is
leased to Tenant (including a Permitted Transferee), the designated parking
spaces on the plan attached as Exhibit 1.3 shall be exclusively for use by
Tenant (Landlord reserving the right to use a reasonable number of such spaces
from time to time as necessary to exercise Landlord’s reserved rights under this
Lease, other than the right to designate such spaces to other tenants). Provided
Tenant’s rights under this Section 1.3 are not materially and adversely
affected, Landlord reserves the right to relocate parking spaces and recapture
portions of the parking facilities at any time and from time to time for
necessary maintenance and repairs and as may be required by mechanical,
structural or code-related matters. Landlord may install signage or implement a
pass, sticker or other access control system to control parking use. To the
extent applicable to Tenant’s use of the parking spaces, the provisions of this
Lease shall apply, including rules and regulations of general applicability from
time to time promulgated by Landlord. Landlord assumes no responsibility
whatsoever for loss or damage due to fire, theft or otherwise to any
automobile(s) parked in the parking facilities or to any personal property
therein,

 

1



--------------------------------------------------------------------------------

however caused, and Tenant agrees, upon request from Landlord from time to time,
to notify its officers, employees, agents and invitees of such limitation of
liability. In connection with the repair and/or maintenance of the parking
areas, Landlord shall have the right to temporarily relocate all or any portion
of the available parking spaces therein to other parking areas that are not more
than one-quarter (1/4) mile from the Building.

1.4 Generators. Subject to the provisions of this Section 1.4, Tenant shall have
the right, at Tenant’s sole cost and expense, to use, maintain, repair and
operate the existing generators and related connections serving the Premises
(the “Existing Generator”), and to install, use, maintain, repair and operate a
reasonable number of additional generators and related connections serving the
Premises (each, a “New Generator” and together with the Existing Generator,
collectively, the “Generator”), in the location of the Existing Generators or
another location designated by Landlord. In no event shall the Generator’s
electrical requirements exceed the available electrical capacity of the
Building. In the event that the Generator is located in a parking space in the
parking facilities, such space shall be included in Tenant’s Parking Ratio
pursuant to Section 1.3, above. Landlord makes no representations or warranties
regarding the suitability or condition of the Existing Generator for Tenant’s
particular use. Each New Generator shall be subject to Landlord’s prior written
approval with respect to its size and specifications, such approval not to be
unreasonably withheld, conditioned, or delayed.

Tenant’s use of each Generator shall be upon all of the conditions of the Lease,
except as modified below:

(i) The Existing Generator shall remain the property of the Landlord and must
remain at the Premises at the expiration or earlier termination of the Term. At
the expiration or earlier termination of the Lease the New Generator, if any,
shall become the property of Landlord, unless and to the extent Landlord
instructs Tenant in writing at least sixty (60) days prior to the expiration of
the Lease that Landlord will require the same to be removed by Tenant upon the
expiration or earlier termination of the Lease. The New Generator shall remain
the property of the Tenant unless it is funded by the Finish Work Allowance (as
defined in Exhibit 3.1), in which case it shall be the property of the Landlord
and must remain at the Premises at the expiration or earlier termination of the
Term. If Landlord instructs Tenant to remove any New Generator, Tenant shall
remove the applicable New Generator in accordance with the provisions of this
Lease and shall repair any damage caused by such removal to Landlord’s
reasonable satisfaction.

(ii) Landlord shall have no obligation to provide any services to any Generator,
provided Tenant shall have the right to connect each Generator to existing base
building utility systems, subject to Landlord’s right to reasonably approve such
connections. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 1.4, arrange for the distribution
of all utility services required for the operation of the Generator.

(iii) Tenant shall have no right to make any changes, alterations or other
improvements to the Existing Generator or any New Generator funded by the Finish
Work Allowance without Landlord’s prior written consent, which consent shall not
be unreasonably withheld or delayed.

(iv) Tenant shall be responsible for the cost of repairing any damage to the
Building, Property or Project caused by the installation, use and removal of any
Generator.

(v) Except for assignees of Tenant or subtenants of all or a portion of the
Premises, no other person, firm or entity shall have the right to connect to any
Generator other than Tenant.

(vi) To the maximum extent permitted by law, Tenant’s use of any Generator shall
be at the sole risk of Tenant, and Landlord shall have no liability to Tenant in
the event that any Generator is damaged for any reason.

(vii) Tenant shall, in connection with its installation, shield each New
Generator from the view of other buildings in the Project and otherwise in
compliance with applicable Town of Norwood requirements (the parties
acknowledging that the Existing Generator is already screened by fencing).

 

2



--------------------------------------------------------------------------------

(viii) In addition to the indemnification obligations of Tenant set forth in
this Lease including those contained in Section 9.4, below, Tenant shall, to the
maximum extent permitted by law and except to the extent arising from the
negligence or willful misconduct of Landlord or any Landlord Parties (as defined
below), indemnify, defend and hold Landlord and the Landlord Parties harmless
from any and all claims, losses, demands, actions or causes of actions suffered
by any person, firm, corporation or other entity arising from the installation,
use or removal of any Generator.

Tenant shall, at its sole cost and expense, secure the approvals of all
governmental authorities and all permits required by governmental authorities
having jurisdiction over such approvals for any Generator (other than the
permits related to the Existing Generator for the period prior to the Term), and
shall provide Landlord with copies of such approvals and permits prior to
commencing any work with respect thereto. In addition, Tenant shall be solely
responsible for all costs and expenses in connection with the installation,
maintenance, and use of any Generator and with respect to the New Generator, the
installation, maintenance, use and removal of the same. In connection therewith,
Tenant shall provide Landlord with evidence on an annual basis of the existence
of a maintenance contract for each Generator with a service provider reasonably
acceptable to Landlord. Tenant shall have access to those portions of the
Building and the Property on which each Generator is located for the purposes of
inspecting, repairing, maintaining and replacing the same, subject in all events
to Landlord’s reasonable rules and regulations regarding such access.

ARTICLE 2 TERM

2.1 Lease Term.

2.1.1 Commencement Date; Term. Landlord hereby leases the Premises to Tenant and
Tenant hereby leases the Premises from Landlord pursuant to this Lease for a
term (the “Term”) to commence on the date (the “Commencement Date”) of delivery
of the Premises to Tenant broom clean, free of all occupants and personal
property, in its “as is” condition, but expressly including the furniture,
fixtures and equipment (“FF&E”) in the Premises as of the date hereof that is
described on Exhibit 2.1.1 attached hereto and made a part hereof, together with
existing documentation with respect to such FF&E. Landlord anticipates that the
Commencement Date will occur on or about the Effective Date (the “Estimated
Commencement Date”). Effective as of the Commencement Date, Landlord hereby
transfers to Tenant all of Landlord’s right, title and interest to the FF&E in
its “as-is”, “where is” condition. When the Commencement Date has been
determined in accordance with the preceding sentence, at Landlord’s request,
Tenant shall execute a document setting forth said date and said document shall
be deemed a supplement to and part of this Lease. Landlord’s failure to deliver,
or delay in delivering, all or any part of the Premises by the Estimated
Commencement Date, for any reason, shall not give rise to any liability of
Landlord, shall not alter Tenant’s obligation to accept such space when
delivered, shall not constitute a default of Landlord, and shall not affect the
validity of this Lease. The Term shall end on the last day of the tenth Lease
Year (the “Expiration Date”), unless sooner terminated as herein provided.

2.1.2 Lease Year Defined. The first “Lease Year” shall begin on the Rent
Commencement Date and shall end on the day immediately preceding the first
anniversary of the Rent Commencement Date, or if such date is not the last day
of a calendar month, then the first Lease Year shall expire on the last day of
such calendar month. Each Lease Year thereafter shall consist of twelve
(12) consecutive calendar months following the end of the immediately preceding
Lease Year.

2.2 Holding Over. In the event that Tenant retains occupancy of the Premises, or
any part thereof, after the end of the Term, Tenant’s occupancy of the Premises
shall be as a tenant at will terminable at any time by Landlord. Tenant shall
pay Landlord rent for such time as Tenant remains in possession of the Premises
at the rate equal to the higher of (a) (i) during the first thirty (30) days,
one hundred fifty percent (150%) of the Base Rent payable during the last month
of the Term, and (ii) thereafter two hundred percent (200%) of the Base Rent
payable during the last month of the Term, or (b) one hundred twenty-five
percent (125%) of the then marker rate for the Premises, plus, in any event, all
Additional Rent and other sums due under this Lease. In addition, Tenant shall
pay Landlord for all damages sustained by reason of Tenant’s retention of
possession of the Premises after the end of the Term. The provisions hereof do
not limit or restrict Landlord’s rights or remedies under this Lease in the
event of any holding over by Tenant.

 

3



--------------------------------------------------------------------------------

ARTICLE 3 COMPLETION AND OCCUPANCY OF THE PREMISES

3.1 Condition of the Premises. Tenant acknowledges that, except as expressly set
forth in this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Property, or with respect to the suitability of the Premises,
the Building or the Property for the conduct of Tenant’s business. Tenant
acknowledges that (a) it has had the opportunity to inspect the Premises and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Premises except as expressly set forth in Section 2.1.1, above. Subject to
the terms and conditions of the Work Letter attached hereto as Exhibit 3.1
(including Landlord’s provision of an improvement allowance as further set forth
therein), following the Lease Commencement Date, Tenant may perform certain
leasehold improvements in the Premises to make the Premises ready for Tenant’s
occupancy. Tenant’s execution of this Lease and taking of possession of the
Premises shall conclusively establish that the Premises, the Building and the
Property were at such time in good, sanitary and satisfactory condition and
repair.

ARTICLE 4 RENT AND SECURITY

4.1 Base Rent.

4.1.1 Schedule of Monthly Rent Payments. Beginning on the date that is the later
of (i) ten (10) months following the Commencement Date, or February 1, 2020 (the
“Rent Commencement Date”) and continuing throughout the Term Tenant shall pay to
or upon the order of Landlord an annual rental (the “Base Rent”) as set forth
below which shall be payable in consecutive monthly installments on or before
the first day of each calendar month in advance in the monthly amount set forth
below:

 

Lease Year

   Annual Base Rent      Monthly Base Rent      Annual Base Rent per
Rentable Square Foot  

1

   $ 1,052,400.00      $ 87,700.00      $ 24.00  

2

   $ 1,096,250.00      $ 91,354.17      $ 25.00  

3

   $ 1,140,100.00      $ 95,008.33      $ 26.00  

4

   $ 1,183,950.00      $ 98,662.50      $ 27.00  

5

   $ 1,227,800.00      $ 102,316.67      $ 28.00  

6

   $ 1,271,650.00      $ 105,970.83      $ 29.00  

7

   $ 1,315,500.00      $ 109,625.00      $ 30.00  

8

   $ 1,359,350.00      $ 113,279.17      $ 31.00  

9

   $ 1,403,200.00      $ 116,933.33      $ 32.00  

10

   $ 1,447,050.00      $ 120,587.50      $ 33.00  

4.1.2 Manner of Payment. All payments of rent shall be made without demand,
deduction, counterclaim, set-off, discount or abatement (except as otherwise
expressly set forth in this Lease) in lawful money of the United States of
America. If the Rent Commencement Date should occur on a day other than the
first day of a calendar month, or the Expiration Date should occur on a day
other than the last day of a calendar month, then the monthly installment of
Base Rent for such fractional month shall be prorated upon a daily basis based
upon a thirty (30)-day month.

4.2 Additional Rent. Tenant shall pay to Landlord all charges and other amounts
required under this Lease and the same shall constitute additional rent
hereunder (herein called “Additional Rent”), including, without limitation, any
sums due resulting from the provisions of Article 5 hereof. All such amounts and
charges shall be payable to Landlord in accordance with Section 4.3 hereof.
Landlord shall have the same remedies for a default in the payment of Additional
Rent as for a default in the payment of Base Rent. The term “Rent” as used in
this Lease shall mean the Base Rent and the Additional Rent.

 

4



--------------------------------------------------------------------------------

4.3 Place of Payment. The Base Rent and all other sums payable to Landlord under
this Lease shall be paid to Landlord at c/o The Davis Companies, 125 High
Street, 21st Floor, Boston, MA 02110, or at such other place as Landlord shall
designate in writing to Tenant from time to time.

4.4 Terms of Payment. Tenant shall pay to Landlord all Base Rent as provided in
Section 4.1 above and Tenant shall pay all Additional Rent payable under Article
5 and Article 6 on the terms provided therein. Except as provided in the
immediately preceding sentence and as may otherwise be expressly provided by the
terms of this Lease, Tenant shall pay to Landlord, within thirty (30) days after
delivery by Landlord to Tenant of bills or statements therefor: (a) sums equal
to all expenditures made and monetary obligations incurred by Landlord in
accordance with the terms of this Lease for Tenant’s account; and (b) all other
sums of money accruing from Tenant to Landlord in accordance with the terms of
this Lease.

4.5 Late Charges. If Tenant shall fail to pay any Rent within five (5) days
after the date same is due and payable or if any check received by Landlord from
Tenant shall be dishonored, Tenant agrees that Landlord’s actual damages
resulting therefrom are difficult to fix or ascertain. As a result, Tenant shall
pay to Landlord (a) an administrative fee equal to five percent (5%) per month
on the amount due, and (b) interest on the amount due from its due date until
paid at the lesser of (i) the Bank of America (or its successor) prime rate of
interest plus nine percent (9%) per annum (but in no event in excess of 18%) or
(ii) the maximum legal rate that Landlord may charge Tenant (the “Default
Rate”). Such charges shall be paid to Landlord together with such unpaid amounts
as an administrative fee to compensate Landlord for administrative expenses and
its cost of funds. Notwithstanding the foregoing, no administrative fee shall be
due with respect to the first such late payment during any consecutive 12 month
period during Term so long as Tenant pays such amount within two (2) business
days after notice from Landlord (which notice need not be in writing pursuant to
Article 15, but may be given by telephone or e-mail).

4.6 Security Deposit.

4.6.1 Letter of Credit Amount. Upon execution of this Lease, Tenant shall
deliver to Landlord a security deposit (the “Security Deposit”) in the form of a
“Letter of Credit” (as defined below) in the amount of $526,200.00 for the
faithful performance of all terms, covenants and conditions of this Lease.

4.6.2. Letter of Credit Requirements. Each letter of credit provided to Landlord
hereunder as the Security Deposit shall be in the form of an unconditional,
irrevocable, standby letter of credit which shall be in full force and effect
for the periods required hereby, and shall meet all of the following conditions
(a “Letter of Credit”) :

(a) it shall be issued for the benefit of Landlord by an “Eligible Bank”
(defined below) approved by Landlord;

(b) it shall be effective on the date of this Lease and have a term of not less
than one (1) year following its date of issuance and contain automatic
year-to-year renewal provisions subject to the Letter of Credit issuer’s
obligation to notify Landlord in writing by certified or registered mail of
non-renewal at least sixty (60) days prior to the expiration of the Letter of
Credit;

(c) the expiration date of the Letter of Credit for the final Lease Year of the
Term shall be at least ninety-five (95) days following the Expiration Date of
the Lease;

(d) it shall provide for the amount thereof as set forth in Section 4.6.1 to be
available to the Landlord in multiple drawings conditioned only upon
presentation of a sight draft;

 

5



--------------------------------------------------------------------------------

(e) it shall be assignable by Landlord to its successors, assigns and mortgagees
and by any successive beneficiaries thereof at no cost to transferor or
transferee (Tenant agreeing to pay such charges in connection with any transfer
of the Letter of Credit), and shall expressly permit multiple assignments; and

(f) it shall be in such form as shall be acceptable to Landlord in its
reasonable discretion.

An “Eligible Bank” shall mean a commercial or savings bank organized under the
laws of the United States or any state thereof or the District of Columbia and
having total assets in excess of $1,000,000,000.00 which shall be a financial
institution having a rating of not less than BBB or its equivalent by Standard
and Poors Corporation and subject to a Thompson Watch Rating of C or better.
Landlord agrees that as of the date of this Lease, Silicon Valley Bank is an
Eligible Bank. Upon Landlord’s request, Tenant shall cooperate with Landlord as
reasonably required to provide Landlord’s mortgage lender with a written
acknowledgment that evidences the issuer’s consent to Landlord’s collateral
assignment of the proceeds of the Letter of Credit (provided that Tenant shall
have no obligation to incur any out of pocket costs in connection with such
efforts).

4.6.3 Substitute Letter of Credit. Tenant shall deliver to Landlord a substitute
Letter of Credit that satisfies the requirements for a Letter of Credit stated
in Section 4.6.2 for the applicable period not later than ten (10) days
following delivery of a non-renewal notice by the Letter of Credit issuer with
respect to the Letter of Credit issued to Landlord or 45 days prior to the
scheduled expiration of the Letter of Credit, whichever first occurs (such date,
the “Re-Delivery Deadline”). If Tenant fails to deliver the substitute Letter of
Credit by the Re-Delivery Deadline, Landlord shall have the right to draw the
Letter of Credit and receive the proceeds as a cash Security Deposit. Tenant
agrees that notwithstanding any provision of this Lease to the contrary, its
failure to furnish Landlord with the required Security Deposit in the form of an
initial or substitute Letter of Credit in compliance with the requirements for
the initial Letter of Credit when due under this Lease shall be an Event of
Default not subject to any rights of notice or cure under this Lease.

4.6.4 Landlord’s Rights Upon Default. Upon the occurrence of any of the Events
of Default described in Article 13 hereof, in addition to any other rights or
remedies available to Landlord under this Lease, Landlord shall have the right
to present the Letter of Credit for payment by the issuing bank and the proceeds
thereof shall be due and payable to Landlord in accordance with the terms hereof
and the Letter of Credit. Tenant agrees that Landlord may, without waiving any
of Landlord’s other rights and remedies under this Lease upon the occurrence of
any of the Events of Default, apply the Security Deposit to remedy any failure
by Tenant to perform any of the terms, covenants or conditions to be performed
by Tenant under this Lease and to compensate Landlord for any damages incurred
as a result of any such default. If Landlord uses any portion of the Security
Deposit to cure any Event of Default by Tenant hereunder, Tenant shall forthwith
replenish the Security Deposit to the original amount within ten (10) days
following written notice from Landlord in the manner directed by Landlord in
such notice (which may be in the form of a new or amended Letter of Credit, or
in the form of a cash payment). If Tenant fails to restore the full amount of
the Security Deposit within such 10-day period, then the amount of such
deficiency shall be subject to the charges described in Section 4.5. During any
period that Landlord is holding the Security Deposit in the form of cash,
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on any such deposit.

4.6.5 Sale of Building. In the event of a sale or other transfer of the Building
(or Landlord’s interest therein), Landlord shall transfer the balance of the
Security Deposit to the new owner or to transferee. Upon any such transfer and
acknowledgement of the successor landlord that it has received the Security
Deposit and assumes all of Landlord’s obligations under this Lease, Landlord
shall thereupon be released by Tenant from all liability for the return of the
Security Deposit; and Tenant agrees to look to the new landlord for the return
of such Security Deposit. If Tenant is not in default hereunder at the end of
the Term, Landlord will, within forty-five (45) days after the expiration or
earlier termination of the Lease, return the Security Deposit, or so much as has
not been applied by Landlord, to Tenant or the last permitted assignee of
Tenant’s interest hereunder at the expiration of the Term.

 

6



--------------------------------------------------------------------------------

4.6.6 Reduction of Security Deposit. Tenant shall have the one-time right,
effective no earlier than thirty-six (36) months following the Rent Commencement
Date (the date of such reduction being the “Reduction Date”), provided that no
monetary Event of Default has occurred prior to the Reduction Date and that no
nonmonetary Event of Default has previously occurred and is then continuing, to
reduce the Security Deposit to the amount of $263,100.00. The reduction of the
Security Deposit in accordance with the preceding sentence shall be accomplished
by Tenant’s delivery to Landlord of a substitute Letter of Credit that satisfies
the requirements for a Letter of Credit stated in Section 4.6.2, at which time
Landlord shall surrender the prior letter of credit and execute such reasonable
documentation as the issuer thereof may require to effect the termination of
such prior letter of credit.

4.7 Independence of Covenants. Landlord’s and Tenant’s covenants herein are
independent and, without limiting the generality of the foregoing, Tenant
acknowledges that its covenant to pay Rent hereunder is independent of
Landlord’s obligations hereunder, and that in the event that Tenant shall have a
claim against Landlord, Tenant shall not have the right to deduct the amount
allegedly owed to Tenant from any Rent due hereunder, it being understood that
Tenant’s sole remedy for recovering upon such claim shall be to bring an
independent legal action against Landlord. As such, Tenant’s obligation so to
pay Rent under the Lease shall be absolute, unconditional, and independent and
shall not be discharged or otherwise affected by any law or regulation now or
hereafter applicable to the Premises, or any other restriction on Tenant’s use,
or, except as expressly provided in the Lease, any casualty or taking, or any
failure by Landlord to perform or other occurrence; and Tenant waives all rights
now or hereafter existing to terminate, quit or surrender this Lease or the
Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover Rent.

ARTICLE 5 ADDITIONAL RENT FOR REAL ESTATE TAXES AND OPERATING EXPENSES

5.1 Definitions. Tenant agrees to pay as Additional Rent an amount calculated as
hereinafter set forth. For purposes of this Article 5, the following definitions
shall apply:

“Tax Year”: The fiscal year of the Town of Norwood (July 1 – June 30) or other
applicable governmental authority for real estate tax purposes or such other
twelve (12)-month period as may be duly adopted in place thereof.

“Taxes”: All taxes, assessments and charges of every kind and nature levied,
assessed or imposed at any time by any governmental authority upon or against
the Project or any improvements, fixtures and equipment of Landlord used in the
operation thereof whether such taxes and assessments are general or special,
ordinary or extraordinary, foreseen or unforeseen in respect of each Tax Year
falling wholly or partially within the Term. Taxes shall include, without
limitation, all general real property taxes and general and special assessments
(provided that, with respect to any special assessments or betterments that may
be paid in installments, Taxes for such Tax Year shall include only the amount
of the installment plus any interest due and payable during such Tax Year),
charges, fees or assessments for all governmental services or purported benefits
to the Project, service payments in lieu of taxes, all business privilege taxes,
business improvement district taxes or assessments, and any tax, fee or excise
on the act of entering into this Lease or any other lease of space in the
Project, or on the use or occupancy of the Project or any part thereof, or on
the rent payable under any lease or in connection with the business of renting
space under any lease or in connection with the business of renting space in the
Project, that are now or hereafter levied or assessed against Landlord by the
United States of America, the Commonwealth of Massachusetts, or any political
subdivision, public corporation, district or other political or public entity,
including legal fees, experts’ and other witnesses’ fees, costs and
disbursements incurred in connection with proceedings to contest, determine or
reduce Taxes. Taxes shall also include any other tax, fee or other excise,
however described, that may be levied or assessed as a substitute for, or as an
addition to, in whole or in part, any other Taxes (including, without
limitation, any municipal income tax) and any license fees, ad valorem tax, tax
measured or imposed upon rents, or other tax or charge upon Landlord’s business
of leasing the Project, whether or not now customary or in the

 

7



--------------------------------------------------------------------------------

contemplation of the parties on the date of this Lease. Taxes shall not include:
(a) franchise, transfer, gift, excise, capital stock, estate, succession and
inheritance taxes, and federal and state income taxes measured by the net income
of Landlord from all sources, unless due to a change in the method of taxation
such tax is levied or assessed against Landlord as a substitute for, or as an
addition to, in whole or in part, any other Tax that would constitute a Tax; or
(b) penalties or interest for late payment of Taxes except to the extent arising
from Tenant’s failure to pay such amounts.

“Expense Year”: Each calendar year, all or any portion of which shall occur
during the Term of this Lease.

“Operating Expenses”: All costs and expenses (and taxes, if any, thereon) paid
or incurred on behalf of Landlord (whether directly or through independent
contractors) in connection with the ownership, management, operation,
maintenance and repair of the Project (including any sales or other taxes
thereon) during the Term, including, without limitation:

(a) supplies, materials and equipment purchased or rented, total wage and salary
costs paid to, and all contract payments made on account of, all persons to the
extent engaged in the operation, maintenance, security, cleaning and repair of
the Project at or below the level of building manager (including the amount of
any taxes, social security taxes, unemployment insurance contributions, union
benefits) and any on-site employees of Landlord’s property management agent;

(b) the maintenance, repair and replacement of any systems or equipment used in
common by, or for the benefit of, occupants of the Project and Common Areas
including such repairs and replacements as may be necessary to maintain the same
in proper working order and in compliance with all applicable laws and industry
performance standards;

(c) charges of contractors for services and facilities otherwise includable in
Operating Expenses, including security to the Common Areas, cleaning and removal
of trash from Common Areas, snow and ice removal, landscaping, and maintenance
and repair of the parking facilities, roadways and light poles;

(d) the cost of utility services for the Common Areas;

(e) the premiums for fire, extended coverage, loss of rents, boiler, machinery,
sprinkler, public liability, property damage, earthquake, flood, and other
insurance relative to the Project and the operation and maintenance thereof and
unreimbursed costs incurred by Landlord that are subject to an insurance
deductible;

(f) the operation and maintenance of any areas or facilities located in Common
Areas, including, without limitation, the cost of utilities, repairs and
insurance associated therewith;

(g) the amortized cost of capital expenditures incurred with respect to the
ownership, operation, maintenance and repair of the Project for maintenance,
repairs, and replacements amortized over the reasonable life of the capital
expenditures as determined in the reasonable judgment of Landlord’s accountant
in accordance with generally accepted accounting principles together with
interest at the greater of nine percent (9%) per annum or Landlord’s borrowing
rate for such capital expenditures on the unamortized balance of the cost of the
capital item, including without limitation the installation of capital
improvements that are made to the Project by Landlord in order to: (i) reduce
(or avoid an increase in) operation or maintenance expenses with respect to the
Project, (ii) comply with laws, regulations or orders of any governmental or
quasi-governmental authority, agency or department which were enacted or became
effective after the date hereof, or (iii) comply with the requirements of
Landlord’s insurers that become effective after the date hereof;

(h) office costs of administration; legal and accounting fees and other expenses
of maintaining and auditing Project accounting records and preparing Landlord’s
Statements; and

 

8



--------------------------------------------------------------------------------

(i) fees for management services whether rendered by Landlord (or affiliate) or
a third-party property manager at commercially reasonable rates (the parties
agreeing that a management fee of up to five percent of gross revenues is
commercially reasonable).

If the Project is less than ninety-five percent (95%) occupied during all or a
portion of any Expense Year, Landlord shall make an appropriate adjustment to
the variable components of Operating Expenses for such Expense Year as
reasonably determined by Landlord employing sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
paid had the Project been ninety-five percent (95%) occupied, and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such Expense Year.

Operating Expenses shall not include: (1) utility expenses to tenant premises;
(2) any expense for which Landlord is reimbursed by a specific tenant by reason
of a special agreement or requirement of the occupancy of the Project by such
tenant; (3) expenses for services provided by Landlord for the exclusive benefit
of a given tenant or tenants and not to Tenant; (4) all costs, fees and
disbursements relating to activities for the solicitation, negotiation,
execution and enforcement of leases for space in the Project (including but not
limited to advertising costs, leasing commissions and attorneys’ fees therefor);
(5) the costs of alterations to or payment of allowance for, or the decorating
or the redecorating of, space in the Project leased to other tenants; (6) except
as stated in subparagraph (h) of the definition of Operating Expenses, the costs
associated with the operation of the business of the ownership or entity which
constitutes “Landlord”, including costs of selling, syndicating, financing or
mortgaging any of Landlord’s interest in the Project; (7) rentals payable under
any ground or underlying lease, if any; (8) except as stated in subparagraph
(g) of the definition of Operating Expenses, depreciation, interest and
principal payments on mortgages and other debt costs, if any; (9) repairs or
other work required due to fire or other casualty to the extent of insurance
proceeds actually received by Landlord; (10) capital improvements to the extent
not expressly included in the definition of “Operating Expenses”; (11) payments
to affiliates of Landlord (excluding property management fees) but only to the
extent that they exceed market charges; (12) salaries of executive officers of
Landlord (other than those executive officers that provide services that could
otherwise be provided by a third party consultant, such as accounting, and then
only to the extent not in excess of the reasonable cost of such third party
service); (13) depreciation claimed by Landlord for tax purposes;
(14) penalties, fines and other damages incurred due to violation by the
Landlord of any lease or any laws and any interest or penalties attributable to
late payment by Landlord of any of the Operating Expenses (except to the extent
resulting from Tenant’s late payment); and (15) costs and expenses of
investigating, monitoring and remediating Hazardous Substances on, under or
about the Building, the Property or the Project.

Operating Expenses that are incurred jointly for the benefit of the Building and
one or more other buildings or properties may be allocated between the Building
and the other buildings or properties in accordance with the ratio of their
respective rentable areas calculated using a consistent methodology or on any
other reasonable basis determined by Landlord.

“Tenant’s Share”: Tenant’s Share shall be a fraction, the numerator of which
shall be the rentable area of the Premises and the denominator of which shall be
the rentable area of the Project. On the Commencement Date, the Tenant’s Share
is 50.723%. The Tenant’s Share shall be recalculated from time to time in the
event that there shall be a change in the rentable area of either the Premises
or other rentable areas of the Project. Landlord shall apportion Operating
Expenses for the Project to the Premises based on the proportionate square feet
of improvements in the Project benefiting from the same unless Landlord
determines in good faith that such apportionment should be equitably determined
on another basis, such as usage. Landlord may elect to allocate Operating
Expenses separately among tenants with different use categories in the Project
from time to time based on such factors as the Landlord reasonably determines
(rather than on a proportionate basis based on square feet) if Landlord
reasonably determines it is necessary to fairly allocate the Operating Expenses.
Operating Expenses incurred for the benefit of less than all of the tenants at
the Project may be allocated among such tenants based on the rentable square
footage of their respective premises or on any other reasonable basis determined
by Landlord.

“Landlord’s Statement”: An instrument containing a computation of any Additional
Rent due pursuant to the provisions of this Article 5.

 

9



--------------------------------------------------------------------------------

5.2 Payment of Taxes. Commencing on the Commencement Date, Tenant shall pay, as
Additional Rent, Tenant’s Share of Taxes payable in respect of any Tax Year
falling wholly or partially within the Term (which payment shall be adjusted by
proration with respect to any partial Tax Year). Within thirty (30) days after
the issuance by the Town of Norwood or other applicable governmental authority
of the bill for Taxes, Landlord shall submit to Tenant a copy of such bill,
together with Landlord’s Statement and Tenant shall pay the Additional Rent set
forth on such Landlord’s Statement (less the amount of estimated payments paid
by Tenant on account thereof) as set forth herein. Landlord, at its option, may
require Tenant to make monthly payments on account of Tenant’s Share of Taxes.
The monthly payments shall be one-twelfth (1/12th) of the amount of Tenant’s
Share of Taxes and shall be payable on or before the first day of each month
during the Term, in advance, in an amount estimated by Landlord and billed by
Landlord to Tenant; provided, that, Landlord shall have the right initially to
determine such monthly estimates and to revise such estimates from time to time.
If Landlord’s statement shows that the estimated Taxes paid by Tenant exceed the
actual amount of Tenant’s Share of Taxes for such Tax Year, Landlord shall, at
Landlord’s election, either (i) reimburse Tenant for the amount so overpaid by
Tenant within thirty (30) days after the issuance of Landlord’s Statement, or
(ii) credit such amount against Tenant’s estimated payments of Taxes next coming
due (except at the end of the Term, in which cause alternative (i) shall be
implemented). If the Building and the other occupiable buildings located at the
Project are not assessed as a separate tax parcel, then real estate taxes shall
be allocated between the Building and the other buildings on the tax parcel
based on the factors taken into account by the municipal tax assessor or such
other reasonable method as Landlord may elect, which may be based on the
relative square footages of the buildings and their use or may be in accordance
with the ratio of their respective fair market values. If Landlord shall receive
any tax refund or reimbursement of Taxes with respect to any Tax Year all or any
portion of which falls within the Term, then out of any balance remaining
thereof after deducting Landlord’s expenses in obtaining such refund, Landlord
shall, provided there does not then exist an Event of Default, credit an amount
equal to such refund or reimbursement or sum in lieu thereof (exclusive of any
interest, and apportioned if such refund is for a Tax Year a portion of which
falls outside the Term) multiplied by Tenant’s Share against Tenant’s estimated
payments of Taxes next coming due (or refund such amount if the Term of this
Lease has ended and Tenant has no further obligation to Landlord); provided,
however, that in no event shall Tenant be entitled to a credit in excess of the
payments made by Tenant on account of Taxes for such Tax Year. If Tenant
reasonably believes that Taxes with respect to the Building are over assessed by
the tax assessor for the Town of Norwood, at Tenant’s request made at least 30
days prior to the expiration of the right to appeal or seek an abatement of the
same, Landlord shall use commercially reasonable efforts to seek an abatement of
Taxes with respect to the Building for the applicable Tax Year (any reasonable
out of pocket expenses incurred by Landlord in connection with such effort being
includable in Taxes).

5.3 Payment of Operating Expenses. Commencing on the Commencement Date, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Share of all Operating
Expenses in respect of each Expense Year. Tenant shall pay a sum equal to
one-twelfth (1/12) of the amount of Tenant’s Share of Operating Expenses for
each Expense Year on or before the first day of each month of such Expense Year,
in advance, in an amount estimated by Landlord and billed by Landlord to Tenant;
provided, that, Landlord shall have the right initially to determine such
monthly estimates and to revise such estimates from time to time. Landlord shall
endeavor, within one hundred fifty (150) days after the expiration of each
Expense Year, to prepare and furnish Tenant with Landlord’s Statement showing
the Operating Expenses incurred during such Expense Year. Within thirty
(30) days after receipt of Landlord’s Statement for any Expense Year setting
forth Tenant’s Share of Operating Expenses attributable to such Expense Year,
Tenant shall pay Tenant’s Share of such Operating Expenses (less the amount of
estimated payments paid by Tenant on account thereof) to Landlord as Additional
Rent. If Landlord’s statement shows that the estimated Operating Expenses paid
by Tenant exceed the actual amount of Tenant’s Share of Operating Expenses for
such Expense Year, Landlord shall, at Landlord’s election, either (i) reimburse
Tenant for the amount so overpaid by Tenant within thirty (30) days after the
issuance of Landlord’s Statement, or (ii) credit such amount against Tenant’s
estimated payments of Operating Expenses next coming due (except at the end of
the Term, in which cause alternative (i) shall be implemented).

 

10



--------------------------------------------------------------------------------

5.4 Payment of Utilities. The Premises is separately metered for all utilities.
Commencing on the Commencement Date, Tenant shall pay for all water, gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon, directly to the providers thereof.
Tenant shall take all steps required by the respective utility companies to
provide for direct billing to Tenant for any utilities serving the Premises
including, without limitation, making applications to the utility company in
connection with such service and making any deposits as the utility company
shall require. Tenant agrees to pay, or cause to be paid, all charges for
utilities consumed in the Premises (or by special facilities serving the
Premises), punctually as and when due directly to the provider of such service.
From time to time, if requested by Landlord, Tenant shall provide Landlord with
evidence of payment to, and good standing with, such utility company as Landlord
may reasonably require. Tenant covenants and agrees to indemnify, hold harmless
and defend Landlord against all liability, cost and damage arising out of or in
any way connected to Tenant’s payment, non-payment or late payment of any and
all charges and rates and deposits to such utility company relating to the
Premises. Tenant shall maintain all meters serving the Premises in good
operating condition.

5.5 Landlord’s Statements.

5.5.1 Delivery of Statements. Landlord will deliver Landlord’s Statements to
Tenant during the Term. Landlord’s delay or failure to render Landlord’s
Statement with respect to any Expense Year or any Tax Year beyond a date
specified herein shall not prejudice Landlord’s right to render a Landlord’s
Statement with respect to that or any subsequent Expense Year or subsequent Tax
Year provided that the same is delivered within three years after the end of
such Expense Year or Tax Year, as the case may be. The obligations of Landlord
and Tenant under the provisions of this Article with respect to any Additional
Rent incurred during the Term shall survive the expiration or any sooner
termination of the Term. If Landlord fails to give Tenant a statement of
projected Operating Expenses prior to the commencement of any Expense Year,
Tenant shall continue to pay Operating Expenses in accordance with the previous
statement, until Tenant receives a new statement from Landlord. Landlord’s
Statements shall be conclusive between the parties absent manifest error,
subject to the provisions of Section 5.5.2, below.

5.5.2 Tenant Inspection Rights. During the twelve (12) month period after
receipt of any Landlord’s Statement (the “Review Period”), Tenant may inspect
and audit Landlord’s records relevant to the cost and expense items reflected in
such Landlord’s Statement (a “Tenant Audit”) at the offices of Landlord’s
management company at a reasonable time mutually agreeable to Landlord and
Tenant during Landlord’s usual business hours. Each Landlord’s Statement shall
be conclusive and binding upon Tenant unless within six (6) months after receipt
of such Landlord’s Statement Tenant shall notify Landlord that it disputes the
correctness of Landlord’s Statement, specifying the respects in which Landlord’s
Statement is claimed to be incorrect. Tenant’s right to conduct any Tenant Audit
shall be conditioned upon the following: (a) no Event of Default shall be
ongoing at the time that Tenant seeks to conduct the Tenant Audit; (b) in no
event shall any Tenant Audit be performed by a firm retained on a “contingency
fee” basis; (c) the Tenant Audit shall be concluded no later than thirty
(30) days after the end of the Review Period; (d) any Tenant Audit shall not
unreasonably interfere with the conduct of Landlord’s business; (e) Tenant and
its accounting firm shall treat any information gained in the course of any
Tenant Audit in a confidential manner and shall each execute Landlord’s
confidentiality agreement for Landlord’s benefit prior to commencing any Tenant
Audit; (f) Tenant’s accounting firm’s audit report shall, at no charge to
Landlord, be submitted in draft form for Landlord’s review and comment before
the final approved audit report is delivered to Landlord, and Landlord shall
have the right to point out errors or make suggestions with respect to such
audit report, and any appropriate comments or clarifications by Landlord which
are accepted by Tenant’s auditor shall be incorporated into the final audit
report, it being the intention of the parties that Landlord’s right to review is
intended to prevent errors and avoid the dispute resolution mechanism set forth
in the following paragraph and not to unduly influence Tenant’s auditor in the
preparation of the final audit report; and (g) the Tenant Audit shall be
conducted by Tenant at its sole cost and expense unless the results of such
Tenant Audit show that Landlord’s Statement overstated the amount of Operating
Expenses owed by Tenant for the relevant billing period by more than five
percent (5%) in which case Landlord shall be responsible for payment of such
costs and expenses. If Tenant makes a timely exception within the Review Period,
Tenant shall nonetheless pay the amount shown on the Landlord’s Statement in the
manner prescribed in this Lease, without any prejudice to such exception, and
any overpayments identified during any Tenant Audit, if any, shall be applied as
a credit against the amount of Additional Rent owed by Tenant immediately
following the Tenant Audit.

 

11



--------------------------------------------------------------------------------

Any dispute arising out of or relating to the results of a Tenant Audit shall be
submitted to and determined in binding arbitration under the expedited
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted before and by a single arbitrator that is a
certified public accountant with at least 10 years’ experience overseeing books
and records for similar properties (a “Qualified Arbitrator”) selected by the
parties. If the parties have not selected an arbitrator within thirty (30) days
of written demand for arbitration, the Qualified Arbitrator shall be selected by
the Boston office of the American Arbitration Association on application by
either party. The parties agree that the arbitration hearing shall be held
within thirty (30) business days following notification to the parties of the
appointment of such arbitrator, and that the arbitration proceedings shall be
concluded within thirty (30) business days following the first scheduled
arbitration hearing. Each party shall bear all its own expenses of arbitration
and shall bear equally the costs and expenses of the arbitrator. All arbitration
proceedings shall be conducted in the City of Boston, Commonwealth of
Massachusetts. Landlord and Tenant further agree that they will faithfully
observe this agreement and rules, and that they will abide by and perform any
award rendered by the arbitrator and that a judgment of the court having
jurisdiction may be entered upon the award. The duty to arbitrate shall survive
the cancellation or termination of this Lease.

ARTICLE 6 LANDLORD SERVICES

6.1 Services. Landlord shall provide the following services to the Premises
(subject to Tenant’s reimbursement and payment obligations therefor in
accordance with the operation of Article 5 hereof):

(a) Maintenance of exterior drives, walkways and parking areas serving the
Project free of accumulations of snow.

(b) Maintenance and repair and lighting of exterior drives, walkways and parking
areas serving the Project.

(c) Access by Tenant to the Premises and Common Areas serving the same
twenty-four (24) hours per day, seven (7) days per week, fifty-two (52) weeks
per year, including but not limited to Tenant’s shipment and delivery of
inventory and products, except for emergency situations outside of Landlord’s
control and subject to Landlord’s Rules and Regulations.

Landlord agrees to furnish or cause to be furnished to the Premises services
described herein, subject to the conditions and in accordance with the standards
set forth herein. Landlord’s failure to furnish any of such services when such
failure is caused by accidents, the making of repairs, alterations or
improvements, or by Force Majeure (as defined in Section 19.22, below), shall
not result in any liability to Landlord (to the maximum extent permitted
pursuant to Applicable Laws). Tenant shall not be entitled to any abatement or
reduction of rent by reason of such failure, no eviction of Tenant shall result
from such failure and Tenant shall not be relieved from the performance of any
covenant or agreement in this Lease. In the event of any failure, stoppage or
interruption thereof, Landlord shall diligently attempt to resume service
promptly.

6.2 Additional Services. Landlord may impose reasonable charges for any
unanticipated, additional costs incurred by Landlord for additional or unusual
services to Common Areas required because of any particular use of the Premises
or the carelessness of Tenant. The expense charged by Landlord to Tenant for any
such services be (i) reasonably calculated by Landlord based on Landlord’s
actual costs, and (ii) shall constitute Additional Rent and shall be payable in
accordance with Section 4.4.

6.3 Excessive Use of Utilities.

6.3.1 Prohibited Activities. Tenant shall comply with the conditions of
occupancy and connected utility loads reasonably established by Landlord for the
Building and Tenant shall not use utilities or other services in excess of the
services described above in Section 6.1 or in a manner that (a) overloads
Building systems, or (b) interferes with proper functioning of any Building
systems or service equipment or Landlord’s ability to provide services to other
tenants in the Project.

 

12



--------------------------------------------------------------------------------

6.3.2 Landlord’s Right to Survey Usage. Landlord may survey Tenant’s use of
services from time to time. Tenant shall pay Landlord all costs arising out of
any excess use by Tenant or anyone claiming by, through or under Tenant
including the cost of all repairs and alterations to the Building’s mechanical
and electrical systems (including the installation of any additional meters
necessary to measure Tenant’s excess use) and the cost of additional services
made available to Tenant beyond those required by this Lease, if any. Such costs
shall constitute Additional Rent and Tenant shall pay such costs pursuant to
Section 4.4.

6.4 Maintenance of Common Areas. The manner in which the Common Areas are
maintained and operated shall be in accordance with the standards of comparable
first-class, so-called “triple net” office and laboratory buildings in the
suburban Route 128 corridor lab market. Landlord reserves the right from time to
time to (a) make changes in the shape, size, location and appearance of the land
and improvements which constitute the Common Areas, provided that Landlord shall
not materially impair the Tenant’s ability to operate its business in or
reasonable access to the Premises, except temporary impairments required by said
changes; (b) make such improvements, alterations and repairs to the Common Areas
as may be required by governmental authorities or by utility companies servicing
the Project; (c) construct, maintain and operate lighting and other facilities
on all said areas and improvements; and (d) to add or remove improvements and
facilities to or from the Common Areas, provided that Landlord shall not
materially impair the Tenant’s ability to operate its business in or reasonable
access to the Premises, except temporary impairments required by said changes.
The use of the Common Areas shall be subject to such reasonable regulations and
changes therein as Landlord shall make from time to time, including (but not by
way of limitation) the right to close from time to time, if necessary, all or
any portion of the Common Areas to such extent as may be legally sufficient, in
the opinion of Landlord’s counsel, to prevent a dedication thereof or the
accrual of rights of any person or of the public therein; provided, however,
Landlord shall do so at such times and in such manner as shall minimize any
disruption to Tenant to the extent reasonably possible.

6.5 Access to Premises.

6.5.1 Landlord’s Right of Entry. Landlord shall have the right to enter the
Premises without abatement of Rent at all reasonable times upon not less than 24
hours’ prior notice to Tenant which may be given by telephone or electronic mail
(except in emergencies when no advance notice shall be required), (a) to supply
any service to be provided by Landlord to Tenant hereunder, (b) to show the
Premises to Landlord’s Mortgagee and to prospective purchasers, mortgagees and
(during the last sixteen (16) months of the Term) tenants, and (c) to inspect,
alter, improve or repair the Premises and any portion of the Property, and
(d) to introduce conduits, risers, pipes and directs to and through the
Premises, provided that in exercising any such right, Landlord will cause all
such conduits, risers, pipes and ducts to be placed above dropped ceilings,
within walls, or below floors or in closets, to the extent reasonably
practicable. In conducting any such activities, Landlord shall use reasonable
efforts not to disrupt the conduct of Tenant’s business operations. With respect
to non-emergency entries by Landlord pursuant to this paragraph, Tenant shall
have the opportunity to have a representative of Tenant accompany Landlord on
any such entry.

6.5.2 Tenant’s Keys. For each of the purposes stated above in this Section 6.5,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes,
or special security areas, and Landlord shall have the right to use any and all
means that Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises.

6.6 PH Neutralization. The Building is serviced by a common laboratory waste
sanitary sewer system from the pH neutralization room of the Building to the
municipal sewer line in the street adjacent to the Building. An pH
neutralization system (the “PH Neutralization System”) is connected to the
Premises. So long as Tenant is the only tenant of the Building, Tenant shall
have exclusive use of the PH Neutralization System, and shall be solely
responsible for all costs, charges and expenses in connection with or arising
out of the operation, use, maintenance, inspect, or repair of the PH
Neutralization System, including all clean-up costs relating to the PH
Neutralization System (collectively, “System Costs”). If, at any time during the
Term, Tenant is no longer the sole occupant of the Building, and the PH
Neutralization System is being used by other tenant(s) or occupant(s) of the
Building, then,

 

13



--------------------------------------------------------------------------------

during such time period, Tenant shall only be obligated to pay its proportionate
share of the System Costs (based on the rentable square footage of tenants
utilizing the same). Notwithstanding the foregoing, in the event the PH
Neutralization System is damaged or repairs to the PH Neutralization System are
required as a result of the improper use of the PH Neutralization System by
Tenant, Tenant shall be responsible for one hundred percent (100%) of the cost
of any repairs or replacement required as a result of such improper use by
Tenant, regardless of whether the PH Neutralization System is then being used by
other tenant(s) or occupant(s) of the Building. Similarly, if the PH
Neutralization System is damaged, or if repairs to the PH Neutralization System
are required as a result of the improper use of the PH Neutralization System by
other tenant(s) or occupant(s) of the Building, then Tenant shall have no
responsibility for the cost of any repairs or replacements required as a result
of such improper use by such other tenant(s) or occupant(s).

Tenant shall comply with all the requirements of the Massachusetts Water
Resources Authority (“MWRA”) and any other applicable governmental authority
with respect to the permitting, use, operation and maintenance of the PH
Neutralization System and waste water treatment system. Tenant shall be solely
responsible for all costs incurred in connection with the same, and Tenant shall
provide Landlord with such documentation as Landlord may reasonably require
evidencing Tenant’s compliance with the requirements of (a) the MWRA and any
other applicable governmental authority with respect to the permitting, use,
operation and maintenance of the PH Neutralization System and waste water
treatment system and (b) this Section. Tenant shall be solely responsible for
obtaining and maintaining during the Term (m) any permit required by the MWRA
(“MWRA Permit”) to operate the Building sewer system for use by the Building,
generally and (n) and, at Tenant’s sole risk, Tenant shall retain a qualified
employee or consultant with a wastewater treatment operator license from the
Commonwealth of Massachusetts to oversee the operation and maintenance of the PH
Neutralization System. Tenant shall provide Landlord with copies of any
submissions that it makes to the MWRA with respect to the PH Neutralization
System. Tenant shall not introduce anything into the PH Neutralization System
(x) in violation of the terms of the MWRA Permit, (y) in violation of Applicable
Laws or (z) that would interfere with the proper functioning of the PH
Neutralization System. Landlord agrees to reasonably cooperate with Tenant, at
no cost to Landlord, in order to obtain the MWRA Permit. Tenant shall reimburse
Landlord within ten (10) business days after demand for any documented
third-party costs incurred by Landlord pursuant to this Section. Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord, its lenders, partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (the “Landlord Parties”) harmless from and against any and all
Claims arising out of Tenant’s use of the PH Neutralization System, including
(a) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Project, (b) damages arising from any adverse impact on
marketing of space in the Project or any portion thereof and (c) sums paid in
settlement of claims that arise during or after the Term as a result of Tenant’s
improper use of the PH Neutralization System. This indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remediation, removal or restoration required by any
governmental authority caused by Tenant’s improper use of the PH Neutralization
System.

ARTICLE 7 CONDUCT OF BUSINESS BY TENANT

7.1 Permitted Use. The Premises shall be used and occupied only for offices for
administrative, executive, or professional office purposes; laboratories engaged
in research, experimental testing activities, and, as an accessory use to
Tenant’s laboratory activities, light manufacturing of medical devices, in each
case to the extent permitted pursuant to Applicable Laws and consistent with
comparable office and laboratory buildings in the Town of Norwood (collectively,
the “Permitted Use”), but expressly excluding medical, clinical, government and
education (as distinguished from training of staff) offices. Tenant shall not
use or occupy, or permit the use or occupancy of, the Premises or any part
thereof for any use other than the Permitted Use specifically set forth above or
in any illegal manner, or in any manner that, in Landlord’s judgment, would
adversely affect or interfere with any services required to be furnished by
Landlord to Tenant or to any other tenant or occupant of the Project, or with
the proper and economical rendition of any such service, or with the use and
enjoyment of any part of the Project by any other tenant or occupant. To the
extent that any portion of the Premises is designed for mechanical, chemical
storage or other ancillary use serving the primary portion of the Premises, such
area(s) shall only be used for the purpose for which such area(s) has been
designed as the same may be modified from time to time in compliance with this
Lease. Tenant agrees that it will not exceed the maximum floor bearing capacity
for the Premises.

 

14



--------------------------------------------------------------------------------

7.2 Tenant’s Personal Property. Tenant shall be responsible for any ad valorem
taxes on its personal property (whether owned or leased) and on the value of its
leasehold improvements made by Tenant in the Premises (which are in excess of
building standard improvements), and if the taxing authorities do not separately
assess Tenant’s leasehold improvements, Landlord may make a reasonable
allocation of the impositions to such improvements and charge Tenant for the
same as Additional Rent.

7.3 Compliance with Laws.

7.3.1 Tenant’s Compliance Obligations. From and after the Commencement Date,
Tenant, at Tenant’s expense, shall comply promptly with the laws, ordinances,
rules, regulations and orders of all governmental authorities in effect from
time to time during the Term including, without limitation, the Americans with
Disabilities Act (“ADA”), and all applicable federal, state and municipal
building, zoning, fire, health, safety and environmental laws (the “Applicable
Laws”) that shall impose any duty on Tenant with respect to the Premises or the
use, occupancy or operation thereof. Tenant will obtain and maintain in full
force and effect any and all licenses and permits necessary for its use. Tenant
shall make any Alterations (as defined in Section 8.3.1) in or to the Premises
in order to comply with the foregoing, which are necessitated or occasioned, in
whole or in part by the use or occupancy or manner of use, occupancy or
operation of the Premises by Tenant or any of its officers, employees, agents,
contractors, invitees, licensees or subtenants (the “Tenant Parties”).
Notwithstanding the foregoing, Tenant shall not be required to make any
alterations or additions to the structure, roof, exterior and load bearing
walls, foundation and structural floor slabs of the Building or any of the life
safety systems serving the Premises unless the same are (x) required by Tenant’s
particular use of the Premises or (y) result from any Alterations made by
Tenant.

7.3.2 Landlord’s Compliance Obligations. Landlord shall comply with all
Applicable Laws in effect from time to time during the Term that shall impose
any duty on Landlord with respect to the Common Areas, excluding any matters
that are Tenant’s responsibility under this Lease or the responsibility of other
tenants of the Project. Notwithstanding anything to the contrary contained
herein, from and after the Commencement Date, Tenant shall be responsible for
legal compliance, including the requirements of the ADA, with respect to (a) any
and all requirements on account of Tenant’s use of, or operations in, the
Premises, and (b) all Alterations designed or constructed by Tenant or its
contractors or agents.

7.4 Landlord’s Rules and Regulations. Tenant shall observe and comply with the
rules and regulations attached to this Lease as Exhibit 7.4, and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord (the “Rules and Regulations”). Tenant shall not use or permit the use
of the Premises in any manner that will cause waste or a nuisance, or which
shall tend to unreasonably disturb other tenants of the Project.

7.5 No Liens. Tenant shall keep the Premises and Property free from any liens or
encumbrances arising out of any work performed, material furnished or
obligations incurred by or for Tenant or any person or entity claiming through
or under Tenant. Any claim to, or lien upon, the Premises or the Property
arising from any act or omission of Tenant shall accrue only against the
leasehold estate of Tenant and shall be subject and subordinate to the paramount
title and rights of Landlord in and to the Premises and the Property. If any
mechanics’ or other lien shall be filed against the Premises or the Property
purporting to be for services, labor or material furnished or to be furnished at
the request of the Tenant, then Tenant shall at its expense cause such lien to
be discharged of record by payment, bond or otherwise, within ten (10) days
after the filing thereof.

 

15



--------------------------------------------------------------------------------

7.6 Hazardous Substances.

7.6.1 Tenant’s Obligations.

7.6.1.1 Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit 7.6.1.1. Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s subtenants or assigns, or any of their respective
employees, contractors and subcontractors of any tier, entities with a
contractual relationship with such parties (other than Landlord), or any entity
acting as an agent or sub-agent of such parties or any of the foregoing
(collectively, “Tenant Parties”) will produce, use, store or generate any
“Hazardous Substances”, as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Substance to be brought upon,
placed, stored, manufactured, generated, blended, handled, recycled, used or
“Released”, as that term is defined below, on, in, under or about the Premises,
Property or Project. If any information provided to Landlord by Tenant on any
Environmental Questionnaire, or otherwise relating to information concerning
Hazardous Substances, is false, incomplete, or misleading in any material
respect, the same shall be deemed a default by Tenant under this Lease. Upon
Landlord’s request, or in the event of any material change in Tenant’s use of
Hazardous Substances at the Premises, Tenant shall deliver to Landlord an
updated Environmental Questionnaire. Tenant may use additional Hazardous
Substances that are necessary for Tenant’s business operations in the Premises
so long as such use complies with the terms and conditions of this Lease, is
consistent with first class life science and medical device uses undertaken in
urban, mixed use settings within the Route 128 corridor, and Tenant provides
Landlord with an updated Environmental Questionnaire identifying such use (which
updates may be provided quarterly rather than with the introduction of each such
Hazardous Substance). Tenant shall not install or permit any underground storage
tank at the Premises. In addition, Tenant agrees that it: (i) shall not cause or
suffer to occur, the Release (as defined below) of any Hazardous Substances at,
upon, under or within the Premises, Property or Project; and (ii) shall not
engage in activities at the Premises that give rise to, or lead to the
imposition of, liability upon Tenant or Landlord or the creation of an
environmental lien or use restriction upon the Premises, Property or Project.
For purposes of this Lease, “Hazardous Substances” means all flammable
explosives, petroleum and petroleum products, oil, radon, radioactive materials,
toxic pollutants, asbestos, polychlorinated biphenyls (“PCBs“), medical waste,
chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, including
without limitation any chemical, element, compound, mixture, solution,
substance, object, waste or any combination thereof, which is or may hereafter
be determined to be hazardous to human health, safety or to the environment due
to its radioactivity, ignitability, corrosiveness, reactivity, explosiveness,
toxicity, carcinogenicity, infectiousness or other harmful or potentially
harmful properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
or “toxic substances” under any Environmental Laws. The term “Hazardous
Substances” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Environmental Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises. For purposes of this Lease, “Release“ or “Released”
or “Releases” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing, or other movement of Hazardous Substances into the
environment.

Notwithstanding anything contained herein to the contrary, in no event shall
Tenant or anyone claiming by through or under Tenant perform work above the risk
category Biosafety Level 2 as established by the Department of Health and Human
Services (“DHHS“) and as further described in the DHHS publication Biosafety in
Microbiological and Biomedical Laboratories (5th Edition) (as it may be or may
have been further revised, the “BMBL“) or such nationally recognized new or
replacement standards as Landlord may reasonable designate. Tenant shall comply
with all applicable provisions of the standards of the BMBL to the extent
applicable to Tenant’s operations in the Premises.

7.6.1.2 Notices to Landlord. Unless Tenant is required by Applicable Laws to
give earlier notice to Landlord, Tenant shall notify Landlord in writing as soon
as possible but in no event later than five (5) days after (i) Tenant becomes
aware of the occurrence of any actual, alleged or threatened Release of any
Hazardous Substance in, on, under, from, about or in the vicinity of the
Premises (whether past or present), regardless of the source or quantity of any

 

16



--------------------------------------------------------------------------------

such Release, or (ii) Tenant becomes aware of any regulatory actions, inquiries,
inspections, investigations, directives, or any cleanup, compliance, enforcement
or abatement proceedings (including any threatened or contemplated
investigations or proceedings) relating to or potentially affecting the
Premises, Property or Project, or (iii) Tenant becomes aware of any claims by
any person or entity relating to any Hazardous Substances in, on, under, from,
about or in the vicinity of the Premises, whether relating to damage,
contribution, cost recovery, compensation, loss or injury. Collectively, the
matters set forth in clauses (i), (ii) and (iii) above are hereinafter referred
to as “Hazardous Substances Claims”. Tenant shall promptly forward to Landlord
copies of all orders, notices, permits, applications and other communications
and reports in connection with any Hazardous Substances Claims. Additionally,
Tenant shall promptly advise Landlord in writing of Tenant’s discovery of any
occurrence or condition on, in, under or about the Premises that could subject
Tenant or Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any “Environmental Laws”, as that
term is defined below. Tenant shall not enter into any legal proceeding or other
action, settlement, consent decree or other compromise with respect to any
Hazardous Substances Claims without first notifying Landlord of Tenant’s
intention to do so and affording Landlord the opportunity to join and
participate, as a party if Landlord so elects, in such proceedings and in no
event shall Tenant enter into any agreements which are binding on Landlord or
the Property without Landlord’s prior written consent. Landlord shall have the
right to appear at and participate in, any and all legal or other administrative
proceedings concerning any Hazardous Substances Claim. For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws
relating to the protection of human health, safety, wildlife or the environment,
including, without limitation, (i) all requirements pertaining to reporting,
licensing, permitting, investigation and/or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Substances, whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Substances;
and (ii) all requirements pertaining to the health and safety of employees or
the public. Environmental Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 USC § 9601, et seq., the Hazardous Materials Transportation Authorization Act
of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, and Hazardous and Solid Waste
Amendments of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the
Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act
of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC
§§ 300f through 300j, the Occupational Safety and Health Act of 1970, as
amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et
seq., the Emergency Planning and Community Right-To-Know Act of 1986, 42 USC
§ 11001 et seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et
seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC
§ 136 et seq., M.G.L. c.21C; oil and hazardous materials as defined in M.G.L.
c.21E; and any other state or local law counterparts, as amended, as such
Applicable Laws, are in effect as of the Commencement Date, or thereafter
adopted, published or promulgated.

7.6.1.3 Releases of Hazardous Substances. If there occurs any Release of any
Hazardous Substance in, on, under, from or about the Premises, or requiring any
Clean-Up (as defined below), in addition to notifying Landlord as specified
above, Tenant, at its own sole cost and expense, shall (i) immediately comply
with any and all reporting requirements imposed pursuant to any and all
Environmental Laws, (ii) provide a written certification to Landlord indicating
that Tenant has complied with all applicable reporting requirements, (iii) take
any and all necessary investigation, corrective, remedial and other Clean-up
action in accordance with any and all applicable Environmental Laws, utilizing
an environmental consultant approved by Landlord, all in accordance with the
provisions and requirements of this Section 7.6, including, without limitation,
Section 7.6.6, and (iv) take any such additional investigative, remedial and
corrective actions as Landlord shall in its reasonable discretion deem necessary
such that the Premises and Property are remediated to a condition allowing
unrestricted use of the Premises for uses that would have been permitted but for
the Release (i.e., to a level that will allow any future use of the Premises,
including residential if permitted, without any engineering controls or deed
restrictions), all in accordance with the provisions and requirements of this
Section 7.6.

 

17



--------------------------------------------------------------------------------

Landlord may, as required by any and all Environmental Laws, report the Release
of any Hazardous Substance to the appropriate governmental authority,
identifying Tenant as the responsible party. Tenant shall deliver to Landlord
copies of all administrative orders, notices, demands, directives or other
communications directed to Tenant from any governmental authority with respect
to any Release of Hazardous Substances in, on, under, from, or about the
Premises, together with copies of all investigation, assessment, and remediation
plans and reports prepared by or on behalf of Tenant in response to any such
regulatory order or directive. Nothing in this Section 7.6.1.3 shall be deemed
to make Tenant responsible for (i) a Release existing at the Property as of the
date of this Lease, (ii) Hazardous Substances migrating to the Premises,
Property or Project not resulting from the acts or omissions of any Tenant
Parties, or (iii) a Release of Hazardous Substances caused by any Landlord
Parties (collectively, “Excluded Hazardous Substance Conditions”).

7.6.2 Indemnification.

7.6.2.1 In General. Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold Landlord, its lenders, partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors harmless from and against any and all claims, judgments, losses,
damages, costs, expenses, penalties, enforcement actions, taxes, fines, remedial
actions, liabilities (including, without limitation, actual attorneys’ fees,
litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) including, without limitation,
consequential damages and sums paid in settlement of claims, which arise during
or after the Term, whether foreseeable or unforeseeable, directly or indirectly
arising out of or attributable to the presence, use, generation, manufacture,
treatment, handling, refining, production, processing, storage, Release or
presence of Hazardous Substances in, on, under or about the Premises, Property
or Project by any Tenant Party, except to the extent such liabilities result
from the negligence or willful misconduct of Landlord following the Commencement
Date. The foregoing obligations of Tenant shall include, without limitation:
(i) the costs of any required or necessary removal, repair, cleanup or
remediation of the Premises, Property and Project, and the preparation and
implementation of any closure, removal, remedial or other required plans;
(ii) judgments for personal injury or property damages; and (iii) all costs and
expenses incurred by Landlord in connection therewith. It is the express
intention of the parties to this Lease that Tenant assumes all such liabilities,
and holds Landlord harmless from all such liabilities, associated with the
environmental condition of the Premises, arising on or after the date Tenant
takes possession of the Premises and Landlord, and not Tenant, shall be
responsible for any Excluded Hazardous Substance Condition (including the
Clean-Up (as defined below) of the same).

 

18



--------------------------------------------------------------------------------

7.6.3 Compliance with Environmental Laws. Without limiting the generality of
Tenant’s obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws. Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Substances used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises. Landlord
shall have a continuing right, without obligation, to reasonably review and
inspect any and all such permits, licenses, certifications and approvals,
together with copies of any and all Hazardous Substances management plans and
programs, any and all Hazardous Substances risk management and pollution
prevention programs, and any and all Hazardous Substances emergency response and
employee training programs respecting Tenant’s use of Hazardous Substances. Upon
request of Landlord, made no often than annually so long as no Event of Default
is continuing, Tenant shall deliver to Landlord reasonable documentation
explaining the nature and scope of Tenant’s activities involving Hazardous
Substances and confirming Tenant’s compliance, in all material respects, with
Environmental Laws and the terms of this Lease.

7.6.4 Assurance of Performance.

7.6.4.1 Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform “Environmental Assessments”, as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Substances. For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation: (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.

7.6.4.2 Costs of Environmental Assessments. All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 7.6, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

7.6.5 Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 8.6.2; (ii) cause all Hazardous Substances (other than
Excluded Hazardous Substance Conditions) to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for any purpose; and (iii) cause to be removed all
containers installed or used by any Tenant Parties to store any Hazardous
Substances on the Premises, and cause to be repaired any damage to the Premises
caused by such removal.

7.6.6 Clean-up.

7.6.6.1 Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Substances as to which
Tenant has a removal or remediation obligation under this Section 7.6, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Substances is required by applicable Environmental
Laws, Tenant shall immediately prepare and submit to Landlord within thirty
(30) days after receipt of the Environmental Report a comprehensive plan,
subject to Landlord’s written approval, specifying the actions to be taken by
Tenant to perform the Clean-up so that the Premises are restored to the
conditions required by this Lease. Upon Landlord’s approval of the Clean-up
plan, Tenant shall, at Tenant’s sole cost and expense, without limitation of any
rights and remedies of Landlord under this Lease, immediately implement such
plan with a consultant reasonably

 

19



--------------------------------------------------------------------------------

acceptable to Landlord and proceed to Clean-Up Hazardous Substances in
accordance with all applicable laws and as required by such plan and this Lease.
If, within thirty (30) days after receiving a copy of such Environmental Report,
Tenant fails either (a) to complete such Clean-up, or (b) with respect to any
Clean-up that cannot be completed within such 30-day period, fails to proceed
with diligence to prepare the Clean-up plan and complete the Clean-up as
promptly as practicable, then Landlord shall have the right, but not the
obligation, and without waiving any other rights under this Lease, to carry out
any Clean-up recommended by the Environmental Report or required by any
governmental authority having jurisdiction over the Premises, and recover all of
the costs and expenses thereof from Tenant as Additional Rent, payable within
ten (10) days after receipt of written demand therefor.

7.6.6.2 No Rent Abatement. Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

7.6.6.3 Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender. Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action of any kind is required for the unrestricted use of the
Premises (“Closure Letter”). Upon the expiration or earlier termination of this
Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Substances in accordance with Applicable Laws.

7.6.6.4 Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
and Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Section 2.2) until Tenant has fully complied with its obligations
under this Section 7.6.

7.6.7 Confidentiality. Unless compelled to do so by Applicable Laws, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord. In the event Tenant reasonably believes that
disclosure is compelled by Applicable Laws, it shall provide Landlord with
reasonable advance notice of disclosure of confidential information so that
Landlord may attempt to obtain a protective order provided that the obligation
to provide Landlord with advance notice shall not limit Tenant from making such
disclosures within the time periods required by Applicable Law. Tenant may
additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 7.6.

7.6.8 Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

7.6.9 Signs, Response Plans, Etc. Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws. Tenant shall
also complete and file any business response plans or inventories required by
any applicable Environmental Laws. Tenant shall, at Landlord’s request made no
more often than annually (other than following an Event of Default) provide
Landlord with a copy of any such business response plan or inventory.

 

20



--------------------------------------------------------------------------------

7.6.10 Fire Control Areas. Notwithstanding anything to the contrary in this
Lease, Tenant shall not use in excess of the number of fire control areas
permitted pursuant to Applicable Laws within the Building for the storage of
Hazardous Substances or, if Tenant is no longer the only tenant of Landlord in
the Building, such lesser amount as is determined based on the ratio of the
rentable square footage of the Premises to the total rentable square footage of
leasable area in the Building as reasonably determined by Landlord on a
consistent basis. In the event of a Transfer following such time, if any, as
Tenant is no longer the only tenant of Landlord in the Building, if the use
of Hazardous Substances by such new tenant (“New Tenant”) is such that New
Tenant utilizes fire control areas in the Building in excess of the amount
allotted to Tenant, then New Tenant shall, at its sole cost and expense and upon
Landlord’s written request, establish and maintain a separate area of the
Premises classified by the UBC as an “H” occupancy area for the use and storage
of Hazardous Substances, or take such other action as is necessary to ensure
that its share of the fire control areas of the Building is not greater than New
Tenant’s allotment of such areas.

7.6.11 Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 7.6 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 7.6 have been completely
performed and satisfied.

ARTICLE 8 ALTERATIONS, IMPROVEMENTS AND SIGNAGE

8.1 Landlord’s Obligations. Landlord will maintain in good repair, reasonable
wear and use excepted (except casualty and condemnation which shall be governed
by Article 10 and Article 11, respectively) all Common Areas, the roof
structure, foundation, exterior and load-bearing walls, windows (except in the
case of breakage), and the structural floor slabs. The cost of this maintenance
and repair shall be included in Operating Expenses and shall be subject to
reimbursement under Article 5 hereof to the extent provided therein. Maintenance
and uninsured repair expenses caused by Tenant’s willful misconduct or negligent
acts or omissions shall be paid directly to Landlord by Tenant in accordance
with Section 4.4, and shall not constitute an Operating Expense.

8.2 Tenant’s Obligations. Tenant will maintain in good repair, reasonable wear
and use excepted, the entire Premises except to the extent expressly set forth
in Section 8.1, above, including the Building Systems (as defined below in
Section 8.3.1), and any Alterations, fixtures and supplemental HVAC units that
are dedicated to Tenant’s exclusive use, and at Tenant’s cost and expense, shall
make all repairs and replacements necessary to preserve the same in good working
order and in a clean, safe and sanitary condition, will suffer no waste. In
furtherance of the foregoing, Tenant shall maintain in force and provide a copy
of same to Landlord upon request, a service repair and full service maintenance
contract with respect to the HVAC system serving the Premises and such other
systems serving the Premises as Landlord may reasonably require in form
reasonably satisfactory to Landlord (collectively, the “Maintenance Contract”)
with contractors or servicing organizations reasonably approved by Landlord.
Tenant shall repair all broken windows serving the Premises.

Tenant shall maintain, at its own expense, in good order, condition and repair
to Landlord’s reasonable satisfaction, all plumbing facilities and electrical
fixtures and devices (including replacement of all lamps, starters and ballasts)
located within the Premises. In the event that any Building System requires
replacement (except for such replacements caused by Tenant’s negligent acts or
omissions or willful misconduct) during the last three years of the Term, the
cost to repair any such Building System exceeds 50% of the cost to replace such
Building System (as reasonably determined by Landlord’s engineer), and the
useful life of such replaced Building System will extend beyond the expiration
of the Term, and Landlord agrees that such replacement is required and approves
the same (including the components, materials and contractor to be used for any
such replacement) in accordance with the terms of this Lease, Landlord shall,
within 30 days following the expiration of the Term, reimburse Tenant for the
portion of the reasonable out of pocket cost of the replacement of such Building
System actually incurred by Tenant in proportion to the useful life of such
Building System that is beyond the expiration of the Term (as reasonably
determined by Landlord). In connection with any replacement subject to
reimbursement

 

21



--------------------------------------------------------------------------------

pursuant to the immediately preceding sentence, Landlord and Tenant shall enter
into an agreement prior to Tenant’s undertaking such replacement to memorialize
the useful life of the applicable item and the estimated cost of such
replacement. Tenant shall bid and contract for any such replacement pursuant to
guidelines reasonably established by Landlord and memorialized in such
agreement. Tenant shall repair, at its cost, all deteriorations or damages to
the Property occasioned by its negligent acts or omissions or willful misconduct
(subject to the provisions of Section 9.6). If Tenant does not make any of such
repairs or should Tenant fail to obtain the Maintenance Contract within twenty
(20) days following notice from Landlord, Landlord may, but need not, make such
repairs or obtain the Maintenance Contract, and Tenant shall pay the cost
thereof as provided in Section 8.7 hereof.

Tenant shall be solely responsible for performing all janitorial and trash
services and other cleaning of the Premises, all in compliance with Applicable
Laws. In the event such service is provided by a third party janitorial service,
and not by employees of Tenant, such service shall be performed, at Tenant’s
cost, by a janitorial service reasonably approved in advance by Landlord
(Landlord shall provide Tenant with a list of reasonably approved vendors upon
Tenant’s request). The janitorial and cleaning of the Premises shall be adequate
to maintain the Premises in a manner consistent with comparable first-class,
so-called “triple net” office and laboratory buildings.

Tenant shall be solely responsible for the operation and maintenance of the
loading area serving the Premises, in common with other tenants entitled to use
the same, if any.

8.3 Tenant’s Alterations.

8.3.1 Landlord’s Consent to Alterations. Tenant may make improvements,
installations, alterations or additions (“Alterations”) in or to the Premises or
the Building, subject to Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects (in more than a de minimis, incidental manner) the structural
portions of the Premises or the Property (the “Building Structure”) or any of
the Building HVAC, mechanical, electrical, telecommunications, cabling, plumbing
or other systems or equipment (the “Building Systems”), or is visible from the
exterior of the Building, or which would violate any certificate of occupancy
for the Building or any other permits or licenses relating to the Building.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days’ notice to Landlord (except in an emergency
situation where such advance notice is not practicable), but without Landlord’s
prior written consent, to the extent that such Alterations are either (i) purely
cosmetic in nature (such as painting, carpeting, and the like) and are not
visible from the exterior of the Building, or (ii) (1)do not adversely affect
Building Systems or the Building Structure, (2) require a permit from a
governmental authority, (3) are not visible from the exterior of the Building,
and (4) cost less than $25,000.00 for a particular job of work. In no event
shall Tenant make any Alterations in or to the Premises or the Building except
as set forth in this Section 8.3.1.

8.3.2 Construction Standards. All Alterations made by or on behalf of Tenant
shall be made and performed: (a) by contractors or mechanics approved by
Landlord, who shall carry liability insurance of a type and in such amounts as
Landlord shall reasonably require, naming Landlord and Tenant as additional
insureds, (b) in a good and workmanlike manner, (c) so that same shall be at
least equal in quality, value, and utility to the original work or installation
and shall be in conformity with Landlord’s building standard specifications, as
the same may be amended by Landlord and in effect at such time, (d) in
accordance with all Applicable Laws, and (e) pursuant to plans, drawings and
specifications (“Tenant’s Plans”) which have been reviewed and approved by
Landlord prior to the commencement of the repairs or replacements and approved
by, and filed with, all applicable governmental authorities (the “Construction
Standards”). Landlord’s consent of Tenant’s contractors and mechanics and
Tenant’s Plans shall not be unreasonably withheld, conditioned or delayed. Prior
to commencing any Alterations affecting air disbursement from ventilation
systems serving Tenant or the Building, including without limitation the
installation of Tenant’s exhaust systems, Tenant shall provide Landlord with a
third party report from a consultant, and in a form, reasonably acceptable to
Landlord, showing that such work will not adversely affect the ventilation
systems of the Building (or of any other tenant in the Building) and shall, upon
completion of such work, provide Landlord with a certification reasonably
satisfactory to Landlord from such consultant confirming that no such adverse
effects have resulted from such work.

 

22



--------------------------------------------------------------------------------

8.3.4 Security System. Subject to Tenant’s compliance with the provisions of
Section 6.5.2 and Section 8.3.2 above, Tenant shall have the right to install,
at its expense, a security system to secure the Premises provided that Landlord
is given access cards or passwords as required to permit Landlord to enter the
Premises in accordance with this Lease. Tenant acknowledges that Landlord shall
have no obligation to provide security services to the Premises or Building.

8.4 Tenant’s Property. All trade fixtures, furnishings, equipment and personal
property placed in the Premises by Tenant, the portions of the FF&E which
constitute moveable office-type furnishings, and all computer,
telecommunications or other cabling and wiring and associated conduit installed
in the Premises or elsewhere at the Property by or for the benefit of Tenant
(collectively, the “Tenant’s Property”) shall be removed by Tenant at the
expiration of the Term. In no event shall Tenant’s Property include (and the
same shall remain in the Premises at the expiration or earlier termination of
this Lease) (i) any of the FF&E (other than moveable office-type furnishings),
(ii) any cabling, wiring and associated conduit existing in the Premises as of
the Commencement Date, or (iii) any fixtures, furnishings, or equipment paid for
with the Finish Work Allowance. Tenant shall, at its cost and expense, repair
any damage to the Premises or the Property caused by such removal. Any of
Tenant’s Property not removed from the Premises prior to the Expiration Date
shall, at Landlord’s option, become the property of Landlord. Landlord may
remove such Tenant’s Property, and Tenant shall pay to Landlord, Landlord’s cost
of removal and of any repairs in connection therewith in accordance with
Section 4.4 hereof. Notwithstanding anything to the contrary in this Lease,
Landlord shall have the right to notify Tenant at least sixty (60) days prior to
the Expiration Date, or if the Lease terminates earlier, within thirty (30) days
after such termination, whether the items designated on Exhibit 8.4, attached,
shall not be considered Tenant’s Property and shall remain in the Premises at
the expiration or earlier termination of this Lease.

8.5 Ownership and Removal. All additions, fixtures and improvements attached to
or installed in or upon the Premises by Tenant or by Landlord shall be
Landlord’s property and shall remain upon the Premises at the termination of
this Lease without compensation, allowance or credit to Tenant. Notwithstanding
the foregoing, Landlord may notify Tenant at the time Landlord grants its
consent to any Alterations or Finish Work (as defined in Exhibit 3.1), that
Landlord may require at the Expiration Date, or the sooner date of termination
of this Lease, that Tenant, at Tenant’s expense, remove any of the Alterations
or Finish Work. If Landlord notifies Tenant that such removal may be required in
accordance with the preceding sentence, then Landlord shall notify Tenant at
least sixty (60) days prior to the Expiration Date, or if the Lease terminates
earlier, within thirty (30) days after such termination, whether Tenant will in
fact have to remove such Alterations. If Tenant is required to undertake such
removal but fails to do so, then Landlord may remove the same and Tenant shall
pay to Landlord the cost of such removal and of any repairs for any damage to
the Premises or Property in connection therewith. Any Finish Work funded by the
Finish Work Allowance must remain on the Premises at the expiration or earlier
termination of the Term unless Landlord otherwise notifies Tenant that it must
be removed at least sixty (60) days prior to the expiration of the Term, or, if
the Lease terminates earlier, within thirty (30) days after such termination.

8.6 Surrender of Premises; Environmental Assessment.

8.6.1 Surrender of Premises. Upon the expiration or sooner termination of the
Term, Tenant will quietly and peacefully surrender to Landlord the Premises in
as good condition as when Tenant took possession, ordinary wear and tear and
damage by fire or other casualty excepted, and otherwise as is required in
Article 8.

8.6.2 Environmental Assessment. Prior to the expiration of the Lease (or within
thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Substances due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the Environmental

 

23



--------------------------------------------------------------------------------

Assessment called for by this Section 8.6.2 to be issued. Prior to the
expiration of this Lease (or within thirty (30) days after any earlier
termination), Tenant, at Tenant’s expense, shall obtain for Landlord an
Environmental Assessment addressed to Landlord (and, at Tenant’s election,
Tenant) by a reputable licensed environmental engineer or industrial hygienist
that is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall state, to Landlord’s reasonable
satisfaction, that (a) the Hazardous Substances described in the first sentence
of this paragraph, to the extent, if any, existing prior to such
decommissioning, have been removed in accordance with Applicable Laws; (b) all
Hazardous Substances described in the first sentence of this paragraph, if any,
have been removed in accordance with Applicable Laws from the interior surfaces
of the Premises (including floors, walls, ceilings, and counters), piping,
supply lines, waste lines and plumbing, and all such exhaust or other ductwork
in the Premises, may be reused by a subsequent tenant or disposed of in
compliance with Applicable Laws without incurring special costs or undertaking
special procedures for demolition, disposal, investigation, assessment, cleaning
or removal of such Hazardous Substances and without giving notice in connection
with such Hazardous Substances; and (c) the Premises may be reoccupied for
office, research and development, or laboratory use, demolished or renovated
without incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances described
in the first sentence of this paragraph and without giving notice in connection
with Hazardous Substances. Further, for purposes of clauses (b) and (c),
“special costs” or “special procedures” shall mean costs or procedures, as the
case may be, that would not be incurred but for the nature of the Hazardous
Substances as Hazardous Substances instead of non-hazardous materials. The
report shall also include reasonable detail concerning the clean-up measures
taken, the clean-up locations, the tests run and the analytic results. Tenant
shall submit to Landlord the identity of the applicable consultants and the
scope of the proposed Environmental Assessment for Landlord’s reasonable review
and approval at least 30 days prior to commencing the work described therein or
at least 30 days prior to the expiration of the Term, whichever is earlier.

If Tenant fails to perform its obligations under this Section 8.6.2, without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work. Tenant’s obligations under this Section 8.6.2 shall survive the expiration
or earlier termination of this Lease. In addition, at Landlord’s election,
Landlord may inspect the Premises and/or the Property for Hazardous Substances
at Landlord’s cost and expense within sixty (60) days of Tenant’s surrender of
the Premises at the expiration or earlier termination of this Lease. Tenant
shall pay for all such costs and expenses incurred by Landlord in connection
with such inspection if such inspection reveals that a release or threat of
release of Hazardous Substances exists at the Property or Premises as a result
of the acts or omission of Tenant, its officers, employees, contractors, and
agents (except to the extent resulting from (i) Hazardous Substances existing in
the Premises as at the delivery of possession to Tenant (in which event Landlord
shall be responsible for any Clean-up, as provided in this Lease), or (ii) the
acts or omissions of Landlord or Landlord’s agents, employees or contractors).

8.7 Tenant’s Failure to Maintain. If Landlord gives Tenant written notice of the
necessity of any repairs or replacements required to be made under Section 8.2
and Tenant fails to commence diligently to cure the same within twenty (20) days
thereafter (except that no notice will be required in case of any emergency
repair or replacement necessary to prevent substantial damage or deterioration),
or if Tenant fails to obtain the Maintenance Contract within twenty (20) days
following Landlord’s request, Landlord, at its option and in addition to any
other remedies, may proceed to make such repairs, replacements or maintenance or
obtain the required Maintenance Contract, and the expenses incurred by Landlord
in connection therewith plus five percent (5%) thereof for Landlord’s
supervision, shall be due and payable from Tenant in accordance with Section 4.4
hereof, as Additional Rent; provided, that, Landlord’s making any such repairs
or replacements or obtaining such Maintenance Contract shall not be deemed a
waiver of Tenant’s default in failing to make the same.

8.8 Signs. Landlord shall install, at Landlord’s expense, building standard sign
identifying Tenant on the monument sign at the entrance to the Project (but
limited to Tenant’s pro rata share, based on the number and relative square
footage of tenants in the Project, of available as of right monument signage
under Norwood zoning). Tenant may place, at Tenant’s cost, an exterior sign
identifying Tenant

 

24



--------------------------------------------------------------------------------

above Tenant’s main entrance to the Premises, subject to Landlord’s reasonable
approval of the size, design, materials and manner of affixation thereof and the
provisions hereof governing Alterations, and subject to compliance with all
Applicable Laws and to Tenant obtaining all necessary permits and approvals
therefor. Other than as expressly described in this Section 8.8, Tenant shall
not place any signage on the exterior of the Premises, and Tenant shall not
place any signage on the inside of the Premises that is visible from the
exterior of the Premises.

ARTICLE 9 INSURANCE

9.1 Tenant’s Insurance. Tenant, at its own expense, shall provide and keep in
force with companies which are rated A-/VIII or better by A.M. Best Company and
licensed in the Commonwealth of Massachusetts: (a) combined single limit
commercial general liability insurance insuring against liability for personal
injury and property damage, including contractual liability, in the amount of
$1,000,000.00 per occurrence/$2,000,000.00 annual aggregate limit, with
$10,000,000.00 of excess liability coverage through umbrella insurance (which
umbrella coverage shall be on a ‘following-form’ basis); (b) “Special Form”
property insurance, including standard fire and extended coverage insurance, in
amounts necessary to provide replacement cost coverage, for Tenant’s Property,
machinery, electronic data and any Alterations in which Tenant has an insurable
property interest, including, without limitation, vandalism and malicious
mischief and sprinkler leakage coverage, and “all risk” Builder’s Risk
insurance, completed value, non-reporting form at any time that Tenant has
commenced construction of any leasehold improvements or any Alterations, and at
any time any other construction activities are underway at the Premises;
(c) plate glass insurance for the Premises (if applicable); (d) Workers’
Compensation Insurance in statutory limits as required by applicable law
including $1,000,000.00 Employer’s Liability Coverage Each Accident/Disease
Policy Limit/Disease Each Employee; (e) automobile liability (owned and hired)
with limits of $1,000,000 combined single limit, and (f) any other insurance
reasonably required by Landlord. At Landlord’s request, the amounts and kinds of
insurance coverages described herein may be reasonably increased or expanded to
reflect amounts and coverages then typically being carried for similar business
operations in institutionally owned or financed properties in the same
geographic region as the Project.

9.2 Delivery of Policies. Each such insurance policy shall: (a) be provided in
form, substance and amounts (where not above stated) satisfactory to Landlord
and to Landlord’s Mortgagee; (b) specifically include the liability assumed
hereunder by Tenant (provided that the amount of such insurance shall not be
construed to limit the liability of Tenant hereunder); (c) shall provide that it
is primary insurance, and not excess over or contributory with any other valid,
existing and applicable insurance in force for or on behalf of Landlord; and
(d) provide that Landlord shall receive thirty (30) days’ written notice prior
to any cancellation or change of coverage (or, if such notice is not available
from the insurer, Tenant covenants that it shall provide Landlord with such
notice). Tenant shall deliver policies of such insurance or certificates thereof
to Landlord on or before the Commencement Date, and thereafter at least ten
(10) days before the expiration dates of expiring policies. All such liability
insurance certificates shall provide that Landlord, its mortgagees, any ground
lessors and Landlord’s managing agent of whom Tenant shall have been given
notice shall each be named as an additional insured. In the event Tenant shall
fail to procure such insurance, or to deliver such policies or certificates,
Landlord may, at its option, procure same for the account of Tenant, and the
cost thereof shall be paid to Landlord as Additional Rent within five (5) days
after delivery to Tenant of bills therefor. Tenant’s compliance with the
provisions of this Article 9 shall in no way limit Tenant’s liability under any
of the other provisions of this Lease.

9.3 Landlord’s Insurance; Increased Insurance Risk. Landlord, as part of
Operating Expenses, shall carry “Special Form” property insurance, including
standard fire and extended coverage insurance, in amounts necessary to provide
replacement cost coverage, for the Building. Tenant shall not do or permit
anything to be done, or keep or permit anything to be kept in the Premises,
which would: (a) be in violation of any Applicable Laws, (b) invalidate or be in
conflict with the provision of any fire or other insurance policies covering the
Property or any property located therein, (c) result in a refusal by fire
insurance companies of good standing to insure the Property or any such property
in amounts required by Landlord’s Mortgagee (as hereinafter defined) or
reasonably satisfactory to Landlord, (d) subject Landlord to any liability or
responsibility for injury to any person or property by reason of any business

 

25



--------------------------------------------------------------------------------

operation being conducted in the Premises, or (e) cause any increase in the fire
insurance rates applicable to the Property or property located therein at the
beginning of the Term or at any time thereafter. In the event that any use of
the Premises by Tenant increases such cost of insurance, Landlord shall give
Tenant written notice of such increase and a reasonable opportunity to cure its
use to prevent such increase; provided, however, if Tenant fails to do so,
Tenant shall pay such increased cost to Landlord in accordance with Section 4.4
hereof. Acceptance of such payment shall not be construed as a consent by
Landlord to Tenant’s such use, or limit Landlord’s remedies under this Lease.

9.4 Indemnity. Tenant shall defend with counsel approved by Landlord in
Landlord’s reasonable discretion, indemnify and hold harmless Landlord, all
employees, officers, directors, partners, members and shareholders of Landlord,
Mortgagees of the Property and any other party having an interest therein from
and against any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature arising from or with respect to (a) any
injury to or death of any person or damage to or loss of property in, on or
about the Premises or connected with the use, condition or occupancy of any
thereof (except to the extent caused by the negligence or willful misconduct of
Landlord, its employees, contractors, consultants or representatives), (b)
[intentionally omitted], (c) any act, omission, fault, misconduct, negligence or
violation of applicable laws and regulations by Tenant or any Tenant Parties,
(d) any Hazardous Substances or other pollutants brought, generated, stored,
used, installed, disposed of, spilled, released, emitted or discharged on, in or
from the Property or the Project, or allowed, permitted or suffered to be
brought, generated, stored, used, installed, disposed of, spilled, released,
emitted or discharged thereon, therein or therefrom, by Tenant or any Tenant
Parties, in violation of Section 7.6 or otherwise, (e) any construction or other
work by Tenant on or about the Premises pursuant to Article 8 or otherwise.
Landlord shall defend with counsel approved by Tenant in Tenant’s reasonable
discretion, indemnify and hold harmless Tenant, all employees, officers,
directors, partners, members and shareholders of Tenant from and against any and
all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands or
judgments of any nature arising from or with respect to any injury to or death
of any person or damage to or loss of property in, on or about the common areas
of the Property caused by Landlord, its employees, contractors, consultants or
representatives.

9.5 Tenant’s Use and Occupancy. Tenant’s use and occupancy of the Premises and
the Project and use by all Tenant Parties, and all Tenant’s and said parties’
furnishings, fixtures, equipment, improvements, materials, supplies, inventory,
effects and property of every kind, nature and description which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be in, on or about the Premises, shall be at Tenant’s
and said parties’ sole risk and hazard. To the extent permitted pursuant to
Applicable Law, Landlord shall not be liable to Tenant or any other party for
injury to or death of any person or damage to or destruction of any property in,
on or about the Premises, nor for any interruption in Tenant’s use of the
Premises or the conduct of its business therein, nor for any other losses,
damages, costs, expenses or liabilities whatsoever, including without limitation
where caused by fire, water, explosion, collapse, the leakage or bursting of
water, steam, or other pipes, any environmental or other condition in, on, or
about the Premises, or any other event, occurrence, condition or cause, except
to the extent caused by the negligence or willful misconduct of Landlord, its
agents, employees or contractors. It is Tenant’s responsibility to maintain
insurance against any such loss or casualty.

9.6 Waiver of Subrogation Rights.

9.6.1 Mutual Waiver. Notwithstanding anything contained in this Lease to the
contrary, Landlord and Tenant hereby agree and hereby waive any and all rights
of recovery against each other for loss or damage occurring to the Premises or
the Project or any of Landlord’s or Tenant’s Property contained therein
regardless of the cause of such loss or damage to the extent that the loss or
damage is covered by the injured party’s insurance or the insurance the injured
party is required to carry under this Lease, whichever is greater (without
regard to any deductible provision in any policy). This waiver also applies to
each party’s directors, officers, employees, shareholders, and agents.

 

26



--------------------------------------------------------------------------------

9.6.2 Insurance Policy Coverage. Each party will assure that its insurance
permits waiver of liability and contains a waiver of subrogation. Each party
shall secure an appropriate clause in, or an endorsement to, each insurance
policy obtained by or required to be obtained by Landlord or Tenant, as the case
may be, under this Lease, pursuant to which the insurance company: (a) waives
any right of subrogation against Landlord or Tenant as the same may be
applicable, or (b) permits Landlord or Tenant, prior to any loss to agree to
waive any claim it might have against the other without invalidating the
coverage under the insurance policy. If, at any time, the insurance carrier of
either party refuses to write (and no other insurance carrier licensed in
Massachusetts will write) insurance policies which consent to or permit such
release of liability, then such party shall notify the other party and upon the
giving of such notice, this Section 9.6.2 shall be void and of no effect.

ARTICLE 10 CASUALTY

10.1 Damage or Destruction.

10.1.1 Landlord’s Repair Obligation. Tenant shall give prompt notice to Landlord
of any damage by fire or other casualty (a “Casualty”) to the Premises or any
portion thereof. During the sixty (60)-day period following the occurrence of a
Casualty (the “Notice Period”), Landlord will notify Tenant of Landlord’s
estimate (the “Landlord’s Estimate”) of the period of time required to complete
the restoration work. In the event that the Premises, or any part thereof, or
access thereto, shall be so damaged or destroyed by fire or other insured
Casualty that Tenant shall not have reasonably convenient access to the Premises
or any material portion of the Premises shall thereby be otherwise rendered
unfit for use and occupancy by the Tenant for the purposes set forth in
Section 7.1, and if in the judgment of the Landlord the damage or destruction
may be repaired within three hundred sixty-five (365) days with available
insurance proceeds, then the Landlord shall so notify the Tenant and shall
repair such damage or destruction as provided in Section 10.4 hereof with
reasonable diligence, subject to the limitations, if any, of Applicable Laws. If
in the judgment of the Landlord the Premises, or means of access thereto, cannot
be repaired within three hundred sixty-five (365) days after the elapse of the
Notice Period with available insurance proceeds, then either party shall have
the right to terminate the term of this Lease by giving written notice of such
termination to the other party within the period of forty-five (45) days after
the delivery of Landlord’s Estimate. If the reconstruction period estimated by
Landlord is more than three hundred sixty five (365) and neither party
terminates this Lease on account thereof, subject to Landlord’s receipt of
sufficient insurance proceeds, Landlord shall repair such damage or destruction
as provided in Section 10.4 hereof with reasonable deliveries subject to the
limitations, if any, of Applicable Laws to be the period so estimated by
Landlord.

10.1.2 Failure to Complete Repairs; Rights of Termination. If Landlord is
obligated, or elects to repair the damage to the Premises and fails to
substantially complete the repairs within the longer of the period of time
required or permitted by this Section 10.1 or the time set forth in Landlord’s
Estimate plus a contingency period equal to 10% of the time set forth in
Landlord’s Estimate (as the same may be reasonably extended due to any delay
caused by Force Majeure) (the “Reconstruction Period”) then, Tenant shall have
the right to terminate this Lease by delivery of written notice to Landlord not
later than ten (10) days following the end of the Reconstruction Period.

10.2 Abatement of Rent. Base Rent and Additional Rent shall not be abated or
suspended if, following any Casualty, Tenant shall continue to have reasonably
convenient access to the Premises and the Premises are not rendered unfit for
use and occupancy. If Tenant shall not have reasonably convenient access to the
Premises or any portion of the Premises shall be otherwise rendered unfit for
use and occupancy by the Tenant for the purposes set forth in Section 7.1 by
reason of such Casualty, then Rent shall be equitably suspended or abated
relative to the portion of the Premises that cannot be used by Tenant for any of
its business operations, effective as of the date of the Casualty until Landlord
has (a) substantially completed the repair of the Premises and the means of
access thereto, and (b) has delivered notice thereof to Tenant.

 

27



--------------------------------------------------------------------------------

10.3 Events of Termination. Notwithstanding the provisions of this Article 10,
if, prior to or during the Term the Building or Project shall be so damaged by
Casualty that, in Landlord’s reasonable estimate, the cost to repair the damage
will be more than twenty-five percent (25%) of the replacement value of the
Building or Project (whether or not the Premises shall have been damaged or
rendered untenantable), then, in such event, Landlord, may give to Tenant,
within ninety (90) days after such Casualty, a sixty (60) days’ notice of the
termination of this Lease and, in the event such notice is given, this Lease and
the term shall terminate upon the expiration of such sixty (60) days with the
same effect as if such date were the Expiration Date, provided, however, if the
Premises have not been damaged or rendered untenantable, Landlord shall not
terminate this Lease unless Landlord terminates all leases within the Project or
Landlord otherwise determines that the continued operation of the Property is
uneconomic taking into account the impact of such Casualty on the remainder of
the Project. If more than twenty-five percent (25%) of the gross rentable area
of the Premises shall be wholly or substantially damaged or destroyed by
Casualty at any time during the last six (6) months of the Term, either Landlord
or Tenant may terminate this Lease by delivery of written notice of such
termination to the other party within thirty (30) days after the occurrence of
such damage. Upon the occurrence of a termination of this Lease pursuant to this
Article 10, Tenant shall pay to Landlord, out of any insurance proceeds received
by Tenant with respect to its Alterations, Finish Work, or other improvements in
the Premises, an amount equal to the unamortized Finish Work Allowance,
amortized on a straight line basis over the initial term of the Lease, with
interest at the rate of 9%.

10.4 Scope of Landlord’s Repairs. In the event Landlord elects or shall be
obligated to repair or restore any damage or destruction to the Premises
pursuant to this Article 10, Landlord shall not be obligated to restore or
replace Tenant’s Property, Tenant’s Alterations, or the Finish Work, which shall
be restored or replaced by Tenant at Tenant’s sole cost and expense. No damages,
compensation or claim shall be payable by the Landlord to Tenant, or any other
person, by reason of inconvenience, loss of business or annoyance arising from
any damage or destruction, or any repair thereof, as is referred to in this
Article 10.

ARTICLE 11 CONDEMNATION

11.1 Entire Condemnation. In the event that the whole of the Premises shall be
taken under the power of eminent domain or by any proceeding for taking for
public or quasi-public use (a “Condemnation”), this Lease and the term and
estate hereby granted shall automatically terminate as of the earlier of the
date of the vesting of title or the date of dispossession of Tenant as a result
of such taking.

11.2 Partial Condemnation.

11.2.1 Effect of Partial Condemnation. In the event that only a part of the
Premises shall be taken by Condemnation and the remaining Premises are suitable
for the Permitted Use without material interference with Tenant’s business
operations and Tenant shall have reasonable, convenient access to and from the
Premises, the Term shall expire as to that portion of the Premises condemned
effective as of the date of the vesting of title in the condemning authority,
and this Lease shall continue in full force and effect as to the part of the
Premises not so taken. In the event of a partial Condemnation of the Premises
which results in a lack of reasonable, convenient access to and from the
Premises or which results in insufficient space for Tenant to carry on its
business without material interference with its business, Tenant shall have the
right to terminate this Lease if Landlord cannot relocate Tenant to comparable
space elsewhere in the Project following the effective date of the Condemnation.

11.2.2 Landlord’s Option to Terminate. In the event that a part of the Project
shall be subject to Condemnation (whether or not the Premises are affected),
Landlord may, at its option, terminate this Lease as of the date of such vesting
of title, by notifying Tenant in writing of such termination within ninety
(90) days following the date on which Landlord shall have received notice of the
vesting of title in the condemning authority if in Landlord’s reasonable
opinion: (a) a substantial alteration or reconstruction of the Project (or any
portion thereof) shall be necessary or appropriate, or (b) the portion of the
Project so condemned has the effect of rendering the remainder of the Project
uneconomic to maintain, provided, however, if the Premises are not affected by
the Condemnation, Landlord shall not terminate this Lease unless Landlord
terminates all leases within the Project or Landlord otherwise determines that
the continued operation of the Property is uneconomic taking into account the
impact of such Casualty on the remainder of the Project.

 

28



--------------------------------------------------------------------------------

11.2.3 Landlord’s Repair Obligations. In the event that this Lease is not
terminated in accordance with Section 11.2 hereof, Landlord shall, upon receipt
of the award in condemnation, make all necessary repairs or alterations to the
Building in which the Premises are located so as to constitute the remaining
Premises a complete architectural unit to the extent feasible and permitted by
Applicable Laws, but Landlord shall not be required to spend for such work an
amount in excess of the amount received by Landlord as damages for the part of
the Premises so taken. “Amount received by Landlord” shall mean that part of the
award in condemnation which is free and clear to Landlord of any collection by
Mortgagees and after payment of all costs involved in collection, including but
not limited to attorney’s fees. Tenant, at its own cost and expense, shall
restore all exterior signs, trade fixtures, equipment, furniture, furnishings
and other installations of personalty of Tenant which are not taken to as near
its former condition as the circumstances will permit. In the event of a partial
taking, all provisions of this Lease shall remain in full force and effect.

11.3 Temporary Taking. If there is a taking of the Premises for temporary use
arising out of a temporary emergency or other temporary situation, this Lease
shall continue in full force and effect, and Tenant shall continue to comply
with Tenant’s obligations under this Lease, except to the extent compliance
shall be rendered impossible or impracticable by reason of the taking, and
Tenant shall be entitled to the award for its leasehold interest.

11.4 Condemnation Awards. Except as provided in the preceding Section 11.3,
Landlord shall be entitled to the entire award in any condemnation proceeding or
other proceeding for taking for public or quasi-public use, including, without
limitation, any award made for the value of the leasehold estate created by this
Lease. No award for any partial or entire taking shall be apportioned, and
Tenant hereby assigns to Landlord any award that may be made in such
condemnation or other taking, together with any and all rights of Tenant now or
hereafter arising in or to same or any part thereof; provided, however, that
nothing contained herein shall be deemed to give Landlord any interest in or to
require Tenant to assign to Landlord any award made to Tenant specifically for
its relocation expenses or the taking of Tenant’s Property provided that such
award does not diminish or reduce the amount of the award payable to Landlord.
If this Lease terminates due to the terms of this Article 11, Landlord shall pay
to Tenant, pari passu out of any award actually received by Landlord, an amount
equal to the then-unamortized costs of the Finish Work (as reasonably evidenced
to Landlord) to the extent such costs exceed the Finish Work Allowance. Such
amortization shall be measured over the initial Term of the Lease.

11.5 Proration. In the event of a partial condemnation or other taking that does
not result in a termination of this Lease as to the entire Premises, then the
Base Rent and Tenant’s Share shall be adjusted in proportion to that portion of
the Premises taken by such condemnation or other taking.

ARTICLE 12 ASSIGNMENT AND SUBLETTING

12.1 Assignment and Subletting. Tenant shall not, without the prior written
consent of Landlord, assign, mortgage, encumber or otherwise transfer this Lease
or any interest herein directly or indirectly, by operation of law or otherwise,
or sublet the Premises or any part thereof, or permit the use or occupancy of
the Premises by any party other than Tenant, in each case without Landlord’s
prior written consent. Notwithstanding the foregoing to the contrary, Landlord
shall not unreasonably withhold, delay or condition its consent to a sublet of
the Premises or an assignment of this Lease, provided that (a) Tenant shall
deliver to Landlord prior written notice of such proposed transfer together with
such related information as Landlord shall reasonably request, (b) no Event of
Default under this Lease shall have occurred and be continuing, (c) in the case
of an assignment or a sublease of more than 50% of the Premises, the financial
worth and creditworthiness of the proposed transferee shall not be less than
that of Tenant both as of the date of execution of this Lease and the date of
such proposed Transfer, based upon audited financial statements or equivalent
financial information, or in the case of a sublease of 50% of the Premises or
less, the proposed sublessee has sufficient creditworthiness to perform the
obligations under the sublease agreement; (d) Tenant shall remain fully liable
under this Lease and any assignee shall be jointly and severally liable with
Tenant for all such obligations; and (e) such transferee (in the event of an
assignment) shall agree directly with Landlord to be bound by all of the
obligations of Tenant hereunder pursuant to an assumption agreement satisfactory
to Landlord, including, without limitation, the obligation to pay all Rent and
other charges due under this Lease. If at any time or from time to time during
the Term,

 

29



--------------------------------------------------------------------------------

Tenant desires to effect a Transfer, Tenant shall deliver to Landlord written
notice (a “Transfer Notice”) setting forth the terms of the proposed Transfer
and the identity of the proposed assignee or subtenant (each, a “Transferee”).
Tenant shall also deliver to Landlord with the Transfer Notice an acceptable
assumption agreement for Tenant’s obligations under this Lease (in the case
where the Transfer is a proposed assignment of this Lease) together with all
relevant information reasonably requested by Landlord concerning the proposed
Transferee to assist Landlord in making an informed judgment regarding the
Transferee’s proposed use of the Premises (which use must be permitted by
Applicable Laws), and the financial responsibility, creditworthiness,
reputation, and business experience of the Transferee. The direct or indirect
transfer of a controlling portion of or interest in the stock or partnership or
membership interests or other evidences of equity interests of Tenant as if such
Transfer were an assignment of this Lease; provided that if equity interests in
Tenant at any time are or become traded on a public stock exchange, the transfer
of equity interests in Tenant on a public stock exchange shall not be deemed an
assignment within the meaning of this Section 12.1. Notwithstanding anything
contained herein, except with respect to a Permitted Transfer (as defined
below), Tenant may not assign this Lease or sublease any portion of the Premises
to another tenant of the Project or any of such tenant’s affiliates so long as
comparable space is available for lease at the Project.

12.2 Landlord’s Options. Landlord shall have the option, exercisable by written
notice delivered to Tenant within thirty (30) days after Landlord’s receipt of a
Transfer Notice accompanied by the other information described in Section 12.1,
to: (a) permit Tenant to Transfer the Premises; or (b) disapprove the Tenant’s
Transfer of the Premises and to continue the Lease in full force and effect as
to the entire Premises; or (c) in the event of (i) a proposed assignment of the
Lease or (ii) a sublease of all or substantially all (meaning at least 75%) of
the Premises (taking into account all sublets in the aggregate) for all or
substantially all of the balance of the Term, terminate the Lease as of the date
set forth in Landlord’s notice of exercise of such option, which date shall not
be less than thirty (30) days nor more than ninety (90) days following the
giving of such notice (a “Recapture”); provided, however, that Tenant may, prior
to the delivery of a Transfer Notice, request in writing designating the
affected area of the Premises, identifying the prospective subtenant or
assignee, and providing such other information as Landlord may reasonably
request, whether Landlord will exercise a Recapture of the portion of the
Premises which Tenant desires to Transfer (a “Recapture Notice”) and Landlord
shall notify Tenant whether it shall Recapture the Premises within ten
(10) business days of receipt of the Recapture Notice (or if later, the receipt
of such information). If Landlord approves of the proposed Transfer pursuant to
Section 12.1 above, Tenant may enter into the proposed Transfer with such
proposed Transferee subject to the following conditions: (i) the Transfer shall
be on the same terms set forth in the Transfer Notice; and (ii) no Transfer
shall be valid and no Transferee shall take possession of the Premises until an
executed counterpart of the assignment, sublease or other instrument effecting
the Transfer (in the form approved by Landlord) has been delivered to Landlord
pursuant to which the Transferee shall expressly assume all of Tenant’s
obligations under this Lease (provided that, for a subtenant, the rental
obligations shall be governed by the terms of the applicable sublease).

If Landlord exercises its option to terminate this Lease as provided above,
Tenant shall surrender possession of the Premises on the date set forth in
Landlord’s notice, and thereafter neither Landlord nor Tenant shall have any
further liability with respect thereto, except with respect to those matters
that expressly survive the termination of the Lease.

12.3 Additional Conditions. Tenant shall not offer to make, or enter into
negotiations with respect to any Transfer to: (a) any tenant in the Project or
any entity owned by, or under the common control of, whether directly or
indirectly, a tenant in the Project unless there is no competing space then
available for leases therein; or (b) any bona fide prospective tenant with whom
Landlord or its affiliates is then negotiating with respect to other space in
the Project (provided that comparable space in the Project is then available for
lease), or (d) any party which would be of such type, character, or condition as
to be inappropriate as a tenant for the Premises or Park, as determined by
Landlord in its reasonable, good faith discretion. Tenant agrees not to list or
advertise the Premises for assignment or sublease, whether through a broker,
agent or representative, or otherwise at a full service rental rate which is
less than Landlord’s current rate in the Project for new tenants, but nothing
herein shall prohibit Tenant from privately offering for sublease, and
subleasing space, for less than Landlord’s current rental rate.

 

30



--------------------------------------------------------------------------------

12.4 No Release. Landlord’s consent to a Transfer or any Transfer permitted
without Landlord’s consent shall not release Tenant of Tenant’s obligations
under this Lease and this Lease and all of the obligations of Tenant under this
Lease shall continue in full force and effect as the obligations of a principal
(and not as the obligations of a guarantor or surety). From and after any
assignment, the Lease obligations of the Transferee and of the original Tenant
named in this Lease shall be joint and several. No acceptance of Rent by
Landlord from or recognition in any way of the occupancy of the Premises by a
Transferee shall be deemed a consent to such Transfer, or a release of Tenant
from direct and primary liability for the further performance of Tenant’s
covenants hereunder. The consent by Landlord to a particular Transfer shall not
relieve Tenant from the requirement of obtaining the consent of Landlord to any
further Transfer. Each violation of any of the covenants, agreements, terms or
conditions of this Lease, whether by act or omission, by any of Tenant’s
permitted Transferees, shall constitute a violation thereof by Tenant. In the
event of a default by any Transferee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee or
successor.

12.5 Transfer Profit. Tenant shall pay to Landlord, as Additional Rent, an
amount (the “Transfer Profit”) equal to fifty percent (50%) of any rent and
other economic consideration received by Tenant as a result of any Transfer
(other than Permitted Transfers) which exceeds, in the aggregate: (a) the total
of the remaining rent which Tenant is obligated to pay Landlord under this Lease
(prorated to reflect obligations allocable to any portion of the Premises
subleased) plus (b) any reasonable tenant fit-up costs, brokerage commissions
and attorneys’ fees actually paid by Tenant in connection with such Transfer
amortized on a straight-line basis over the term of the Transfer. Tenant shall
pay such Transfer Profit to Landlord on a monthly basis within ten (10) days
after receipt thereof, without affecting or reducing any other obligations of
Tenant hereunder. Each such payment shall be sent with a detailed statement.
Landlord shall have the right to audit Tenant’s books and records to verify the
accuracy of the detailed statement.

12.6 Permitted Transfers. Notwithstanding the above, provided no Event of
Default has occurred and is continuing, then Tenant shall have the right to
assign this Lease or sublet the Premises without Landlord’s consent (a
“Permitted Transfer”), but with no less than thirty (30) days’ prior notice to
Landlord, to (i) any person that as of the date of determination and at all
times thereafter directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Tenant (any of the
foregoing, an “Affiliated Company”), or (ii) any entity into or with which
Tenant is merged or consolidated, or to which all or substantially all of
Tenant’s stock or assets are transferred (any of the foregoing, a “Successor
Entity”); provided, however, that in any such event: (a) use of the Premises
shall be for the Permitted Use; (b) in the event of any Permitted Transfer that
is an assignment or sublet of more than 50% of the Premises to an Affiliated
Company or any Permitted Transfer to a Successor Entity, the assignee shall have
a tangible net worth (not including goodwill as an asset) computed in accordance
with generally accepted accounting principles (“Net Worth”) and earnings before
interest, taxes, depreciation, and amortization at least equal to the Net Worth
and such earnings of Tenant on the day that is three (3) months prior to the
effective date of such Permitted Transfer, and Landlord has been provided with
financial statements or evidence otherwise reasonably satisfactory to Landlord
of the same; (c) any such assignment under clauses (i) or (ii) above shall be
for an independent business purpose and not a means to circumvent the provisions
of this Article 12, and (d) the purpose or result of such Transfer shall not be
to liquidate or substantially reduce the net worth of Tenant or such assignee or
subtenant. For the purposes of this Section 12.6, the term “control” shall mean
the direct or indirect ownership of 50% or more of an entity and the ability to
control the day-to-day operations of such entity whether through the board of
directors or otherwise.

ARTICLE 13 DEFAULTS AND REMEDIES

13.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (each, an “Event of Default”)
hereunder:

13.1.1 Nonpayment of Base Rent or Additional Rent. Failure by Tenant to pay any
installment of Base Rent, Additional Rent or any other amount, deposit,
reimbursement or sum due and payable hereunder, and such failure continues for
five (5) days after written notice by Landlord to Tenant of such failure
(provided that no such written notice and grace period shall be required more
than two times in any 12 month period).

 

31



--------------------------------------------------------------------------------

13.1.2 Certain Obligations. Failure by Tenant to perform, observe or comply with
any non-monetary obligation contained in Section 4.6 (“Security Deposit”),
Section 7.5 (“No Liens”) and Article 12 (“Assignment and Subletting”) of this
Lease.

13.1.3 Other Obligations. Failure by Tenant to perform any non-monetary
obligation, agreement or covenant under this Lease other than those matters
specified in Section 13.1.2, and such failure continues for thirty (30) days
after written notice by Landlord to Tenant of such failure; provided, however,
that if the nature of Tenant’s obligation is such that more than thirty
(30) days are required for performance, then Tenant shall not be in default if
Tenant commences performance within such thirty (30)-day period and thereafter
diligently and continuously prosecutes the same to completion.

13.1.4 Assignment; Receivership; Attachment. (a) The making by Tenant of any
arrangement or assignment for the benefit of creditors; (b) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iii) the attachment,
execution, or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days.

13.1.5 Bankruptcy. The admission by Tenant in writing of its inability to pay
its debts as they become due, the filing by Tenant of a petition in bankruptcy
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within forty-five (45) days after the commencement of any
proceeding against Tenant seeking any involuntary reorganization, or
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation by any of Tenant’s
creditors or such guarantor’s creditors, such proceeding shall not have been
dismissed.

13.1.6 Abandonment. Abandonment of the Premises by Tenant for a continuous
period in excess of thirty (30) days.

13.2 Remedies. If an Event of Default occurs and is continuing, Landlord shall
have the following rights and remedies, in addition to any and all other rights
or remedies available to Landlord in law or equity:

13.2.1 Notice to Quit. Landlord shall have the right to deliver written notice
to Tenant to quit possession and occupancy of the Premises and to declare the
Lease terminated. Upon Landlord’s termination of this Lease, Tenant shall quit
and peaceably surrender the Premises, and all portions thereof, to Landlord, and
Landlord shall have the right to receive all rental and other income of and from
the same. At Landlord’s election, any written notice of default may also be
designated a notice to quit (provided that nothing in this sentence shall be
deemed to deny Tenant the right to applicable cure periods set forth in
Section 13.1, above).

13.2.2 Right of Re-Entry. Landlord shall have the right, with or without
terminating this Lease, to re-enter the Premises and take possession thereof by
summary proceeding, eviction, ejectment or otherwise and may dispossess all
other persons and property from the Premises. Tenant’s property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant. No re-entry or taking possession of the Premises by Landlord pursuant
to this Section 13.2.2 shall be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction. Tenant
thereby waives all statutory rights, including without limitation the right to a
notice to quit, notice before exercise of any prejudgment remedy, and any rights
of redemption, all to the extent such rights may be lawfully waived.
Notwithstanding anything herein to the contrary, Landlord agrees that until
Landlord re-enters and takes possession of the Premises or is awarded possession
of the Premises in a summary proceeding, Tenant may cure the Event of Default
and reimburse Landlord for all such amounts as Landlord reasonably incurred by
reason of the Event of Default, whereupon the Lease and Tenant’s rights
hereunder shall be reinstated.

 

32



--------------------------------------------------------------------------------

13.2.3 Recovery of Rent and Damages. Landlord shall have the right to recover
from Tenant all loss of Rent and other payments that Landlord may incur by
reason of termination of the Lease, including, without limitation: (a) all Rent
and other sums due and payable by Tenant as of the date of termination; (b) all
Rent that would otherwise be payable for the remainder of the Term in accordance
with the terms of this Lease, as and when due, and Tenant shall indemnify
Landlord for the same; (c) all of Landlord’s then unamortized costs of special
inducements provided to Tenant (including without limitation rent concessions,
tenant construction allowances, rent waivers, above building standard leasehold
improvements, and the like); (d) the costs of collecting amounts due from Tenant
under the Lease and the costs of recovering possession of the Premises
(including attorneys’ fees and litigation costs); (e) the costs of curing
Tenant’s defaults existing at or prior to the date of termination; (f) all
“Reletting Expenses” (as defined below); and (g) all Landlord’s other reasonable
expenditures arising from the termination. Tenant shall reimburse Landlord for
all such items, and the same shall be due and payable immediately from time to
time upon notice from Landlord that an expense has been incurred, without regard
to whether the expense was incurred before or after the termination.
Notwithstanding the foregoing, except as set in Section 2.2 of this Lease,
Tenant shall not be liable for any of Landlord’s indirect or consequential
damages arising from an Event of Default by Tenant.

13.2.4 Acceleration of Future Rentals. Following termination of this Lease, but
subject to the provisions of Section 13.2.2. above, Landlord, at its written
election, shall be entitled to receive as liquidated damages for all Rent that
would otherwise be due and payable pursuant to clause (b) of Section 13.2.3,
above, an amount equal to : (x) a lump sum payment representing the then present
value of the amount of Rent that would have been paid in accordance with this
Lease for the remainder of the Term minus the then present value of the
aggregate fair market rent and additional charges payable for the Premises for
the remainder of the Term (if less than the Rent payable hereunder) estimated by
Landlord as of the date of termination, and taking into account Landlord’s
reasonable projections of vacancy and time required to re-lease the Premises; or
(y) a lump sum payment equal to one year’s (or such lesser period as then
remains in the Term) Base Rent at the rate applicable under the Lease at the
time of such election. Landlord shall be entitled to recover from Tenant, and
Tenant shall pay to Landlord, on demand, such amount as final damages for
Tenant’s default with respect to the Rents payable for the remainder of the Term
as described above. In the computation of present value, a discount at the then
market discount rate as reasonably determined by Landlord shall be employed.

13.2.5 Rents Due After Re-Entry by Landlord. If Landlord re-enters or otherwise
takes possession of the Premises without terminating this Lease (but terminating
only Tenant’s right of possession in the Premises), then the Lease and Tenant’s
liabilities and obligations thereunder shall survive such action. In the event
of any such termination of Tenant’s right of possession, whether or not the
Premises, or any portion thereof, shall have been relet, Tenant shall pay the
Landlord a sum equal to the Rent and any other charges required to be paid by
Tenant up to the time of such termination of such right of possession and
thereafter Tenant, until the end of the Term, shall be liable to Landlord for
and shall pay to Landlord: (a) the equivalent of the amount of the Rent payable
under this Lease, less (b) the net proceeds of any reletting effected pursuant
to the provisions hereof after deducting all of Landlord’s Reletting Expenses.
Tenant shall pay such amounts in accordance with the terms of this
Section 13.2.5 as set forth in a written statement thereof from Landlord to
Tenant (the “Deficiency”) to Landlord in monthly installments on the days on
which the Base Rent is payable under this Lease, and Landlord shall be entitled
to recover from Tenant each monthly installment of the Deficiency as the same
shall arise. Tenant shall also pay to Landlord upon demand the costs incurred by
Landlord in curing Tenant’s defaults existing at or prior to the date of such
termination, the cost of recovering possession of the Premises and the Reletting
Expenses. Tenant agrees that Landlord may file suit to recover any sums that
become due under the terms of this Section from time to time, and all reasonable
costs and expenses of Landlord, including attorneys’ fees and costs incurred in
connection with such suits shall be payable by Tenant on demand.

 

33



--------------------------------------------------------------------------------

13.2.6 Certain Terms Defined. For purposes of this Section 13.2.6, “Reletting
Alterations” shall mean all repairs, changes, improvements, alterations or
additions made by Landlord in or to the Premises to the extent deemed reasonably
necessary by Landlord to prepare the Premises for the re-leasing following an
Event of Default; and “Reletting Expenses” shall mean the reasonable expenses
paid or incurred by Landlord in connection with any re-leasing of the Premises
following an Event of Default, including, without limitation, marketing
expenses, brokerage commissions, attorneys’ fees, the costs of Reletting
Alterations, tenant allowances and other economic concessions provided to the
new tenant.

13.3 Landlord’s Right to Cure Defaults. If Tenant shall default in the
observance or performance of any condition or covenant on Tenant’s part to be
observed or performed under or by virtue of any of the provisions of this Lease,
and such default continues beyond any applicable notice and cure period or
Landlord reasonably determines that an emergency exists, the Landlord, without
being under any obligation to do so and without thereby waiving such default,
may, after prior notice (except in the event of an emergency) remedy such
default for the account and at the expense of the Tenant. If the Landlord makes
any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to reasonable attorney’s fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligation incurred and costs, shall be paid upon demand to the Landlord by
the Tenant as Additional Rent pursuant to Section 4.4 hereof and if not so paid
with interest from its due date until paid at the lesser of eighteen percent
(18%) per annum or the maximum legal rate that Landlord may charge Tenant.

13.4 Disposition of Tenant’s Property. In addition to Landlord’s rights under
Section 8.4 hereof, Landlord shall have the right to handle, remove, discard or
store in a commercial warehouse or otherwise, at Tenant’s sole risk and expense,
any of Tenant’s Property that is not removed by Tenant at the end of the Term.
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges for such property so
long as the same shall be in Landlord’s possession or under Landlord’s control.

13.5 Reletting. In connection with any reletting of the Premises following an
Event of Default, Landlord shall be entitled to grant such rental and economic
concessions and other incentives as may be customary for similar space in the
suburban Route 128 corridor lab market. Subject to applicable law, Landlord
shall not be required to accept any tenant offered by Tenant or observe any
instruction given by Tenant about such reletting or do any act or exercise any
care or diligence with respect to such reletting or to the mitigation of
damages. Notwithstanding anything in this Lease to the contrary, Landlord may,
after any termination of this Lease on account of an Event of Default of Tenant,
relet the Premises, for any term(s), and may grant market concessions or free
rent to the extent that Landlord considers reasonably advisable and necessary to
relet the same, and may make such reasonable alterations, repairs and
decorations in the Premises as Landlord in its reasonable judgment considers
advisable or necessary for the purpose of reletting the Premises. The making of
such alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. In no event shall Landlord
be required to (i) solicit or entertain negotiations with any other prospective
tenant for the Premises until Landlord obtains full and complete possession of
the Premises, (ii) relet the Premises before leasing other vacant space in the
Building or to show the Premises on a priority basis, or (iii) lease the
Premises for a rental less than the current fair market rent then prevailing for
similar office space in comparable buildings.

13.6 No Accord and Satisfaction. Landlord may collect and receive any rent due
from Tenant, and the payment thereof shall not constitute a waiver of or affect
any notice or demand given, suit instituted or judgment obtained by Landlord, or
be held to waive, affect, change, modify or alter the rights or remedies that
Landlord has against Tenant in equity, at law, or by virtue of this Lease. No
receipt or acceptance by Landlord from Tenant of less than the monthly rent
herein stipulated shall be deemed to be other than a partial payment on account
for any due and unpaid stipulated rent; no endorsement or statement on any check
or any letter or other writing accompanying any check or payment of rent to
Landlord shall be deemed an accord and satisfaction, and Landlord may accept and
negotiate such check or payment without prejudice to Landlord’s rights to
(a) recover the remaining balance of such unpaid rent, or (b) pursue any other
remedy provided in this Lease.

 

34



--------------------------------------------------------------------------------

13.7 Claims in Bankruptcy. Nothing herein shall limit or prejudice the right of
Landlord to prove and obtain in proceeding for bankruptcy, insolvency,
arrangement or reorganization by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount is greater, equal to or less than the amount
of the loss or damage that Landlord has suffered. Without limiting any of the
provisions of this Article 13, if pursuant to the Bankruptcy Code, as the same
may be amended, Tenant is permitted to assign this Lease in disregard of the
restrictions contained in Article 12, Tenant agrees that adequate assurance of
future performance by the assignee permitted under the Bankruptcy Code shall
mean the deposit of cash security with Landlord in any amount equal to all Rent
payable under this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as security for the full
and faithful performance of all of the obligations under this Lease on the part
of Tenant yet to be performed. If Tenant receives or is to receive any valuable
consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably designated by the assignee as paid for the purchase of Tenant’s
property in the Premises, shall be and become the sole exclusive property of
Landlord and shall be paid over to Landlord directly by such assignee. In
addition, adequate assurance shall mean that any such assignee of this Lease
shall have a net worth indicating said assignee’s reasonable ability to pay the
Rent, and abide by the terms of this Lease for the remaining portion thereof
applying commercially reasonable standards.

13.8 Waiver of Trial By Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LANDLORD AND TENANT HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S
USE OR OCCUPANCY OF THE PREMISES, OR ANY SUMMARY PROCESS, EVICTION OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO. EACH PARTY HAS BEEN REPRESENTED BY, AND
HAS RECEIVED THE ADVICE OF, LEGAL COUNSEL WITH RESPECT TO THIS WAIVER.

ARTICLE 14 SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS

14.1 Subordination. This Lease and all of Tenant’s rights hereunder are, and
shall be, subject and subordinate at all times to any mortgages or ground leases
(each, a “Mortgage”) which may now exist or hereafter affect the Property, or
any portion thereof, in any amount, and to all renewals, modifications,
consolidations, replacements, and extensions of such Mortgages. This Section
shall be self-operative and no further subordination shall be required. In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Landlord or the holder of any Mortgage or its
assigns or successors in interest (each such holder, a “Mortgagee”) may
reasonably request to evidence such subordination, on such Mortgagee’s standard
form. Notwithstanding the foregoing to the contrary, the subordination of this
Lease to any future Mortgage shall be conditioned upon such Mortgagee entering
into a commercially reasonable form of non-disturbance agreement with Tenant.
Landlord shall use commercially reasonable efforts to deliver to Tenant a
commercially reasonable non-disturbance agreement in recordable form in favor of
Tenant from Landlord’s current Mortgagee. Tenant acknowledges and agrees that
the form of non-disturbance agreement attached as Exhibit 14.1 is acceptable to
Tenant for the purposes of this Section 14.1.

14.2 Attornment by Tenant. In the event that any such first Mortgage is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, at the option of the Mortgagee or the grantee or purchaser in
foreclosure, notwithstanding any subordination of any such lien to this Lease,
attorn to and become the Tenant of the successor in interest to Landlord at the
option of such successor in interest. Tenant covenants and agrees to execute and
deliver, within ten (10) business days following delivery of request by
Landlord, Mortgagee, or by Landlord’s successor in interest and in the form
reasonably requested by Landlord, Mortgagee, or by Landlord’s successor in
interest, any additional documents evidencing the priority or subordination of
this Lease with respect to the lien of any such first Mortgage, which additional
documents shall be satisfactory to Landlord, Mortgagee, and Landlord’s
successors in interest.

 

35



--------------------------------------------------------------------------------

14.3 Limitation of Mortgagees’ Liability. Notwithstanding any other provision of
this Lease to the contrary, no Mortgagee shall be obligated to perform or liable
in damages for failure to perform any of Landlord’s obligations under this Lease
unless and until such Mortgagee shall foreclose such mortgage or otherwise
acquire title to or succeed to the interest of Landlord in the Project, and then
shall only be liable for Landlord’s obligations arising or accruing after such
foreclosure, succession or acquisition of title. Notwithstanding the foregoing
or anything to the contrary herein, no Mortgagee succeeding to the interest of
Landlord hereunder shall be (i) liable in any way to Tenant for any act or
omission, neglect or default on the part of Landlord under this Lease,
(ii) responsible for any monies owing by or on deposit with Landlord to the
credit of Tenant (except to the extent any such deposit is actually received by
such mortgagee or ground lessor), (iii) subject to any counterclaim or setoff
which theretofore accrued to Tenant against Landlord, (iv) bound by any
amendment or modification of this Lease subsequent to such Mortgage, or by any
previous prepayment of Rent for more than one (1) month in advance of its due
date, which was not approved in writing by Mortgagee, (v) liable beyond such
Mortgagee’s interest in the Property, or (vi) responsible for the payment or
performance of any work to be done by Landlord under this Lease to render the
Premises ready for occupancy by Tenant or for the payment of any tenant
improvement allowance, provided that if Landlord shall not then have fully
reimbursed Tenant amounts owed to Tenant from the Finish Work Allowance, and
Mortgagee has not agreed to fund the same, Tenant shall, following at least 15
days’ prior written notice to such Mortgagee, have the right to deduct such then
unpaid amounts properly due to Tenant from future payments of Base Rent
hereunder in an amount not to exceed 20% of the Base Rent in any one month (with
interest accruing on the remainder at the Default Rate until Tenant has received
the benefit of the entire Finish Work Allowance due to Tenant). Provided,
nothing in clause (i), above, shall be deemed to relieve any Mortgagee
succeeding to the interest of Landlord hereunder of its obligation to comply
with the obligations of Landlord under this Lease from and after the date of
such succession. Any such Mortgagee’s obligations and liabilities shall in any
event be subject to, and holder shall have the benefit of, Section 19.15 hereof.
Tenant agrees on request of Landlord to execute and deliver from time to time
any reasonable agreement which may be necessary to implement the provisions of
this Section 14.3.

14.4 Estoppel Certificates. Each party agrees, at any time and from time to
time, upon not less than ten (10) business days’ prior written notice, execute,
acknowledge and deliver a statement certifying that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the date of each such
modification), certifying the dates to which the Annual Base Rent and Additional
Rent and other charges, if any, have been paid, stating whether or not, to the
best knowledge of the party providing such statement, the other party is in
default in performance of any of its obligations under this Lease, and, if so,
specifying each such default of which the party providing such statement may
have knowledge, and such other factual information related to this Lease as the
party requesting such statement may reasonably require, it being intended that
any such statement delivered pursuant hereto may be relied upon by others with
whom the party requesting such certificate may be dealing. Without limiting the
generality of the foregoing, Tenant has approved a written estoppel certificate
of Tenant in the form attached as Exhibit 14.4 or any other commercially
reasonable form. It is intended that any such certificate of Tenant delivered
pursuant to this Section 14.4 may be relied upon by Landlord and any prospective
purchaser or the Mortgagee of any part of the Property.

14.5 Quiet Enjoyment. Upon Tenant paying the Base Rent and Additional Rent and
performing all of Tenant’s obligations under this Lease, Tenant may peacefully
and quietly enjoy the Premises during the Term as against all persons or
entities lawfully claiming by or through Landlord; subject, however, to the
provisions of this Lease and to the rights of Landlord’s Mortgagee. The
foregoing covenant is in lieu of any other covenant of quiet enjoyment, express
or implied.

ARTICLE 15 NOTICES

15.1 Manner of Notice.

15.1.1 Notices; Addresses. All notices, demands and other communications
(“notices”) permitted or required to be given under this Lease shall be in
writing and sent by personal service, telecopy transmission (if a copy thereof
is also sent on the same day by a nationally recognized overnight courier
service), certified mail (postage prepaid) return receipt requested or

 

36



--------------------------------------------------------------------------------

by a nationally recognized overnight courier service to the following addresses
or to such other address as either Landlord or Tenant may designate as its new
address for such purpose by notice given to the other in accordance with the
provisions of this Section 15.1:

 

If to Tenant:

   Organogenesis Inc.    85 Dan Road    Canton, MA 02021    Attn: General
Counsel

With copies to:

   Foley Hoag LLP    155 Seaport Boulevard    Boston, MA 02210    Attention:
William R. Kolb, Esq.

If to Landlord:

   Bobson Norwood Commercial, LLC    c/o The Davis Companies    125 High Street,
21st Floor    Boston, MA 02110    Attention: Cappy Daume

With copies to:

   Bobson Norwood Commercial, LLC    c/o The Davis Companies    125 High Street,
21st Floor    Boston, MA 02110    Attention: General Counsel

15.1.2 Delivery. Notices shall be deemed to have been given (a) when hand
delivered (provided that delivery shall be evidenced by a receipt executed by or
on behalf of the addressee if delivered by personal service) if personal service
is used, (b) on the date of transmission if sent before 4:00 p.m. (Boston time)
on a business day when telecopy transmission is used, (c) the sooner of the date
of receipt or the date that is three (3) days after the date of mailing thereof
if sent by postage pre-paid registered or certified mail, return receipt
requested, and (d) one (1) day after being sent by Federal Express or other
reputable overnight courier service (with delivery evidenced by written receipt)
if overnight courier service is used.

ARTICLE 16 EXTENSION RIGHT

16.1 Right to Extend. Landlord grants Tenant the option to extend this Lease
with respect to the entire Premises for one (1) additional period of ten
(10) years (the “Extension Period”) following the Expiration Date, as the same
may have been extended pursuant to Article 17, below, subject to each and all of
the following terms and conditions (the “Extension Option”):

16.1.1 No Assignment or Sublease. The Extension Option may not be exercised by,
or assigned or otherwise transferred to any person or entity voluntarily or
involuntarily, except the Tenant named in this Lease or an assignee of Tenant
that is a Permitted Transferee. The parties hereto agree that if Tenant assigns
any of its interest in this Lease or subleases more than fifty percent (50%) of
the Premises to any one or more persons other than to a Permitted Transferee,
this Extension Option shall terminate immediately without the need for any act
or notice by either party to be effective.

16.1.2 Manner of Notice. Tenant shall have delivered to Landlord written notice
(the “Extension Notice”) of the exercise of the Extension Option not later than
sixteen (16) months (but not sooner than twenty-four (24) months) prior to the
Expiration Date, time being of the essence with respect to the matters set forth
in this Article 16. If an Extension Notice is not so delivered, Tenant’s
Extension Option shall automatically expire.

 

37



--------------------------------------------------------------------------------

16.1.3 Effect of Default. Tenant’s right to exercise the Extension Option shall
be suspended at the election of Landlord during any period in which an Event of
Default has occurred and is continuing, but the period of time within which the
Extension Option may be exercised shall not be extended. Notwithstanding
Tenant’s due and timely exercise of the Extension Option, if, after such
exercise and prior to the effective date of the Extension Option an Event of
Default occurs under this Lease that is not cured within the applicable grace
period, if any, Landlord shall have the right to cancel Tenant’s exercise of the
Extension Option by delivery of written notice to Tenant.

16.2 New Rent. The Annual Base Rent for the Extension Period shall be equal to
the prevailing fair market rental rate for the Extension Period (such prevailing
fair market rental rate, the “Market Rent”) for Tenant’s space based on
comparable so-called “triple net” lease renewal transactions in comparable
buildings in the suburban Route 128 corridor office/lab market located in
Needham, Newton and to the south, as of the commencement of the Extension
Period, taking into account all relevant market factors but excluding any rental
value attributable to leasehold improvements above (a) the rental value
attributable to the existing leasehold improvements as of the date of this
Lease, plus (b) the rental value attributable to leasehold improvements
constructed by use of Finish Work Allowance, but in no event shall the Annual
Base Rent for the Extension Period be lower than the Annual Base Rent paid by
Tenant during the Lease Year immediately preceding the Extension Period. During
the Extension Period the Additional Rent shall continue to be payable as
provided in the Lease and all of the terms, conditions and covenants of this
Lease shall apply.

16.3 Market Rent Notice. If Tenant properly exercises its Extension Option,
Landlord shall provide Tenant with written notice (the “Market Rent Notice”) of
the rate of the Market Rent (as determined by Landlord in good faith) within
fifteen (15) days of Landlord’s receipt of the Extension Notice. Tenant shall
respond in writing to Landlord within fifteen (15) days following Landlord’s
delivery of its Market Rent Notice (the “Tenant Response Period”) whether Tenant
(i) agrees with Landlord’s determination of Market Rent, or (ii) wishes to
submit the determination of Market Rent to a dispute resolution proceeding in
accordance with Section 16.4. Tenant’s failure to respond in a timely manner
shall be deemed to be Tenant’s agreement with Landlord’s determination of Market
Rent. If Tenant agrees with Landlord’s determination of Market Rent, or is
deemed to agree, they shall execute an amendment to this Lease within fifteen
(15) days thereafter confirming the Extension Period, the Annual Base Rent for
the Extension Period and any related terms and conditions.

16.4 Dispute. If Tenant timely elects pursuant to clause (ii) of the immediately
preceding paragraph to determine Market Rent pursuant to this Section 16.4, the
Market Rent shall be determined by the process as set forth below and Landlord
and Tenant shall be bound by the results of the process described in
Section 16.5. Notwithstanding the submission of the issue of Market Rent to such
proceeding, if such Market Rent has not been established pursuant to
Section 16.5 prior to the commencement of the Extension Period, Annual Base Rent
for the next ensuing Lease Year of the Term shall be paid at the greater of
(x) the Annual Base Rent paid by Tenant during the Lease Year immediately
preceding the Extension Period, and (y) the Market Rent established by Landlord
in its Market Rent Notice until the process is completed. If, upon completion of
the process described in Section 16.5, it is determined that Market Rent is less
or more than that set by Landlord, then an adjustment based upon such lower or
greater rent shall be made based on the number of months therefor paid by
Tenant; provided, in no event shall the Annual Base Rent for the Extension
Period be lower than the Annual Base Rent paid by Tenant during the Lease Year
immediately preceding the Extension Period. In no event shall the extension of
the Term be affected by the determination of the Market Rent, such exercise of
the Extension Option being fixed at the time at which Tenant delivers the
Extension Notice.

16.5 Determination of Market Rent. When the terms of this Lease provide that
Market Rent shall be determined by reference to this Section 16.5, the following
procedures shall apply:

16.5.1 Selection of Arbitrators. Within five (5) business days following the end
of the Tenant Response Period, each of Tenant and Landlord shall choose a real
estate broker who has at least fifteen (15) years’ commercial office/laboratory
leasing brokerage experience on behalf of large tenants and/or landlords in the
suburban Route 128 corridor lab market (an “Advocate Arbitrator”) and shall
notify the other party in writing of its selection. Within two (2) business days
following appointment of their respective Advocate Arbitrators, each party shall
notify the other of

 

38



--------------------------------------------------------------------------------

such appointment, which notice shall include the name and address of the
appointed Advocate Arbitrator and a brief description of such Advocate
Arbitrator’s experience and qualifications. If a party does not appoint an
Advocate Arbitrator within such five (5) day period, the single Advocate
Arbitrator appointed shall be the sole Advocate Arbitrator and shall establish
the Market Rent for the Extension Term.

16.5.2 Decision by Advocate Arbitrators. Each Advocate Arbitrator shall make a
determination of the Market Rent for the Premises using the guidelines described
in Section 16.2, above. If the two determinations differ by less than five
percent (5%), the Market Rent shall be the mathematical average of the two
determinations. If the two determinations differ by five percent (5%) or more,
the Advocate Arbitrators shall mutually appoint a third Advocate Arbitrator who
shall also be a broker meeting the qualifications above and who shall not have
been engaged by either party during the three (3) year period immediately prior
to his or her appointment (the “Neutral Arbitrator”). Within fifteen
(15) business days after the appointment of the Neutral Arbitrator, the three
(3) Arbitrators selected pursuant to the terms hereof shall determine the Market
Rent for the Premises for the Extension Period, and shall notify Tenant and
Landlord of such determination within three (3) days thereafter, which
determination shall be final and binding upon Tenant and Landlord. If the
Arbitrators are unable to agree upon the Market Rent, the Market Rent will be
deemed to be the average of the Market Rents proposed by each of the
Arbitrators, except that (i) if the lowest proposed Market Rent is less than
ninety percent (90%) of the second to lowest proposed Market Rent, the lowest
proposed Market Rent will automatically be deemed to be ninety percent (90%) of
the second to lowest proposed Market Rent and (ii) if the highest proposed
Market Rent is greater than one hundred ten percent (110%) of the second to
highest proposed Market Rent, the highest proposed Market Rent will
automatically be deemed to be one hundred ten percent (110%) of the second to
highest proposed Market Rent.

16.5.3 Allocation of Expenses. Each party shall pay the fees and expenses of the
Advocate Arbitrator designated by such party, and one-half (1/2) of the expenses
of the Neutral Arbitrator.

ARTICLE 17 EARLY EXTENSION RIGHT

17.1 Early Right to Extend. Landlord grants Tenant the option to extend this
Lease with respect to the entire Premises for one (1) additional period of five
(5) years (the “Early Extension Period”), subject to each and all of the
following terms and conditions (the “Early Extension Option”):

17.1.1 No Assignment or Sublease. The Early Extension Option may not be
exercised by, or assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in this Lease or an
assignee of Tenant that is a Permitted Transferee. The parties hereto agree that
if Tenant assigns any of its interest in this Lease or subleases more than fifty
percent (50%) of the Premises to any one or more persons other than to a
Permitted Transferee, the Early Extension Option shall terminate immediately
without the need for any act or notice by either party to be effective.

17.1.2 Manner of Notice. Tenant shall have delivered to Landlord written notice
(the “Early Extension Notice”) of the exercise of the Early Extension Option
within twenty-four (24) months following the Rent Commencement Date, time being
of the essence with respect to the matters set forth in this Article 17. If an
Early Extension Notice is not so delivered, Tenant’s Extension Option shall
automatically expire.

17.1.3 Effect of Default. Tenant’s right to exercise the Early Extension Option
shall be suspended at the election of Landlord during any period in which an
Event of Default has occurred and is continuing, but the period of time within
which the Early Extension Option may be exercised shall not be extended.
Notwithstanding Tenant’s due and timely exercise of the Early Extension Option,
if, after such exercise and prior to the effective date of the Early Extension
Option an Event of Default occurs under this Lease that is not cured within the
applicable grace period, if any, Landlord shall have the right to cancel
Tenant’s exercise of the Early Extension Option by delivery of written notice to
Tenant.

 

39



--------------------------------------------------------------------------------

17.2 Early Extension Period Rent. Tenant shall pay Annual Base Rent for the
Early Extension Period in the amounts set forth below:

 

Lease Year

   Annual Base Rent      Monthly Base Rent      Annual Base Rent per
Rentable Square Foot  

11

   $ 1,490,900.00      $ 124,241.67      $ 34.00  

12

   $ 1,523,787.50      $ 126,982.29      $ 34.75  

13

   $ 1,556,675.00      $ 129,722.92      $ 35.50  

14

   $ 1,589,562.50      $ 132,463.54      $ 36.25  

15

   $ 1,622,450.00      $ 135,204.17      $ 37.00  

During the Early Extension Period, (i) the Additional Rent shall continue to be
payable as provided in the Lease and all of the terms, conditions and covenants
of this Lease shall apply, and (ii) Tenant shall retain its right to further
extend the Lease for an additional ten (10) year term upon the terms set forth
in Article 16, above.

ARTICLE 18 INTENTIONALLY OMITTED

ARTICLE 19 MISCELLANEOUS

19.1 Broker. Landlord and Tenant warrant to each other that they have had no
dealings with any broker, agent or finder in connection with this Lease, except
Landmark Real Estate Advisors, Tenant’s broker, and Cushman & Wakefield,
Landlord’s broker (together, the “Brokers”). Both parties hereto agree to
protect, indemnify and hold harmless the other from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any other broker, agent or finder with respect to this Lease or the negotiation
thereof that is made by reason of any action or agreement by such party.
Landlord shall pay a commission to the Brokers pursuant to separate written
agreements between Landlord and the Brokers.

19.2 Building Name. The Building and the Project may be known by such name as
Landlord, in its sole discretion, may elect, and Landlord shall have the right
from time to time to change such designation or name without Tenant’s consent
upon prior written notice to Tenant.

19.3 Authority. If Tenant signs as a corporation, limited liability company, or
a partnership, or other business entity Tenant hereby covenants and warrants
that Tenant is a duly authorized and existing entity, that Tenant is duly
qualified to do business in Massachusetts, that Tenant has full right and
authority to enter into this Lease, and that each person signing on behalf of
Tenant is duly authorized to do so and that no other signatures are necessary.
Upon Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing covenants and warranties.

19.4 Interpretation. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The words used in neuter gender
include the masculine and feminine. If there is more than one Tenant, the
obligations under this Lease imposed on Tenant shall be joint and several. The
captions preceding the articles of this Lease have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease.

19.5 Modifications. Neither this Lease nor any term or provision hereof may be
changed, waived, discharged or terminated orally, and no breach thereof shall be
waived, altered or modified, except by a written instrument signed by the party
against which the enforcement of the change, waiver, discharge or termination is
sought. Any right to change, waive, discharge, alter or modify, or terminate
this Lease shall be subject to the prior express written consent of Landlord’s
Mortgagee to the extent required by Landlord’s financing documents and any
subordination agreement entered into between Tenant and such Mortgagee.

 

40



--------------------------------------------------------------------------------

19.6 Severability. If any provision of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
enforceable to the full extent permitted by law.

19.7 Entire Agreement. Landlord’s employees, representatives and agents have no
authority to make or agree to make a lease or any other agreement or undertaking
in connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall be effective and binding only
upon the execution and delivery hereof by both Landlord and Tenant. This Lease,
including the Exhibits hereto, which are made part of this Lease, contain the
entire agreement of the parties and all prior negotiations and agreements are
merged herein. Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Property, the Project, or this Lease except as expressly set forth herein, and
no rights, easements or licenses are or shall be acquired by Tenant by
implication or otherwise unless expressly set forth herein.

19.8 No Merger. There shall be no merger of this Lease or of the leasehold
estate hereby created with the fee estate in the Premises or any part thereof by
reason of the fact that the same person may acquire or hold, directly or
indirectly, this Lease or the leasehold estate hereby created or any interest in
this Lease or in such leasehold estate as well as the fee estate in the
leasehold Premises or any interest in such fee estate.

19.9 Matters of Record. Subject to the provisions of Article 14, above, this
Lease is subject and subordinate to all matters of record now existing or
hereafter affecting the Property.

19.10 Bind and Inure. The terms, provisions, covenants and conditions contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant, and,
except as otherwise provided herein, their respective heirs, legal
representatives, successors and assigns. If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay Rent
and perform all other obligations hereunder shall be deemed to be joint and
several. All agreements, covenants and indemnifications contained herein or made
in writing pursuant to the terms of this Lease by or on behalf of Tenant shall
be deemed material and shall survive expiration or sooner termination of this
Lease.

19.11 Remedies Cumulative; No Waiver. No remedy or election hereunder shall be
deemed exclusive, but shall wherever possible, be cumulative with all other
remedies at law or in equity. No waiver of any provision hereof shall be deemed
a waiver of any other provision hereof or of any subsequent breach of the same
or any other provision. No waiver of any breach shall affect or alter this
Lease, but each and every term, covenant and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof. No reference to any specific right or remedy shall
preclude the exercise of any other right or remedy permitted hereunder or that
may be available at law or in equity. No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof, or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach, agreement, term, covenant or condition.

19.12 Tenant’s Financial Statements. Unless Tenant is a publicly traded company,
Tenant shall, upon Landlord’s request, furnish Landlord annually, within ninety
(90) days after the end of each fiscal year of Tenant, copies of the balance
sheets of Tenant, as at the close of such fiscal year, and statements of income
and retained earnings of Tenant for such year, prepared in accordance with
generally accepted accounting principles and, if such is Tenant’s normal
practice, audited by Tenant’s independent certified public accountants. Landlord
shall keep Tenant’s financial statements provided by Tenant pursuant to this
Section 19.12 confidential other than to Landlord’s officers, directors,
employees, agents, accountants, attorneys, mortgagees, or prospective
mortgagees, or purchasers or prospective purchasers of Landlord’s interest in
the Building, provided that such recipients hold such information

 

41



--------------------------------------------------------------------------------

confidential. Tenant also agrees to furnish to Landlord within ten (10) days
following Landlord’s written request therefor (which request shall not be made
more than once in any fiscal year unless made in connection with a proposed
sale, financing or re-financing of the Building, re-capitalization of Landlord,
or following an Event of Default), copies of such financial statements
identified above as are then available and financial statements for the then
current fiscal year prepared in accordance with generally accepted accounting
principles and on an unaudited basis certified as true and correct by such
company’s chief financial officer.

19.13 Attorneys’ Fees. If on account of any default by Tenant in Tenant’s
obligations under the terms of this Lease, it becomes necessary or appropriate
for Landlord to employ attorneys or other persons to enforce any of Landlord’s
rights or remedies hereunder, Tenant shall pay upon demand as Additional Rent
hereunder all reasonable fees of such attorneys and other persons and all other
costs of any kind so incurred. Where the phrase “attorneys’ fees,” “legal fees”
or “legal expenses” or similar phrases are used, such phrase shall specifically
include the fees and expenses of the in-house legal staff of Landlord and its
affiliates.

19.14 Landlord Approvals. Whenever Tenant is required to obtain Landlord’s
consent hereunder, Tenant agrees to reimburse Landlord all out-of-pocket
expenses incurred by Landlord, including reasonable attorneys’ fees in order to
review documentation or otherwise determine whether to give its consent. Tenant
shall pay Landlord’s invoice for any such amounts within thirty (30) days
following Landlord’s delivery of its invoice therefor. Any provision of this
Lease which requires the Tenant to obtain Landlord’s consent to any proposed
action by Tenant shall not be the basis for an award of damages or give rise to
a right of setoff on Tenant’s behalf, but may be the basis for a declaratory
judgment or injunction with respect to the matter in question.

19.15 Landlord’s Liability. Tenant shall look only to Landlord’s estate in the
Property (or the proceeds thereof) for the satisfaction of Tenant’s remedies
with respect to any liability, default or obligation of Landlord under this
Lease or otherwise regarding Tenant’s leasing, use and occupancy of the Premises
pursuant hereto, including without limitation for the collection of any monetary
obligation, judgment or other judicial process requiring the payment of money by
Landlord. Neither Landlord nor any of its members, stockholders, officers,
directors, partners, trustees, beneficiaries or employees shall be personally
liable hereunder, nor shall any of its or their property, other than the
Property, be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s said remedies. Landlord shall not under any
circumstances be liable for any special, indirect or consequential damages of
Tenant, including lost profits or revenues. No owner of the Property shall be
liable under this Lease except for breaches of Landlord’s obligations occurring
while such party owns the Property.

19.16 Time of Essence. TIME IS OF THE ESSENCE with respect to the due
performance of the terms, covenants and conditions herein contained; provided,
however, that no delay or failure to enforce any of the provisions herein
contained and no conduct or statement shall waive or affect any of Landlord’s
rights hereunder.

19.17 Confidentiality. Tenant agrees: (a) to treat the terms of the Lease, and
the terms of any existing and future amendments and modifications to the Lease
(the “Confidential Information”) as confidential during the term of this Lease
and for the three (3) year period following the expiration or sooner termination
of the Lease (the “Non-Disclosure Period”), (b) not to disclose, directly or
indirectly, to any third party nor permit any third party to have access to any
or all of such Confidential Information during the Non-Disclosure Period,
including, without limitation, any Property tenants and any brokers (but
excluding Tenant’s agents, attorneys and accountants, provided that any
disclosures to the same are held subject to the provisions of this
Section 19.17), and (c) to indemnify, defend and hold harmless Landlord from any
loss, cost, expense, damage and liability, including Landlord’s reasonable legal
fees and expenses, resulting from Tenant’s breach of the foregoing
confidentiality agreements. Landlord acknowledges that Tenant shall have the
right to disclose such Confidential Information only to the extent that such
disclosure is required by law (including any disclosure required by the
regulations of the U.S. Securities and Exchange Commission) or court order or by
discovery rules in any legal proceeding. Tenant’s agreements and indemnity with
respect to the Confidential Information shall survive the expiration or earlier
termination of the Lease.

 

42



--------------------------------------------------------------------------------

Landlord agrees not to disclose, directly or indirectly, to any third party, nor
permit any third party to have access to, Tenant’s confidential, proprietary, or
sensitive information, including trade secrets, in each case to the extent
provided to Landlord by Tenant in writing and denoted as confidential
(collectively, “Tenant’s Confidential Information”), except in connection with
litigation between the parties, as required pursuant to Applicable Law, or where
such disclosure is reasonably required to Landlord’s consultants, lenders,
purchasers, and investors (but only if Landlord informs such lenders or
investors that such information is subject to the provisions of this paragraph).
Landlord acknowledges that the unauthorized disclosure by Landlord or any of
Landlord’s employees, agents, or representatives of the Tenant’s Confidential
Information may cause irreparable harm to Tenant and that Tenant shall be
entitled to seek injunctive relief on account of any such disclosure.
Furthermore, Landlord covenants that it will instruct its employees,
contractors, agents and representatives of the provisions of this paragraph and
require their compliance with the provisions hereof. Tenant’s Confidential
Information shall exclude information available to the public, generally, and
information obtained by Landlord from other sources that are not known by
Landlord to be subject to similar confidentiality obligations.

19.18 Submission. Submission of this instrument for examination does not
constitute a reservation of or option for lease of the Premises, and it is not
effective as a lease or otherwise until this Lease has been executed by both
Landlord and Tenant and a fully executed copy has been delivered to each.

19.19 Governing Law. This Lease and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

19.20 OFAC List. Tenant represents and warrants that it is not listed, nor is it
owned or controlled by, or acting for or on behalf of any person or entity, on
the list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the United States Department of the
Treasury, or any other list of persons or entities with whom Landlord is
restricted from doing business with (“OFAC List”); provided that so long as
Tenant’s shares of stock are publicly traded, Tenant makes no representation or
warranty with respect to the ownership of any such shares of stock.
Notwithstanding anything to the contrary herein contained, Tenant shall not
permit the Premises or any portion thereof to be used, occupied or operated by
or for the benefit of any person or entity that is on the OFAC List. Tenant
acknowledges and agrees that as a condition to the requirement or effectiveness
of any consent to any Transfer by Landlord pursuant to Section 12.1, Tenant
shall cause the Transferee, for the benefit of Landlord, to reaffirm, on behalf
of such Transferee, the representations of, and to otherwise comply with the
obligations set forth in, this Section 19.20, and it shall be reasonable for
Landlord to refuse to consent to a Transfer in the absence of such reaffirmation
and compliance. Tenant agrees that breach of the representations and warranties
set forth in this Section 19.20 shall at Landlord’s election be a default under
this Lease for which there shall be no cure. This Section 19.20 shall survive
the termination or earlier expiration of the Lease.

19.21 Rent Not Based On Income.

(a) It is intended that all Rent payable by Tenant to Landlord, which includes
all sums, charges, or amounts of whatever nature to be paid by Tenant to
Landlord in accordance with the provisions of this Lease, shall qualify as
“rents from real property” within the meaning of Section 512(b)(3) and 856(d) of
the Internal Revenue Code (as amended, the “Code”) and the regulations
thereunder (the “Tax Regulations”). If Landlord, in its sole discretion,
determines that there is any risk that all or part of any Rent shall not qualify
as “rents from real property” for the purposes of Sections 512(b)(3) or 856(d)
of the Code and Tax Regulations, Tenant agrees to cooperate with Landlord by
entering into such amendment or amendments to this Lease as Landlord deems
necessary to qualify all Rent as “rents from real property”, provided, however,
that any adjustments required under this Section shall be made so as to produce
the equivalent (in economic terms) Rent as payable before the adjustment.

(b) Without limiting Landlord’s right to withhold its consent to any Transfer,
and regardless of whether Landlord shall have consented to any such Transfer,
neither Tenant nor any other person having an interest in the possession, use,
or occupancy of any portion of the Building shall enter into any lease,
sublease, license, concession, assignment, or other transfer or agreement for
possession, use, or occupancy of all or any portion of the Building which
provides for rental or other payment for such use, occupancy, or utilization
based, in whole or in part, on the net income or profits derived by any person
or entity from the space so leased, used, or occupied, and any such purported
lease, sublease, license, concession, assignment, or other transfer or agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the Building. There shall be no deduction from the rental payable
under any sublease or other transfer nor from the amount of the rental passed on
to any person or entity, for any expenses or costs related in any way to the
subleasing or transfer of such space.

 

43



--------------------------------------------------------------------------------

19.22 Force Majeure. Except for Tenant’s payment of Rent hereunder, in the event
Landlord or Tenant shall be delayed or hindered in or prevented from the
performance of any act required under this Lease to be performed by Landlord or
Tenant by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restricted governmental law or regulations, riots,
insurrection, war or other reason of a like nature (collectively, “Force
Majeure”), then performance of such act shall be excused for the period of the
delay, and the period for the performance of any such act shall be extended for
a period equivalent to the period of such delay; provided, however, in no event
shall financial difficulty be deemed Force Majeure.

19.23 Net Lease. This Lease is intended by the parties hereto to be a so-called
net lease throughout the Term and the Base Rent shall be received by Landlord
net of all costs and expenses for Taxes, Operating Expenses and other Additional
Rent, and free of cost, charge, offset, diminution or other deduction except as
otherwise expressly provided herein.

19.24 Prohibition Against Recording. Landlord and Tenant agree not to record
this Lease. In the event this Lease, a copy or any notice thereof shall be
recorded by Tenant, then such recording shall constitute an Event of Default by
Tenant entitling Landlord to immediately terminate this Lease. Notwithstanding
the preceding sentence to the contrary, at the request of either Landlord or
Tenant, the parties shall execute a document in recordable form containing only
such information as is necessary to constitute a Notice of Lease under
Massachusetts law. All costs of preparation and recording such notice shall be
borne by the party requesting the execution of such Notice of Lease. At the
expiration or earlier termination of this Lease, Tenant shall provide Landlord
with an executed termination of the Notice of Lease in recordable form, which
obligation shall survive such expiration or earlier termination.

19.25 Counterparts; Signatures. This Lease may be executed in counterparts. All
executed counterparts shall constitute one agreement, and each counterpart shall
be deemed an original. The parties hereby acknowledge and agree that facsimile
signatures or signatures transmitted by electronic mail in so-called “pdf”
format shall be legal and binding and shall have the same full force and effect
as if an original of this Lease had been delivered. Landlord and Tenant
(i) intend to be bound by the signatures on any document sent by facsimile or
electronic mail, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this Lease based on the foregoing forms of signature.

[remainder of page left intentionally blank – signatures on following page]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

LANDLORD: BOBSON NORWOOD COMMERCIAL, LLC, a Massachusetts limited liability
company By:   The Syndication I Manager Corp., its manager By:   /s/ Richard
McCready Name:   Richard McCready Title:   President

 

TENANT: ORGANOGENESIS INC., a Delaware corporation By:   /s/ Patrick Bilbo Name:
  Patrick Bilbo Title:   Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT 1.1-1

PLAN OF PREMISES

 

LOGO [g728193g39h87.jpg]

 

Exhibit 1.1-1 - 1



--------------------------------------------------------------------------------

EXHIBIT 1.1-2

LEGAL DESCRIPTION

Also described as Lot 2 as shown on Plan of Land in Norwood, Massachusetts,
State Highway, Route No. 1, dated August 15,1949, Arnold E. Schaier C.E. and
recorded with Norfolk Registry of Deeds in Book 3046, Page 349, and filed as
Plan No. 1379 of 1951 and being more particularly described as follows:

 

Easterly    on State Highway Route No.1, one hundred sixty-six and 05/100
(166.05) feet; Westerly    by land of Leonard C. and Blanche D. Fisher, as shown
on said plan, one hundred ninety-six and 56/100 (196.56) feet; and Northerly   
by Lot 1 as shown on said plan, seventy-nine and 03/100 (79.03) feet.

End of Legal Description.

 

Exhibit 1.1 - 2



--------------------------------------------------------------------------------

EXHIBIT 1.3

PARKING PLAN

 

LOGO [g728193g83g55.jpg]

 

Exhibit 1.3



--------------------------------------------------------------------------------

EXHIBIT 2.1.1

Existing FF&E

 

LOGO [g728193g66w44.jpg]

 

Exhibit 2.1.1



--------------------------------------------------------------------------------

EXHIBIT 3.1

Work Letter

This Work Letter sets forth the terms and conditions relating to the
construction of the initial tenant improvements in the Premises. All references
in this Work Letter to Articles or Sections of “this Lease” shall mean the
relevant portion of the Lease to which this Work Letter is attached as Exhibit
3.1 and of which this Work Letter forms a part, and all references in this Work
Letter to Sections of “this Work Letter” shall mean the relevant portion of this
Work Letter.

1.1 Selection of Architect/Construction Documents. Following the Commencement
Date, Tenant may enter the Premises in order to commence construction of the
initial improvements to the Premises necessary to make the Premises ready for
Tenant’s occupancy (the “Finish Work”). Tenant shall retain a qualified
architect for the Finish Work (“Tenant’s Architect”), subject to Landlord’s
prior written approval (not to be unreasonably withheld, conditioned or
delayed). Tenant shall cause Tenant’s Architect, engineers, and other
professionals engaged in the design of the Finish Work to comply with the
provisions of this Work Letter and of Article 8 of the Lease. The services of
structural, mechanical, electrical and plumbing engineers retained by Tenant or
Tenant’s Architect for the design of the Finish Work shall be subject to the
approval of Landlord with approval shall not be unreasonably withheld,
conditioned or delayed. Even though such engineers may have been otherwise
engaged by Landlord in connection with the Building, Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Finish Work (subject to reimbursement from
the Finish Work Allowance with respect to the Finish Work) and for the adequacy
and completeness of the Construction Documents submitted to Landlord.

Tenant shall cause Tenant’s Architect to prepare schematic design drawings,
design development drawings, and construction documents for the Finish Work in
accordance with the provisions of this Exhibit 3.1 and Article 8 of the Lease
(such plans, and any interim plans submitted to Landlord in connection
therewith, shall be referred to collectively herein as the “Construction
Documents”). All Construction Documents shall comply with Applicable Laws and
with the drawing format and specifications provided by Landlord, and shall be
subject to Landlord’s review and approval, such approval not to be unreasonably
withheld or delayed. Tenant shall be responsible for Landlord’s third party plan
review fees.

Landlord shall review and approve, or disapprove by written notice in sufficient
detail for Tenant to be able to reply, within ten (10) business days following
the proper submission of any Construction Documents. All approvals, inspections,
and requirements of Landlord with respect to any Construction Documents and
Finish Work shall be for Landlord’s benefit only, may not be relied on by Tenant
(other than for purposes of evidencing Landlord’s consent), and shall not affect
Tenant’s responsibility for the same. The Finish Work shall mean the work shown
on the final, approved Construction Documents, as affected by any approved
Finish Work Change Orders (as defined below).

1.2 Finish Work Allowance. Landlord shall provide Tenant with an allowance for
the “hard” costs (the “Hard Costs”) of constructing the Finish Work (the
“Allowance Costs”) in an amount not to exceed $1,315,500.00 [$30.00 per rentable
square foot] (the “Finish Work Allowance”). Up to fifteen percent (15%) of the
Finish Work Allowance may be applied towards architecture, engineering and
project management fees. No portion of the Finish Work Allowance may be used for
the cost of furniture, fixtures or equipment installed in the Premises. All Hard
Costs in excess of the Finish Work Allowance shall be paid for entirely by
Tenant, and Landlord shall not provide any reimbursement therefor. Landlord
shall be entitled to a construction oversight fee equal to one percent (1%) of
the Hard Costs (the “Oversight Fee”), which shall be deducted from the Finish
Work Allowance.

 

Exhibit 3.1 - 1



--------------------------------------------------------------------------------

Landlord shall reimburse Tenant for the actual third-party Allowance Costs in an
aggregate amount not to exceed the Finish Work Allowance, which payments (each,
an “Allowance Payment”) shall be made within forty-five (45) days of Tenant’s
request (which request may not be made more than once per month) if such request
is accompanied by (x) a written statement from Tenant’s architect or engineer
that any Finish Work subject to the requisition has been completed in accordance
with the approved Construction Documents and setting forth the percentage of
Finish Work then complete, and (y) an itemized statement of the actual
third-party cost to Tenant of the Finish Work to date, together with invoices
and other appropriate back-up documentation, including mechanics lien waivers
from Tenant’s contractor and any subcontractors performing work with an
aggregate contract value in excess of $10,000, submitting bills with such
requisition, and then only if the following conditions have been fully
satisfied: (a) at all times prior to submitting its request for payment and at
the time payment is to be made, Tenant is not in default beyond applicable grace
periods under the Lease; (b) Landlord shall have no reason to believe that any
work for which payment is requisitioned has not been properly completed; and
(c) Tenant shall have complied with any other reasonable requirements of
Landlord’s lender, if applicable, for disbursement of funds relating to the
Finish Work. If the estimated total cost of the Finish Work exceeds the Finish
Work Allowance, disbursement of the Finish Work Allowance shall be made on a
pro-rata basis in proportion to the total cost of the Finish Work, as reasonably
estimated by Tenant and documented to Landlord to Landlord’s reasonable
satisfaction. Landlord shall pay from the Finish Work Allowance the Oversight
Fee as such work progresses.

Landlord shall not be required to disburse portions of the Finish Work Allowance
on account of retainage under the construction contract for the Finish Work
until after submission by Tenant of (i) final mechanic’s lien waivers from
Tenant’s contractor and all of its subcontractors providing work with an
aggregate contract value in excess of $10,000, (ii) a written statement from
Tenant’s architect or engineer that the Finish Work has been completed in
accordance with the approved Construction Documents, (iii) a permanent
certificate of occupancy for the Premises, (iv) an itemized statement of the
actual third-party cost to Tenant of the Finish Work, together with invoices and
other appropriate back-up documentation, (v) three (3) sets of “as built” plans
and a CAD disk of all such plans that are on a CAD system, (vi) final lien
waivers from Tenant’s contractors and subcontractors (which may be conditioned
on final payment where required by law), and (vii) copies of all warranties for
such work.

Tenant’s final requisition for the Finish Work Allowance shall be submitted
within fifteen (15) months following the Commencement Date. Any portion of the
Finish Work Allowance not utilized within fifteen (15) months following the
Commencement Date shall be retained by Landlord and Tenant shall have no further
right to the same.

1.3 Finish Work Change Orders. Tenant may, from time to time, by written order
to Landlord on a form reasonably specified by Landlord (“Finish Work Change
Order”), request Landlord’s approval of a change in the Finish Work shown on the
Construction Documents, which approval shall be granted or denied in accordance
with the standards set forth in Article 8 of the Lease and this Work Letter. The
Construction Documents shall not be modified except with Landlord’s prior
written approval; and all modifications to the Construction Documents, whether
material or not, shall be made only by Finish Work Change Order submitted in
timely fashion to Landlord and approved by Landlord.

1.4 Performance of Finish Work by Tenant. The Finish Work shall be designed and
constructed by Tenant in accordance with, and subject to, the provisions of
Article 8 of the Lease and this Work Letter. Landlord shall not be responsible
for any aspects of the design or construction of Finish Work, the correction of
any defects therein, or any delays in the completion thereof. Tenant shall
construct the Finish Work in a good and workmanlike manner, using new materials
of first quality, and shall comply with applicable laws and all applicable
ordinances, orders and regulations of governmental

 

Exhibit 3.1 - 2



--------------------------------------------------------------------------------

authorities applicable to the Finish Work, including without limitation, the
ADA. Tenant may perform the Finish Work during any hour of the day subject to
Applicable Laws and coordination with Landlord as appropriate and provided that
any such work performed during business hours does not interfere with the
business operations of other Project tenants. No Finish Work shall be performed
except in accordance with the Construction Documents and any Finish Work Change
Orders approved by Landlord, and by a contractor reasonably approved by
Landlord. Landlord has no obligation to approve any Finish Work Change Order or
any Finish Work not shown on the Construction Documents approved by Landlord or
reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Finish Work (i) would materially increase the cost of operating the Building or
increase the cost of performing any other work in the Building, unless in each
case Tenant pays such costs, (ii) are incompatible with the design, quality,
equipment or systems of the Building, (iii) would require unusual expense to
readapt the Premises to general purpose office use or (iv) otherwise do not
comply with the provisions of this Lease (including, without limitation, Article
8). By its execution of the Lease, and submission of any Construction Documents
and Finish Work Change Orders, Tenant will be deemed to have approved of, and
shall be legally responsible for, such Construction Documents and Finish Work
Change Orders. Tenant shall be responsible for costs of Building services or
facilities (such as electricity, freight elevator usage, fire safety, water,
HVAC, tap-in fees, cleaning, etc.) required to implement the Finish Work.

Landlord may elect to participate in construction meetings with Tenant and
Tenant’s general contractor on a weekly basis or as otherwise agreed to by the
parties to review the progress of the Finish Work.

Tenant shall not be required to use union labor for construction of the Finish
Work. However, neither Tenant, nor any Tenant contractor performing any work or
inspections in the Premises, shall cause or permit any labor disharmony to
occur, and Tenant shall be responsible for all costs required to produce labor
harmony on account of the performance of the Finish Work. If labor disharmony
arises as a result of a contractor or subcontractor engaged by Tenant, or
otherwise on account of the Finish Work, then Landlord shall have the right, in
addition to other rights and remedies under the Lease, to exclude from the
Premises such contractor or subcontractor.

Tenant shall obtain a temporary or permanent certificate of occupancy for the
Premises within twelve (12) months following the Rent Commencement Date. If
Tenant has not obtained the certificate of occupancy by the date set forth in
the preceding sentence, then Landlord shall have the right, at Tenant’s expense,
to do such Finish Work as is necessary to obtain the certificate of occupancy
upon twenty (20) days’ prior written notice to Tenant.

1.5 Tenant’s Authorized Representative. (Chris O’Reilly (telephone number
781-401-1045; e-mail: CO’Reilly@Organo.com), Tenant’s Authorized Representative,
shall have full power and authority to act on behalf of Tenant on any matters
relating to this Work Letter. Tenant may name a replacement Authorized
Representative from time to time by written notice to Landlord making reference
to this Exhibit 3.1.

1.6 Landlord’s Authorized Representative. Matthew Katz (phone: 617-901-9744,
e-mail: mkatz@thedaviscompanies.com), Landlord’s Authorized Representative,
shall have full authority and responsibility to act on behalf of Landlord on any
matters relating to this Work Letter. Landlord may name a replacement Authorized
Representative from time to time by written notice to Tenant making reference to
this Exhibit 3.1.

1.7 This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease. Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days

 

Exhibit 3.1 - 3



--------------------------------------------------------------------------------

EXHIBIT 7.4

RULES AND REGULATIONS

Note: Rules below marked with an asterisk (*) do not apply so long as the
Premises includes 100% of the rentable area of the Building.

 

  1.

ALL TENANTS are to conduct their businesses in a manner that shall not
unreasonably annoy, disrupt or otherwise interfere with the rights of other
tenants in the office park.

 

  2.

At no time and under no circumstances shall Landlord have any responsibility for
the storage or removal of any “medical waste”, “infectious waste”, “hazardous
medical waste”, “hazardous physical waste” as such terms may from time to time
be defined in any municipal, state, or federal statutes, laws, ordinances,
rules, or regulations or may apply to Tenant or to the premises demised to
Tenant because of the business, profession or activity carried on in the demised
premises by Tenant, Tenant’s servants, agents, employees, invites, or anyone
claiming by, through or under Tenant.

 

  3.

The common areas and egress pathways must not be obstructed or used for any
purpose other than ingress to and egress from any leased premises.

 

  4.

Emergency egress stairway doors may NOT be “propped-open” for any reason. These
stairways are for egress only and the stairway doors may be locked from the
stair-side to prevent unwanted intrusion into the building.

 

  5.

Tenant shall operate hvac equipment in a manner that is consistent with
standards prescribed by building management. Tenant shall be responsible for any
damage which may occur from improper operation such as leaving a thermostat at
its lowest setpoint for an extended period of time causing a coil to freeze.
Please check with building management to confirm proper operating procedures.
There are to be NO supplemental heaters or heating elements within tenant
spaces. Use of such devices presents a fire hazard.

 

  6.

High intensity or accent lighting (holiday lighting, candles, heat lamps, etc.)
is NOT PERMITTED, except for such lighting that is customary in connection with
office and laboratory use, as it presents fire hazards.

 

  7.

Tenant shall cooperate in familiarizing its employees with such fire alarm
systems and shall make each of its employees aware of the fire exits within the
Premises and shall cooperate with any fire drills, systems, test, inspections
and/or repairs as may be required from time to time.

 

  8.

Each tenant must provide the Property Management Office with a key to access its
suite(s). Each key will be kept, by the Property Manager, in a secure, locked,
key box. Each time a suite is re-keyed, a new key must be provided to the
Property Management Office. Whenever possible please notify Management Office
prior to re-keying so building key systems can be maintained.

 

Exhibit 7.4 - 1



--------------------------------------------------------------------------------

  No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by Tenant, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written consent of the Landlord, which shall
not be unreasonably withheld. Tenant must, upon the termination of its tenancy,
restore to Landlord all keys of stores, shops, booths, stands, offices and
toilet rooms, either furnished to or otherwise procured by Tenant; and in the
event of the loss of any keys so furnished, Tenant shall pay to Landlord the
cost thereof.

 

  9.

There are no animals/pets of any kind (leashed, caged, muzzled) allowed into the
building, with exception for service animals.

 

  10.

To avoid damage to the building’s plumbing system or to prevent plumbing
blockages, restroom trash receptacles (and NOT the toilets) are to be used for
disposing of all paper towels, sanitary napkins, and objects foreign to
toilet/plumbing systems. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees, or invitees, shall be paid for
by Tenant, and Landlord shall not in any case be responsible therefore.

 

  11.

Parking in Fire Lanes, except for medical and emergency vehicles is PROHIBITED
BY LAW. All other vehicles are subject to being towed at the owner’s expense.

 

  12.

All plans for proposed improvements to a tenant’s demised premises and any
contractor proposed by a tenant must be approved in advance by Davis Management
Co. (See Construction Rules.)

 

  13.

No tenant may display any type of advertisements that would alienate site
visitors or customers from another tenant’s business.

 

  14.

Construction Rules and Regulations must be adhered to through the
construction/improvement process (plan approval, permitting, insurance,
delivery & construction scheduling, building access, alarm shut downs,
inspections, and occupancy permit). See attached Construction Rules.

 

  15.

No trash or debris can be stored within tenant areas that might result in rodent
infestation. All food, fluid, or wet trash must be disposed of in the site trash
dumpster at the close of business each day.

 

  16.

No tenant shall mark, paint, drill into, or in any way deface any part of the
Demised Premises or the building of which they form a part. No boring, cutting,
or stringing of wires shall be permitted, except with the prior written consent
of the Landlord, and as the Landlord may direct.

 

  17.

No space in the building, except as provided in individual leases, shall be used
for the sale of merchandise, goods, or property of any kind at auction.

 

  18.

Delivery carts, hand trucks and similar devices must be properly equipped with
rubber tires and protective guards. Tenant shall be held strictly responsible
for any damage to the Premises caused by Tenant’s vendors, suppliers, agents or
delivery services.

 

  19.

No tenant shall occupy or permit any portion of the Demised Premises to be
occupied for the possession, storage, manufacture or sale of narcotics or drugs,
or any other illegal substance of any kind. No tenant shall occupy or permit any
portion of the Demised Premises to be occupied

 

Exhibit 7.4 - 2



--------------------------------------------------------------------------------

  for the possession, storage, manufacture or sale of liquor of any kind other
than possession of liquor in connection with special events taking place at the
Premises if such tenant is carrying host liquor liability insurance satisfactory
to Landlord and other than the possession, storage, and use of alcohol as a
necessary part of Tenant’s laboratory and pilot production activities in
connection with the permitted use of the Premises.

 

  20.

Landlord shall have the right to prohibit any advertising by any tenant which,
in Landlord’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices or the reputation of the office park or
its desirability to office tenants, and upon written notice from Landlord, such
tenant shall refrain from or discontinue such advertising. Tenant shall not use
the name of the building or its owner in any advertising without the express
prior written consent of the Landlord.

 

  21.

No tenant shall install or permit the installation or use of any machines
dispensing goods for sale, including without limitation foods, beverages,
cigarettes or cigars without first notifying Landlord.

 

  22.

Canvassing, soliciting and pedaling in the building and the office park are
prohibited and each Tenant shall cooperate to prevent the same by notifying the
Landlord.

 

  23.

*The main entrance, lobbies, passages, corridors, elevators and stairways or any
exterior portions of the Building shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees or visitors.

 

  24.

Except as otherwise expressly set forth in the Lease, no curtains, blinds,
shades, screens, or signs other than those furnished by Landlord shall be
attached to, hung in, or used in connection with any exterior window or suite
entry door of the Premises without the prior written consent of the Landlord.

 

  25.

Landlord may prohibit any article, equipment, or any other item from being
brought into the Building that would violate this Lease. Tenant is to assume all
risk for damage to articles moved and injury to any persons resulting from such
activity. If any equipment, property, and/or personnel of Landlord or of any
other tenant is damaged or injured as a result of or in connection with such
activity, Tenant shall be solely liable for any and all damage or loss resulting
therefrom.

 

  26.

Landlord shall have the power to prescribe the weight and position of safes and
other heavy equipment or items, which in all cases shall not in the opinion of
Landlord exceed acceptable floor loading and weight distribution requirements.
All damage done to the Building by the installation, maintenance, operation,
existence or removal of any property of Tenant shall be repaired at the expense
of Tenant.

 

  27.

*Common area corridor doors, when not in use, shall be kept closed.

 

Exhibit 7.4 - 3



--------------------------------------------------------------------------------

  28.

No flammable, explosive, or dangerous fluid or substance shall be used or kept
by Tenant in the Premises or Building, except for those substances being used by
Tenant in accordance with all applicable laws, rules, and regulations and the
Lease. Except as permitted by the within Lease, Tenant shall not, without
Landlord’s prior consent, use, store, install, spill, remove, release or dispose
of within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
hereafter considered toxic or hazardous materials under the provisions of any
applicable environmental law which may now or hereafter be in effect. If the
foregoing is permitted by the within Lease or if Landlord does give written
consent to Tenant pursuant to the foregoing sentence, Tenant shall comply with
all applicable laws, rules and regulations pertaining to and governing such use
by Tenant, and shall remain liable for all costs of cleanup or removal in
connection therewith. Tenant shall supply building management with current
Material Safety Data Sheets along with maximum quantities of materials stored on
site as and when required by the Lease.

 

  29.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the office park; without limiting the foregoing,
Tenant shall not use or permit the Premises or any portion thereof to be used
for lodging, sleeping or for any illegal purpose.

 

  30.

Tenant shall not take any action which would violate Landlord’s labor contracts
affecting the Building or the office park or which would cause any work
stoppage, picketing, labor disruption or dispute, or any interference with the
business of Landlord or any other tenant or occupant of the Building or with the
rights and privileges of any person lawfully in the Building. Tenant shall take
any actions necessary to resolve any such work stoppage, picketing; labor
disruption, dispute or interference and shall have pickets removed and, at the
request of Landlord, immediately terminate at any time any construction work
being performed in the Premises giving rise to such labor problems, until such
time as Landlord shall have given its written consent for such work to resume.

 

  31.

Tenant shall not install, operate or maintain in the Premises or any other area
of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval where typical (unless Tenant shall
supply the Landlord with documentation evidencing the safety and capacity of
such non U/L approved equipment), or which would overload the electrical system
or any part thereof beyond its capacity for proper, efficient and safe operation
as reasonably determined by Landlord, taking into consideration the overall
electrical system and the present and future requirements therefore in the
Building. Tenant shall not furnish any cooling or heating to the Premises,
including, without limitation, the use of any electronic or gas heating devices,
without Landlord’s prior written consent which shall not be unreasonably
withheld.

 

  32.

All vendors to be contracted by the Tenant must comply with insurance
requirements if deemed appropriate by building management. (See insurance
requirements, below.)

 

  33.

For daily maintenance service calls, or general tenant requests, questions, or
concerns please contact the Tenant Services Coordinator, Kim Sullivan (978)
790-4835. Alternatively, tenants may use the web based service request system.
Please contact building management for specific instructions and to receive a
tenant specific password.

 

  34.

Tenants shall adhere to and familiarize their employees with building safety and
evacuation plans. In the event of any building/site-related Emergency, please
contact the Tenant Services Coordinator, Kim Sullivan (978) 790-4835 or the
Emergency line at (617)-451-1300 x2.

 

Exhibit 7.4 - 4



--------------------------------------------------------------------------------

  35.

With respect to any alterations costing in excess of $25,000 or otherwise
requiring Landlord’s approval under the Lease, Contractor shall purchase from
and maintain in a company lawfully authorized to do business in the Commonwealth
of Massachusetts insurance for protection from claims under workers’ or
workmen’s compensation acts and other employee benefit acts which are
applicable, claims for damages because of bodily injury, including death, and
from claims for damages, other than to the work itself, to property which may
arise out of or result from the Contractors operations, whether such operations
be by the Contractor or by a Subcontractor or anyone directly or indirectly
employed by any of them. This insurance shall be of the types and within minimum
limits or liability as follows: Worker’s Compensation $500,000, Comprehensive
General Liability $1,000,000 per occurrence, $2,000,000 aggregate. Automobile
liability insurance on any vehicle used by Contractor in the performance of the
services specified herein with combined single limit coverage of not less than
$1,000,000. Please contact Tenant Services Coordinator 617-451-2660 for landlord
additional insured entities which must be named on each certificate of
insurance. Certificates of such insurance shall be filed with the Management
Company prior to the commencement of the Work.

Tenant shall maintain insurance coverage as required in the lease. Please
contact Tenant Services Coordinator, Kim Sullivan (978) 790-4835 for landlord
additional insured entities which must be named on each certificate of
insurance.

 

  36.

*Access to certain Electric Room and Janitors’ Closets may be restricted. During
normal business hours, access to these areas may be arranged by contacting the
Tenant Service Coordinator (see “Work Orders & Service Requests”, below). After
hours access to these areas is available by prior arrangement. Please note:
these rooms are not to be used for storage of any items, and any items found
stored in these rooms will be disposed of at a cost to the responsible tenant.

 

  37.

Intentionally omitted.

 

  38.

Parking is only for those tenants who have parking privileges in their lease.
Additional surface parking spaces may be available from time to time on a TAW
basis. Please check with the management office for availability. Tenants and
their visitors shall obey all parking regulations.

 

  39.

Bicycles and other vehicles are not permitted inside or to be parked on the
walkways outside the Building. Bicycle parking is available at the bicycle
racks.

 

  40.

*Tenant shall carry out Tenant’s permitted maintenance repairs, alterations and
improvements in the Premises only during reasonable times agreed to in advance
by Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

 

  41.

Tenant shall inform its employees and visitors of the laws and ordinances of the
Town/City of Norwood relating to prohibition of smoking. No smoking will be
allowed anywhere inside the building.

 

  42.

NO natural holiday decorations (trees, wreaths, evergreens decorations, etc.)
are allowed within the building. All such items are categorized by the Norwood
Fire Department as fire hazards.

 

Exhibit 7.4 - 5



--------------------------------------------------------------------------------

  43.

*The building has a loading area which is available for tenant use.

 

  44.

Any shipping, packing, staging, rigging, building protection materials generated
as part of a delivery must be cleaned-up and removed by the delivery company or
by the tenant responsible for receiving the delivery, otherwise such tenant will
be charged with the associated disposal costs.

 

  45.

Handicapped Parking Spaces are for those who need them and have the appropriate
license plates or vehicle identification. Any abuse of handicapped parking
spaces may be reported directly to The Property Management Team.

 

  46.

Visitor parking is allowed only for visitors of specific tenants.

 

  47.

Tenants and visitors parking their vehicles overnight will be at their own risk.
Landlord will not be responsible for any damage or theft.

 

Exhibit 7.4 - 6



--------------------------------------------------------------------------------

CONSTRUCTION RULES

(Revised 5/20/14)

Section I

BUILDING STANDARDS

These guidelines provide the standards to be followed for any construction in
the building. Also listed are the responsibilities of both the Contractor and
the Tenant for construction of leased premises. Questions and comments are
invited. Please address them to Landlord:

c/o The Davis Companies

Attn: Andrea Buccelli

Senior Property Manager

10 Fawcett Street

Cambridge, MA 02138

Or Contact

(857) 706-1135

Building Engineer, Jesse Moody

(603) 973-9195

GENERAL

Contractor understands the building and the office park are occupied by tenants
and will use best efforts to not interrupt the work of others or create an
unpleasant situation for current occupants. Disruption of tenant’s production
process will result in substantial claims against the contractor. Contractor
shall not store supplies or equipment in public area or common areas and shall
leave all public/common areas clean each night. Primary construction access
shall be through the east entry.

In addition, contractor will clean common areas and driveway/pavement areas of
any material that is tracked onto common areas and pavement from its operation
and use best efforts to keep dust down. Contractor will coordinate its work
within tenant spaces to minimize disruption and will seek property manager’s
approval of methods for this work.

Contractor acknowledges and understands that he will be working around existing
tenants and new tenant equipment, inventory and personnel and will take every
precaution to prevent injury and/or claim.

Contractors must provide all of their own equipment, tools, phones, etc.
Building equipment is not available to the contractors.

PLANS

All plans are subject to prior approval by building management. Contractor shall
provide building management with copies of all construction plans as approved by
the Town of Norwood along with copies of all as-built drawings.

DISTURBANCE

Work shall be scheduled so as not to disturb surrounding tenants in any way.
Knowingly offensive work or any operation which can cause noise or odor
disturbances to other tenants shall be conducted during non-business hours.

 

Exhibit 7.4 - 7



--------------------------------------------------------------------------------

*Common area work shall be conducted during non-business hours.

Contractor shall at all times minimize noise or activities which may be
disturbing to residential neighbors, i.e. trucking activities, light testing,
alarm testing, etc.

Smoking is not permitted anywhere inside the building.

*TRASH AND DEBRIS

Placement of dumpsters is to be arranged with building management. The Tenant
dumpsters are not available for construction use or for the disposal of
Hazardous Substances.

*DELIVERIES

Delivery vehicles which do not fit into the loading zone, i.e. tractor trailers,
large flat beds, etc., are not permitted in the parking lot during business
hours.

FIRE ALARM AND SPRINKLER

The building is sprinkler-ready in compliance with the Massachusetts State
Building code. Alterations to the existing sprinkler system or changing of head
placement requires Landlord approval. All work must comply with the State
Building Code as required.

The building(s) are equipped with multi-zone smoke detection and fire alarm
systems. Capacity will be provided to audible fire alarm system and connection
points per floor for code required devices. The electrical contractor must
coordinate final tie-in with the building alarm company and the Management
Office. Tenant will work directly with the Fire Department and pull a permit in
connection with alarm impairments, a copy of which permit will be promptly
delivered to Landlord. The Tenant is responsible for any costs incurred, such as
Fire Alarm/Sprinkler system impairments and any required site staff overtime.

A copy of the Contractor’s Certificate of Insurance and Sprinkler Permit must be
sent to Property Management prior to the start of any construction.

PARKING

All construction related vehicles shall be parked as directed by building
management. Vehicles in violation are subject to tow at the vehicle owner’s
expense.

INSURANCE

The Contractor shall purchase from and maintain in a company lawfully authorized
to do business in the Commonwealth of Massachusetts insurance for protection
from claims under workers’ or workmen’s compensation acts and other employee
benefit acts which are applicable, claims for damages because of bodily injury,
including death, and from claims for damages, other than to the work itself, to
property which may arise out of or result from the Contractors operations,
whether such operations be by the Contractor or by a Subcontractor or anyone
directly or indirectly employed by any of them.

Contractor agrees to carry, at Contractor’s sole expense, the following
insurance coverage:

 

A.

Workers Compensation Insurance in the statutory amount and employer’s liability
coverage in an amount of at least Five Hundred Thousand Dollars ($500,000).

 

B.

Automobile liability insurance on any vehicle used by Contractor in the
performance of the services specified herein with combined single limit coverage
of not less than One Million Dollars ($1,000,000).

 

C.

Comprehensive general liability insurance with combined single limit coverage of
not less than One Million Dollars ($1,000,000) per occurrence, $2,000,000
aggregate. Said coverage shall include provisions for blanket contractual
liability, personal injury and broad form property damage.

 

Exhibit 7.4 - 8



--------------------------------------------------------------------------------

D.

All-Risk property insurance coverage for tools and equipment brought onto and/or
used at the Property, the amount of which is equal to the replacement costs of
all such tools and equipment.

The insurance described above shall be in the name of Contractor; provided,
however, general liability policy shall name as additional insureds the
following parties:

333 Providence Highway, Norwood MA:

Additional Insureds:

Webster Bank, National Association

Bobson Norwood Commercial LLC

Davis Management Company, LLC

Certificate Holder:

Bobson Norwood Commercial LLC

c/o The Davis Companies

125 High Street 21st floor

Boston, MA 02110

Certificates of such insurance shall be filed with the Management Company prior
to the commencement of the Work.

CLEANING

The construction contractor is responsible for doing his/her part to keep common
areas clean at all times. Any extra cleaning that may be necessary due to
construction contractor’s negligence will be performed by building cleaners at
construction contractor’s expense.

SCHEDULING

Building management shall be kept informed of job schedule and changes.

HVAC

Construction contractor shall be responsible for the replacement of filters and
the proper cleaning of all coils, drains, and pans on all HVAC equipment
affected by construction.

SUBCONTRACTORS

General Contractor represents that all subcontractors will perform in accordance
with these building rules. The general contractor must provide building
management with a contact list of all subcontractors with contact name and cell
phone number.

Section II

RULES FOR TENANT CONTRACTORS

The following additional rules have been established as an effective mechanism
to enable contractors and Tenants to work freely with minimum conflict.

This is private property and access is by permission only. Permission to enter
will be granted to each Tenant Contractor and its employees who are entering for
the purpose of performing work in the building. Access for any other reason will
not be permitted.

 

1.

Each General Contractor or Contractor is required to submit a contact list
including emergency contact numbers (cell phone) of all sub contractors who will
be working on site.

 

Exhibit 7.4 - 9



--------------------------------------------------------------------------------

2.

FIRE IMPAIRMENT & HOT WORKS REQUIREMENTS:

The General Contractor is required to obtain a smoke detector bagging permit
from the local Fire Department, or have the fire alarm plugged out on a daily
basis. The costs for the alarm plug outs or bagging permit are the contractor’s
responsibility. Any costs resulting from false alarms (Fire Department, Staff
required overtime) will be the responsibility of the Tenant and the Tenant’s
Contractor. The Tenant shall be responsible for managing the Contractor(s) who
are performing its construction/renovations.

Tenant will regulate HOT WORKS through Tenant’s EH& S office per applicable
OSHA, local, State and Federal Code. All Fire Watches required by the Norwood
Fire Department will be at the Tenant/Contractor’s cost.

 

3.

Electrical power will originate from the tenant meter/panel located in the
electrical rooms. Any temporary 120 volt service must originate from one of
these locations and be removed as soon as the Tenant panel is installed. A
prorated cost will be back charged to the Tenant for temporary electrical power
provided for their construction use, which is supplied by base building
meters/panels.

 

4.

Contractors can only utilize the area designated by their contract for storage
of materials and work. No materials are to be left in the common areas of the
entire property including electrical closets and parking spaces. Any material
found in these locations without prior approval will become the sole property of
the Management Company.

 

5.

Water for construction and cleaning tools is available in the janitor closets.
These closets are kept locked. These closets are not to be used for the disposal
of paint, plaster, grout or cement. No drains in the building should be used for
disposal of these items.

 

6.

Intentionally Omitted.

 

7.

It is the Contractor’s responsibility to discard all debris and trash into a
container which the contractor or tenant supplies. There will be no disposal in
other building trash compactors or containers. Any additional cleaning of the
exterior which is generated by the contractor during construction/renovations
will be billed back to the Tenant. All phone and electrical wiring must be in
accordance with code.

 

8.

It is the responsibility of the Tenant and contractor to minimize the amount of
debris/odor which emits from the building.

 

9.

Fire stopping will be provided by general contractor for electrical, plumbing,
etc.

 

10.

Appropriate temporary protection and donage must be in place prior to any
placement of crane out riggers. All delivery trucks or cranes must be of
approved weight.

Section III

TENANT FINISH PROCEDURE

CONSTRUCTION

The following is the suggested procedure as you prepare to complete the
construction of a leased space:

 

  1.

Tours are available for architects/contractors to familiarize themselves with
existing conditions. These are conducted with the Property Manager through an
appointment with her, (857) 706-1135 or (781) 217-8942

 

  2.

Submit plans and specifications to the Management Office for verification. The
plans and specification are to be in the following form:

 

  A.

Architectural Drawings

 

  1.

Floor plan indicating any proposed demolition

 

Exhibit 7.4 - 10



--------------------------------------------------------------------------------

  2.

Floor plans indicating partition construction and location

 

  3.

Reflected ceiling plans indicating any suspended ceiling or other equipment

 

  4.

Interior elevation and exterior walls

 

  5.

All built-in equipment, casework, counters, shelving, etc.

 

  6.

All stairs and corridors adjacent to showrooms must be clearly delineated

 

  7.

All architectural drawings shall be stamped by a Massachusetts Registered
Architect.

 

  B.

Electrical Drawings

 

  1.

Complete electrical drawings, floor plans and specifications

 

  2.

Complete schedules of panel board circulating and final load breakdown

 

  3.

Provisions for special electrical equipment (i.e., copiers, computers, telephone
systems, etc.)

 

  4.

Properly stamped drawings by a Massachusetts Licensed Electrical Engineer

 

  C.

HVAC Drawings

 

  1.

Completed HVAC drawings and specifications

 

  2.

Proposed connection to building services

 

  3.

Cooling and heating load calculations, including equipment requiring special
HVAC provisions (i.e., computer)

 

  4.

Property stamped drawings by a Massachusetts Licensed Mechanical Engineer

 

  D.

Fire Protection Drawings

 

  1.

Drawings and specifications must show alarm speakers, pull stations, and
sprinkler systems

 

  2.

Drawings must clearly delineate all changes the Tenant wishes to make to
location, extent and number of heads and run outs

 

  3.

Insurance test certificates must be provided for any sprinkler work

 

  4.

Drawings shall include all requirements of local authorities including
engineered hydraulic calculations as necessary.

It is suggested that the General Contractor set up an informal meeting with the
local Inspectional Services Department for the property involved.

The Landlord will not serve as an interpreter of the Codes. The Tenant plans
must comply with Code as interpreted/implemented by the State and local
(city/town) requirements. All wood must comply with the fire retardant treatment
prescribed in the Code.

The following must be furnished to the Property Manager prior to commencement of
construction by your contractor:

 

  1.

Copy of Building Permit issued

 

  2.

Copy of completed stamped mechanical plans

 

  3.

Certificate of Insurance naming as additional insured: contact Property manager
for listing of additional insureds

 

  4.

Copy of Contractor License

 

  5.

Schedule of work hours

 

Exhibit 7.4 - 11



--------------------------------------------------------------------------------

  6.

Material safety data sheets for all products including but not limited to
adhesives, cleaners, paints, oils and items related to HVAC equipment.

 

  7.

Sign off by the property manager is required before work commences.

Once the job is completed, the following is to be furnished to the Property
Manager:

 

  1.

Copy of the Certificate of Occupancy

 

  2.

Completed “as built” drawings

BUILDING MANAGEMENT

Davis Management Co

Senior Property Manager: Andrea Buccelli

Office: (857) 706-1135

Cell: (781) 217-8942

Building Engineer: Jesse Moody

Cell: (603) 973-9195

Tenant Coordinator, Kim Sullivan

Cell: (978) 790-4835

Tenant

Acknowledged by: ______________________________________ Date: ____________

Contractor

Acknowledged by: ______________________________________ Date: ____________

 

Exhibit 7.4 - 12



--------------------------------------------------------------------------------

EXHIBIT 7.6.1.1

333 PROVIDENCE HIGHWAY, NORWOOD, MA

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:  

 

Property Address:  

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0

PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

 

 

 

 

2.0

HAZARDOUS MATERIALS

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

 

2.1

Are any of the following materials handled on the
Property?                                        
                                         
                                       Yes     No

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

Explosives    Fuels    Oils Solvents    Oxidizers    Organics/Inorganics Acids
   Bases    Pesticides Gases    PCBs    Radioactive Materials
Other (please specify)      

 

2-2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

  

Physical State (Solid,
Liquid, or Gas)

  

Usage

  

Container

Size

  

Number of

Containers

  

Total

Quantity

    

              

 

Exhibit 7.6.1.1 - 1



--------------------------------------------------------------------------------

Material

  

Physical State (Solid,
Liquid, or Gas)

  

Usage

  

Container

Size

  

Number of

Containers

  

Total

Quantity

    

              

    

              

    

              

    

              

 

2-3.

Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

 

 

 

 

 

 

 

3.0

HAZARDOUS WASTES

 

Are hazardous wastes generated?        Yes    No

If yes, continue with the next question. If not, skip this section and go to
Section 4.0.

 

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

 

Hazardous wastes

   Industrial Wastewater

Waste oils

   PCBs

Air emissions

   Sludges

Regulated Wastes

   Other (please specify)

 

3-2.

List and quantify the materials identified in Question 3-1 of this section.

 

      WASTE

GENERATED

  

RCRA

listed

Waste?

  

SOURCE

  

APPROXIMATE
MONTHLY
QUANTITY

  

WASTE
CHARACTERIZATION

  

DISPOSITION

                                                           

 

Exhibit 7.6.1.1 - 2



--------------------------------------------------------------------------------

3-3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

 

Transporter/Disposal Facility

Name

  

Facility

Location

  

Transporter (T) or Disposal (D)

Facility

  

Permit

Number

    

        

    

        

    

        

    

        

 

3-4.     Are pollution controls or monitoring employed in the process to prevent
or minimize the release of wastes into the environment?            Yes    No

 

3-5.

If so, please describe.

 

 

 

 

 

 

 

4.0

USTS/ASTS

 

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?    Yes___ No___

If not, continue with Section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.

 

Capacity

  

Contents

  

Year

Installed

  

Type (Steel,

Fiberglass, etc.)

  

Associated Leak Detection / Spill

Prevention Measures*

    

           

    

           

    

           

 

*Note:

The following are examples of leak detection / spill prevention measures:

 

Integrity testing    Inventory reconciliation    Leak detection system Overfill
spill protection    Secondary containment    Cathodic protection

4-2.  Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

4-3.   Is the UST/AST registered and permitted with the appropriate regulatory
agencies?                                        
                                        Yes     No   If so, please attach a copy
of the required permits.

 

Exhibit 7.6.1.1 - 3



--------------------------------------------------------------------------------

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

 

 

 

4-5.   If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the
Property?                                        
                                         
                                         
                                         
                                     Yes     No   If yes, please provide any
official closure letters or reports and supporting documentation (e.g.,
analytical test results, remediation report results, etc.). 4-6.   For Lease
renewals, are there any above or below ground pipelines on site used to transfer
chemicals or wastes?                                        
                                         
                                         
                                         
                                          Yes    No   For new tenants, are
installations of this type required for the planned operations?  
                                                                              
                                         
                                         
                                                          Yes    No

If yes to either question, please describe.

 

 

 

 

 

 

 

5.0

ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

6.0

REGULATORY

 

6-1.    Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit?                     Yes    No
   If so, please attach a copy of this permit. 6-2.    Has a Hazardous Materials
Business Plan been developed for the
site?                                        
                                                           Yes    No    If so,
please attach a copy.

 

Exhibit 7.6.1.1 - 4



--------------------------------------------------------------------------------

CERTIFICATION

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

   

Name:

   

Title:

   

Date:

   

Telephone:

   

 

Exhibit 7.6.1.1 - 5



--------------------------------------------------------------------------------

EXHIBIT 8.4

Excluded Tenant’s Property

 

  •  

Laboratory sinks, benches, cabinets and millwork;

 

  •  

Attached exhaust hoods, ductwork, fans and associated wiring;

 

  •  

Emergency generators and all associated equipment;

 

  •  

Steam Boilers, piping and wiring

 

Exhibit 8.4 1



--------------------------------------------------------------------------------

EXHIBIT 14.1

FORM OF SNDA

SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of __________ __, 2019, by and between WEBSTER BANK, NATIONAL
ASSOCIATION, a national banking association having its place of business at 100
Franklin Street, Boston, Massachusetts 02110 (“Mortgagee”), and ORGANOGENESIS
INC., a Delaware corporation, having an office and mailing address at 85 Dan
Road, Canton Massachusetts 02021 (“Tenant”),

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated __________ __, ____ (such
lease, being hereinafter referred to as the “Lease”), with BOBSON NORWOOD
COMMERCIAL, LLC, as landlord (“Landlord”), covering premises (the “Demised
Premises”) located at 333 Providence Highway, Norwood, MA, being a portion of
the real property described in Schedule A attached hereto and made a part hereof
(such real property, together with the improvements thereon, being hereinafter
referred to as the “Mortgaged Property”); and

WHEREAS, Mortgagee has made or is about to make a mortgage loan (the “Loan”) to
Landlord, which Loan is, or will be, evidenced by a certain promissory note to
be dated on or about the date of funding of the Loan in the principal amount of
the Loan (as presently in effect and as the same may be amended or restated from
time to time and together with any notes given in substitution or replacement
thereof, the “Note”), and secured by, among other things, a certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing Statement
to be dated on or about the date of funding of the Loan and intended to be
recorded with the Middlesex South Registry of Deeds, encumbering the Mortgaged
Property (as amended, restated or supplemented from time to time, the
“Mortgage”), and an Assignment of Leases and Rents to be dated on or about the
date of the funding of the Loan and intended to be recorded with the Middlesex
South Registry of Deeds (as amended, restated or supplemented from time to time,
the “Assignment of Leases”), assigning all of Landlord’s interest in and to the
leases and rents accruing or arising from the Mortgaged Property; and

WHEREAS, Mortgagee and Tenant desire to set forth their agreement to the matters
set forth below;

NOW, THEREFORE, consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

1. The Lease is and shall be subject and subordinate to the Mortgage and to all
rights of Mortgagee thereunder, and to all renewals, modifications,
consolidations, amendments, increases, replacements and extensions thereof.

 

Exhibit 14.1 - 1



--------------------------------------------------------------------------------

2. If the interest of Landlord in and to the Demised Premises, or the interest
of any subsequent owner of the Demised Premises, shall be transferred by reason
of a foreclosure of the Mortgage, a conveyance in lieu of such foreclosure, or
other proceedings to enforce the Mortgage, Tenant shall attorn to Mortgagee and
recognize Mortgagee as its landlord for the unexpired balance (and any extension
or renewals, if exercised) of the term of the Lease. As used herein, the term
“Mortgagee” shall include Mortgagee named above, together with any person that
is a purchaser or transferee in foreclosure or conveyance in lieu of foreclosure
and the successors, heirs, executors and assigns of any such person.
Notwithstanding the foregoing, if the Lease shall be terminated as a matter of
law as a result of any such proceedings, Tenant shall attorn to and recognize
Mortgagee as its landlord for a term equal to the unexpired balance (and any
extension or renewals, if exercised) of the term of such terminated Lease under
the terms and conditions of the Lease.

3. In the event of any foreclosure of the Mortgage, Mortgagee will not terminate
the Lease, nor join Tenant in summary or foreclosure proceedings, nor disturb
the right of possession of Tenant to the Demised Premises, so long as Tenant is
not in default under any of the terms, covenants or conditions of the Lease.

4. If Mortgagee succeeds to the interest of Landlord or any successor to
Landlord, Mortgagee shall not be:

(a) liable for any act, omission, warranty or representation of any prior
landlord (including, but not limited to, Landlord) in connection with or arising
out of the Lease;

(b) liable for the return of any security deposits held pursuant to the Lease,
except to the extent any such security deposits are transferred to Mortgagee;

(c) subject to any offsets or defenses which Tenant might have against any prior
landlord (including, but not limited to, Landlord);

(d) bound by any rent or additional rent which Tenant might have paid for more
than the then current month to any prior landlord (including, but not limited
to, Landlord) that was not consented to by Mortgagee in writing; or

(e) bound by any amendment or modification of the Lease made without Mortgagee’s
consent.

In no event shall Mortgagee have any personal liability as successor to Landlord
and Tenant shall look only to the estate and property of Mortgagee in and to the
Mortgaged Property for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money in the
event of any default by Mortgagee as landlord under the Lease, and no other
property or assets of Mortgagee shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease.

 

Exhibit 14.1 - 2



--------------------------------------------------------------------------------

5. Tenant acknowledges having been notified that Landlord’s interest in and to
the Lease has been or is about to be assigned to Mortgagee pursuant to the
Assignment of Leases and that Landlord has been granted the license to collect
all rent and other amounts payable under the Lease (collectively, “Rent”),
provided no Event of Default exists under, and as defined in, the Mortgage.
Tenant further acknowledges that if an Event of Default shall exist, Mortgagee
has the right, power and authority to direct Tenant to make payment of all Rent
directly to Mortgagee or its agents and agrees that upon such direction Tenant
shall make such payment of Rent to Mortgagee or its agents in accordance with
the written direction of Mortgagee. Until further notice from Mortgagee,
however, Tenant will continue to make all payments under the Lease to Landlord
and otherwise look solely to Landlord for the performance of the lessor’s
obligations under the Lease.

6. So long as the Mortgage is in effect, Tenant will not, without Mortgagee’s
prior written consent, (i) agree to any assignment of, or adjustment,
modification, supplement or amendment to, the Lease, (ii) pay any rent under the
Lease more than one (1) month in advance, or (iii) agree to any termination,
cancellation or surrender of the Lease. Tenant will allow Mortgagee’s employees
and representatives to inspect the Demised Premises from time to time upon
reasonable advance notice.

7. Tenant agrees to send a copy of all notices under the Lease (including
notices of default) to Mortgagee at:

WEBSTER BANK, NATIONAL ASSOCIATION

CityPlace II

185 Asylum Street

Hartford, CT 06103

Attention: Commercial Real Estate

With a copy to:

WEBSTER BANK, NATIONAL ASSOCIATION

100 Franklin Street

Boston, MA 02110

Attention: Claudia Piper

8. Tenant shall afford Mortgagee a reasonable opportunity to cure any defaults
of Landlord under the Lease, and upon request by Mortgagee from time to time
shall provide Mortgagee with an estoppel certificate covering such matters as
Mortgagee shall reasonably request. Mortgagee’s cure of Landlord’s default shall
not be considered an assumption by Mortgagee of Landlord’s other obligations
under the Lease. If Mortgagee or any successor or assign becomes obligated to
perform as landlord under the Lease, Mortgagee or such successor or assign will
be released from such Lease obligations when such person or entity assigns,
sells or otherwise transfers its interest in the Premises or the Property.

 

Exhibit 14.1 - 3



--------------------------------------------------------------------------------

9. Intentionally Omitted.

10. This Agreement shall inure to the benefit of, and be binding upon, Tenant,
Mortgagee and the successors and assigns of each.

11. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute and be
construed as one and the same instrument.

12. This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, excluding any conflicts of laws principles that would have the
effect of causing the application of the laws of other jurisdictions.

[Remainder of page intentionally left blank; signature page follows.]

 

Exhibit 14.1 - 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

MORTGAGEE: WEBSTER BANK, NATIONAL ASSOCIATION

By:     Name:     Title:    

 

TENANT: ORGANOGENESIS INC.

By:     Name:     Title:    

 

 

Exhibit 14.1 - 5



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )    ) ss. COUNTY OF SUFFOLK    )

On this ___ day of ___________, 2019, before me personally appeared ___________,
_____________ of WEBSTER BANK, NATIONAL ASSOCIATION, signer of the foregoing
instrument and acknowledged the same to be her free act and deed as such officer
and the free act and deed of said bank, before me this day.

 

 

 

Name: Notary Public My Commission Expires: [SEAL]

 

COMMONWEALTH OF MASSACHUSETTS    )    ) ss. COUNTY OF SUFFOLK    )

On this ___ day of ___________, 2019, before me personally appeared ___________,
_____________ of ORGANOGENESIS INC., signer of the foregoing instrument and
acknowledged the same to be his/her free act and deed as such officer and the
free act and deed of said ORGANOGENESIS INC., before me this day.

 

 

 

Name: Notary Public My Commission Expires: [SEAL]

 

Exhibit 14.1 - 6



--------------------------------------------------------------------------------

Schedule A

Legal Description of Mortgaged Property

Also described as Lot 2 as shown on Plan of Land in Norwood, Massachusetts,
State Highway, Route No. 1, dated August 15, 1949, Arnold E. Schaier C.E. and
recorded with Norfolk Registry of Deeds in Book 3046, Page 349, and filed as
Plan No. 1379 of 1951 and being more particularly described as follows:

 

Easterly    on State Highway Route No. 1, one hundred sixty-six and 05/100
(166.05) feet; Westerly    by land of Leonard C. and Blanche D. Fisher, as shown
on said plan, one hundred ninety-six and 56/100 (196.56) feet; and Northerly   
by Lot 1 as shown on said plan, seventy-nine and 03/100 (79.03) feet.

End of Legal Description.

 

Exhibit 14.1 7



--------------------------------------------------------------------------------

EXHIBIT 14.4

FORM OF ESTOPPEL

Form of Tenant Estoppel Certificate

The undersigned (“Tenant”) hereby certifies to _______________ and
_______________ (collectively, the “Recipients”), as follows:

1. Lease. Tenant is the current tenant under that certain Lease dated
________________________, 2019 (the “Original Lease”) by and between BOBSON
NORWOOD COMMERCIAL, LLC (“Landlord”) and Tenant, pursuant to which Tenant leases
the “South” building (the “Premises”) at 333 Providence Highway, Norwood,
Massachusetts (the “Project”).

2. No Modifications. The Original Lease has not been modified, changed, altered,
supplemented, amended or terminated in any respect, except as indicated below
(if none, please state “none”; the Original Lease, as modified, changed,
altered, supplemented or amended as indicated below, is referred to collectively
as the “Lease”):

 

                                          
                                         
                                         
                                                 . 

3. Copy. A true, correct and complete copy of the Lease is attached hereto.

4. Validity. The Lease represents the valid and binding obligation of Tenant in
accordance with its terms and is in full force and effect on the date hereof.
The Lease represents the entire agreement and understanding between Landlord and
Tenant with respect to the Premises. Except as expressly set forth in the Lease,
Tenant has no right under the Lease to terminate all or any portion of the
Lease.

5. No Concessions. Except as set forth in the Lease, Tenant is not entitled to,
and has made no agreement with Landlord or its agents or employees concerning,
free rent, partial rent, rebate of rent payments, credit or offset or reduction
in rent, or any other type of rental concession including, without limitation,
lease support payments, lease buy-outs, or assumption of any leasing or
occupancy agreements of Tenant.

6. Term. Except for __________________________________________, all conditions
precedent to the commencement of the initial term of the Lease have been fully
satisfied or waived. The initial term of the Lease began on
_____________________, 20___. The termination date of the present term of the
Lease, excluding unexercised renewal terms, is _______________, 20___, or, if
the commencement date has not yet been set, _____ months after the commencement
date. [IF TRUE: The commencement date has occurred and Tenant has accepted
possession of and currently occupies the entire Premises. Tenant has not sublet
all or any portion of the Premises to any sublessee, has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered any of its rights
or interests under the Lease and has not entered into any license or concession
agreements with respect thereto, except for the following in accordance with the
Lease: ________________________________________.

7. Options. Except as set forth in the Lease, Tenant has no outstanding options
or rights to renew or extend the term of the Lease, or expansion options, or
cancellation options, rights of first refusal, or rights of first offer to lease
other space at the Project. Tenant has no outstanding options, rights of first
refusal or rights of first offer to purchase all or any part of the Premises or
the Project.

 

Exhibit 14.4 - 1



--------------------------------------------------------------------------------

8. Rents. The obligation to pay rent began (or begins) on _______________, 20__.
The current monthly base rent payable under the Leases is $_______________. The
monthly base rental payment (excluding pass through charges) has been paid
through the month of _______________, ____. Tenant is also obligated to pay its
proportionate share of ad valorem taxes, insurance and operating expenses for
the Project, to the extent provided in the Leases. Tenant’s estimated share of
such ad valorem taxes, insurance and operating expenses has been paid by Tenant
through _____________, ____. Except for payments of its estimated share of ad
valorem taxes, insurance and operating expenses being paid in accordance with
the Lease, no rent (excluding security deposits described in Paragraph 9 below)
has been paid more than one (1) month in advance of its due date.

9. Security Deposits. Tenant’s security deposit, if any, which has been
previously deposited with Landlord is $_______________ (if none, please state
“none”). The security deposit ____ is, or ____ is not, represented by a letter
of credit.

10. No Default. No event has occurred and no condition exists that constitutes,
or that with the giving of notice or the lapse of time or both, would
constitute, a default by Landlord or, to the best knowledge of Tenant, Tenant
under the Lease except __________. As of the date set forth below, to the best
knowledge of Tenant, Tenant has no existing claims against Landlord or defenses
to the enforcement of the Lease by Landlord and Tenant is not currently entitled
to any rent abatements or offsets against the rents owing under the Lease except
_____________.

11. Allowances. All required allowances, contributions or payments (whether or
not currently due and payable) by Landlord to Tenant on account of Tenant’s
tenant improvements have been received by Tenant and all of Tenant’s tenant
improvements have been completed in accordance with the terms of the Lease,
except as indicated below (if none, please state “none”):

 

                                          
                                         
                                         
                                                   .

To the best knowledge of Tenant, Tenant’s current use and operation of the
Premises complies with all covenants and operating requirements in the Lease.

12. No Bankruptcy Proceedings. No voluntary actions or, to Tenant’s best
knowledge, involuntary actions are pending against Tenant under the bankruptcy,
insolvency, or reorganization laws of the United States or any state thereof.

13. Environmental Matters. Tenant has received no notice by any governmental
authority or person claiming a violation of, or requiring compliance with, any
federal, state or local statute, ordinance, rule, regulation or other
requirement of law, for environmental contamination at the Premises and no
hazardous, toxic or polluting substances or wastes have been generated, treated,
manufactured, stored, refined, used, handled, transported, released, spilled,
disposed of or deposited on, in or under the Premises.

14. Address. The current address for notices to be sent to Tenant under the
Lease is set forth below.

 

Exhibit 14.4 2



--------------------------------------------------------------------------------

15. Reliance. Tenant acknowledges that the Recipients have or will hereafter
acquire an interest in the Landlord or the Project and/or loan money to the
Landlord in connection with the Project, and that the Recipients are relying
upon this Tenant’s Estoppel Certificate in connection therewith. Tenant further
acknowledges that this Tenant’s Estoppel Certificate may be relied upon by, and
inures to the benefit of, the Recipients and each of their respective partners,
successors and assigns.

16. Authority. The undersigned is duly authorized to execute this Tenant’s
Estoppel Certificate on behalf of Tenant.

17. Accuracy. The information contained in this Tenant’s Estoppel Certificate is
true, correct and complete as of the date below written.

Executed as of the ___ day of _________, ____.

 

TENANT: ORGANOGENESIS INC.

By:        Name:   Title:

 

Tenant’s Current Address for Notices:  

 

 

 

 

 

 

Exhibit 14.4 - 3